UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 12/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. Mutual Beacon Fund ACE LIMITED Meeting Date:MAY 16, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert M. Hernandez as Director Management For For 1.2 Elect Peter Menikoff as Director Management For For 1.3 Elect Robert Ripp as Director Management For For 1.4 Elect Theodore E. Shasta as Director Management For For 2 Declassify the Board of Directors Management For For 3.1 Approve Annual Report Management For For 3.2 Accept Statutory Financial Statements Management For For 3.3 Accept Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Discharge of Board and Senior Management Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Amend Omnibus Stock Plan Management For For 8 Approve Dividend Distribution From Legal Reserves Through Reduction of Par Value Management For For 9 Advisory Vote to ratify Named Executive Officers' Compensation Management For For AGEAS SA/NV Meeting Date:APR 24, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker: Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.20 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 3.3 Approve Remuneration of Board Chairman Management For For 4.1 Elect Jane Murphy as Independent Director Management For For 4.2 Elect Steve Broughton as Independent Director Management For For 4.3 Reelect Bart De Smet as CEO Management For For 4.4 Reelect Shaoliang Jin as Independent Director Management For Against 5.1 Approve Cancellation of Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 6.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6.2 Authorize Reissuance of Repurchased Shares Management For For 7 Close Meeting Management None None ALTRIA GROUP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For For 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert H. Benmosche Management For For 1b Elect Director W. Don Cornwell Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director William G. Jurgensen Management For For 1e Elect Director Christopher S. Lynch Management For For 1f Elect Director Arthur C. Martinez Management For For 1g Elect Director George L. Miles, Jr. Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For 6 Limit Total Number of Boards on Which Company Directors May Serve Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Eugene C. Fiedorek Management For For 2 Elect Director Chansoo Joung Management For For 3 Elect Director William C. Montgomery Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Declassify the Board of Directors Management For For AVON PRODUCTS, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Fred Hassan Management For Withhold 1.5 Elect Director Maria Elena Lagomasino Management For For 1.6 Elect Director Sheri S. McCoy Management For For 1.7 Elect Director Ann S. Moore Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Gary M. Rodkin Management For For 1.10 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Safer Substitutes for Product Ingredients Shareholder Against Against BG GROUP PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Den Jones as Director Management For For 5 Elect Lim Haw-Kuang as Director Management For For 6 Re-elect Peter Backhouse as Director Management For For 7 Re-elect Vivienne Cox as Director Management For For 8 Re-elect Chris Finlayson as Director Management For For 9 Re-elect Andrew Gould as Director Management For For 10 Re-elect Baroness Hogg as Director Management For For 11 Re-elect Dr John Hood as Director Management For For 12 Re-elect Martin Houston as Director Management For For 13 Re-elect Caio Koch-Weser as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Appoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BOART LONGYEAR LTD. Meeting Date:MAY 21, 2013 Record Date:MAY 19, 2013 Meeting Type:ANNUAL Ticker:BLY Security ID:Q1645L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect David McLemore as a Director Management For For 2 Elect Bruce Brook as a Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Up to 945,000 Retention Share Rights and 2.83 Million Performance Share Rights to Richard T. O'Brien, Chief Executive Officer of the Company Management For For 5 Approve the Termination Benefits of Richard T. O'Brien, Chief Executive Officer of the Company Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Ben Stevens as Director Management For For 16 Elect Richard Tubb as Director Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH SKY BROADCASTING GROUP PLC Meeting Date:NOV 01, 2012 Record Date:OCT 30, 2012 Meeting Type:ANNUAL Ticker:BSY Security ID:G15632105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Tracy Clarke as Director Management For For 4 Re-elect Jeremy Darroch as Director Management For For 5 Re-elect David DeVoe as Director Management For For 6 Re-elect Nicholas Ferguson as Director Management For For 7 Elect Martin Gilbert as Director Management For For 8 Re-elect Andrew Griffith as Director Management For For 9 Re-elect Andrew Higginson as Director Management For For 10 Re-elect Thomas Mockridge as Director Management For For 11 Re-elect James Murdoch as Director Management For For 12 Elect Matthieu Pigasse as Director Management For For 13 Re-elect Daniel Rimer as Director Management For For 14 Re-elect Arthur Siskind as Director Management For For 15 Re-elect Lord Wilson of Dinton as Director Management For For 16 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 17 Approve Remuneration Report Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise Off-Market Purchase of Ordinary Shares Management For For 24 Approve the News Agreement as a Related Party Transaction Management For For CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 20, 2012 Record Date:JUL 18, 2012 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Elect Mark Hamlin as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Elect Alison Platt as Director Management For For 9 Re-elect Tony Rice as Director Management For For 10 Re-elect Ian Tyler as Director Management For For 11 Reappoint KPMG Audit plc as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Final Dividend Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 22, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Sir George Iacobescu as Director Management For For 3 Re-elect Ahmad Al-Sayed as Director Management For For 4 Re-elect Robert Falls as Director Management For For 5 Reappoint Deloitte LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve EU Political Donations and Expenditure Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 25, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Six Directors Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 3 Approve Executive Compensation Policy Management For For 4 Approve Compensation of Chairman/CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against CIGNA CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Cordani Management For For 1.2 Elect Director Isaiah Harris, Jr. Management For For 1.3 Elect Director Jane E. Henney Management For For 1.4 Elect Director Donna F. Zarcone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 15, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director M. Michele Burns Management For For 1d Elect Director Michael D. Capellas Management For For 1e Elect Director Larry R. Carter Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For For 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Richard M. Kovacevich Management For For 1k Elect Director Roderick C. McGeary Management For For 1l Elect Director Arun Sarin Management For For 1m Elect Director Steven M. West Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Eliminating Conflict Minerals from Supply Chain Shareholder Against Against COCA-COLA ENTERPRISES, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Andrea L. Saia Management For For 1.10 Elect Director Garry Watts Management For For 1.11 Elect Director Curtis R. Welling Management For For 1.12 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CONSOL ENERGY INC. Meeting Date:MAY 08, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Brett Harvey Management For For 1.2 Elect Director Philip W. Baxter Management For For 1.3 Elect Director James E. Altmeyer, Sr. Management For Withhold 1.4 Elect Director William E. Davis Management For For 1.5 Elect Director Raj K. Gupta Management For For 1.6 Elect Director David C. Hardesty, Jr. Management For Withhold 1.7 Elect Director John T. Mills Management For For 1.8 Elect Director William P. Powell Management For Withhold 1.9 Elect Director Joseph T. Williams Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Political Contributions Shareholder Against Against 6 Report on Climate Change Shareholder Against Against CVS CAREMARK CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. David Brown II Management For For 1.2 Elect Director David W. Dorman Management For For 1.3 Elect Director Anne M. Finucane Management For For 1.4 Elect Director Kristen Gibney Williams Management For For 1.5 Elect Director Larry J. Merlo Management For For 1.6 Elect Director Jean-Pierre Millon Management For For 1.7 Elect Director Richard J. Swift Management For For 1.8 Elect Director William C. Weldon Management For For 1.9 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Reduce Vote Requirement Under the Fair Price Provision Management For For 6 Report on Political Contributions Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against FARMER BROS. CO. Meeting Date:DEC 06, 2012 Record Date:OCT 17, 2012 Meeting Type:ANNUAL Ticker:FARM Security ID:307675108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randy E. Clark Management For Withhold 1.2 Elect Director Jeanne Farmer Grossman Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against FIRST SOUTHERN BANCORP, INC. Meeting Date:APR 24, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:FSOF Security ID:33644N508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Herbert Boydstun Management For For 1.2 Elect Director Robert G. Cox Management For For 1.3 Elect Director Marsha M. Gassan Management For For 1.4 Elect Director John T. Grigsby Management For For 1.5 Elect Director Sidney W. Lassen Management For For 1.6 Elect Director William C. O'Malley Management For For 1.7 Elect Director Brian J. Sherr Management For For 2 Ratify Auditors Management For For FUGRO NV Meeting Date:MAY 08, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board and Supervisory Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Approve Dividends of EUR 2.00 Per Share Management For For 7a Reelect M. Helmes to Supervisory Board Management For For 7b Elect J.C.M. Schonfeld to Supervisory Board Management For For 8 Elect S.J. Thomson to Executive Board Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a) Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b) Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None GDF SUEZ Meeting Date:APR 23, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Ratify Appointment of Ann-Kristin Achleitner as Director Management For For 7 Elect Jonathan Reynolds as Representative of Employee Shareholders to the Board Management None Against 8 Elect Caroline Simon as Representative of Employee Shareholders to the Board Management None Against 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Reserved for A few Employees and Corporate Officers Management For For 13 Amend Article 13.3 of Bylaws Re: Representative of Employee Shareholders Length of Term Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For A Approve Dividends of EUR 0.83 per Share Shareholder Against Against GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For Withhold 1.8 Elect Director Paul S. Otellini Management For Withhold 1.9 Elect Director K. Ram Shriram Management For Withhold 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against HOSPIRA, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Connie R. Curran Management For For 1b Elect Director William G. Dempsey Management For For 1c Elect Director Dennis M. Fenton Management For For 1d Elect Director Heino von Prondzynski Management For For 1e Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 30, 2013 Record Date:JAN 28, 2013 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Dr Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Elect David Haines as Director Management For For 8 Re-elect Michael Herlihy as Director Management For For 9 Re-elect Susan Murray as Director Management For For 10 Re-elect Iain Napier as Director Management For For 11 Elect Matthew Phillips as Director Management For For 12 Re-elect Berge Setrakian as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Re-elect Malcolm Wyman as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Approve Share Matching Scheme Management For For 20 Approve Long Term Incentive Plan Management For For 21 Approve International Sharesave Plan Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Report of Supervisory Board (Non-Voting) Management None None 2c Adopt Financial Statements Management For For 2d Receive Announcement Re: Discontinuation of Dutch Translation Annual Reports Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5 Discussion on Company's Corporate Governance Structure Management None None 6 Receive Announcements on Sustainability Management None None 7a Approve Discharge of Management Board Management For For 7b Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst & Young as Auditors Management For For 9a Reelect Jan Hommen to Executive Board Management For For 9b Reelect Patrick Flynn to Executive Board Management For For 9c Elect Ralph Hamers to Executive Board Management For For 10a Reelect Jeroen van der Veer to Supervisory Board Management For For 10b Reelect Tine Bahlmann to Supervisory Board Management For For 10c Elect Carin Gorter to Supervisory Board Management For For 10d Elect Hermann-Josef Lamberti to Supervisory Board Management For For 10e Elect Isabel Martin Castella to Supervisory Board Management For For 11a Grant Board Authority to Issue Up To 380 Million Shares and Restricting/Excluding Preemptive Rights Management For Against 11b Grant Board Authority to Issue 380 Million Shares in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For Against 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For Against 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against KINGFISHER PLC Meeting Date:JUN 13, 2013 Record Date:JUN 11, 2013 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Daniel Bernard as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Ian Cheshire as Director Management For For 9 Re-elect Anders Dahlvig as Director Management For For 10 Re-elect Janis Kong as Director Management For For 11 Re-elect Kevin O'Byrne as Director Management For For 12 Re-elect Mark Seligman as Director Management For For 13 Elect Philippe Tible as Director Management For For 14 Elect Karen Witts as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KOREA EXCHANGE BANK Meeting Date:MAR 15, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Swap with Hana Financial Group Inc. Management For For KOREA EXCHANGE BANK Meeting Date:MAR 21, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 50 per Share Management For For 2 Reelect Ha Yong-Ee as Outside Director Management For For 3 Reelect Ha Yong-Ee as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Amend Terms of Severance Payments to Executives Management For For LORILLARD, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Andrew H. Card, Jr. Management For For 2.2 Elect Director Virgis W. Colbert Management For For 2.3 Elect Director Richard W. Roedel Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against MARATHON OIL CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Linda Z. Cook Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against MEDTRONIC, INC. Meeting Date:AUG 23, 2012 Record Date:JUN 25, 2012 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Victor J. Dzau Management For For 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jack W. Schuler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Adopt Proxy Access Right Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For MERCK & CO., INC. Meeting Date:MAY 28, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 6 Report on Charitable and Political Contributions Shareholder Against Against 7 Report on Lobbying Activities Shareholder Against Against MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against For MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Fredric G. Reynolds Management For For 1g Elect Director Irene B. Rosenfeld Management For For 1h Elect Director Patrick T. Siewert Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Ratan N. Tata Management For For 1k Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Erskine B. Bowles Management For For 1.2 Elect Director Howard J. Davies Management For For 1.3 Elect Director Thomas H. Glocer Management For For 1.4 Elect Director James P. Gorman Management For For 1.5 Elect Director Robert H. Herz Management For For 1.6 Elect Director C. Robert Kidder Management For For 1.7 Elect Director Klaus Kleinfeld Management For For 1.8 Elect Director Donald T. Nicolaisen Management For For 1.9 Elect Director Hutham S. Olayan Management For For 1.10 Elect Director James W. Owens Management For For 1.11 Elect Director O. Griffith Sexton Management For For 1.12 Elect Director Ryosuke Tamakoshi Management For For 1.13 Elect Director Masaaki Tanaka Management For For 1.14 Elect Director Laura D. Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For NEWS CORPORATION Meeting Date:OCT 16, 2012 Record Date:SEP 26, 2012 Meeting Type:ANNUAL Ticker:NWSA Security ID:65248E203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jose Maria Aznar Management For For 1.2 Elect Director Natalie Bancroft Management For Against 1.3 Elect Director Peter L. Barnes Management For For 1.4 Elect Director James W. Breyer Management For For 1.5 Elect Director Chase Carey Management For For 1.6 Elect Director Elaine L. Chao Management For For 1.7 Elect Director David F. DeVoe Management For For 1.8 Elect Director Viet Dinh Management For For 1.9 Elect Director Roderick I. Eddington Management For For 1.10 Elect Director Joel I. Klein Management For For 1.11 Elect Director James R. Murdoch Management For For 1.12 Elect Director K. Rupert Murdoch Management For For 1.13 Elect Director Lachlan K. Murdoch Management For Against 1.14 Elect Director Alvaro Uribe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Reduce Supermajority Vote Requirement Shareholder Against For 6 Eliminate the Company's Dual Class Capital Structure Shareholder Against For 7 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For NEWS CORPORATION Meeting Date:JUN 11, 2013 Record Date:APR 19, 2013 Meeting Type:SPECIAL Ticker:NWS Security ID:65248E203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation Clarifying the Ability to Make Distributions in Comparable Securities in Connection with Separation Transactions Management For For 2 Amend Certificate of Incorporation Allowing for Certain Distributions on Subsidiary-owned Shares and the Creation of Additional Subsidiary-owned Shares Management For For 3 Change Company Name Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For NEXEN INC. Meeting Date:SEP 20, 2012 Record Date:AUG 16, 2012 Meeting Type:SPECIAL Ticker:NXY Security ID:65334H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by CNOOC Canada Holding Ltd., an Indirect Wholly-Owned Subsidiary of CNOOC Limited Management For For NINTENDO CO. LTD. Meeting Date:JUN 27, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:7974 Security ID:J51699106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 100 Management For For 2.1 Elect Director Iwata, Satoru Management For Against 2.2 Elect Director Takeda, Genyo Management For For 2.3 Elect Director Miyamoto, Shigeru Management For For 2.4 Elect Director Kimishima, Tatsumi Management For For 2.5 Elect Director Takemura, Kaoru Management For For 2.6 Elect Director Takahashi, Shigeyuki Management For For 2.7 Elect Director Yamato, Satoshi Management For For 2.8 Elect Director Tanaka, Susumu Management For For 2.9 Elect Director Takahashi, Shinya Management For For 2.10 Elect Director Shinshi, Hirokazu Management For For NOVARTIS AG Meeting Date:FEB 22, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.30 per Share Management For For 4 Approve Remuneration System Management For For 5.1 Elect Verena Briner as Director Management For For 5.2 Elect Joerg Reinhardt as Director Management For For 5.3 Elect Charles Sawyers as Director Management For For 5.4 Elect William Winters as Director Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors Management For For 7 Additional And/or Counter-proposals Presented At The Meeting Management For Against NYSE EURONEXT Meeting Date:APR 25, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andre Bergen Management For For 1b Elect Director Ellyn L. Brown Management For For 1c Elect Director Marshall N. Carter Management For For 1d Elect Director Dominique Cerutti Management For For 1e Elect Director George Cox Management For For 1f Elect Director Sylvain Hefes Management For For 1g Elect Director Jan-Michiel Hessels Management For For 1h Elect Director Lawrence E. Leibowitz Management For For 1i Elect Director Duncan M. McFarland Management For For 1j Elect Director James J. McNulty Management For For 1k Elect Director Duncan L. Niederauer Management For For 1l Elect Director Luis Maria Viana Palha da Silva Management For For 1m Elect Director Robert G. Scott Management For For 1n Elect Director Jackson P. Tai Management For For 1o Elect Director Rijnhard van Tets Management For For 1p Elect Director Brian Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Provide Right to Call Special Meeting Management For For 7 Provide Right to Act by Written Consent Management For For NYSE EURONEXT Meeting Date:JUN 03, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ON SEMICONDUCTOR CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ONNN Security ID:682189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Daniel McCranie Management For For 1.2 Elect Director Emmanuel T. Hernandez Management For For 1.3 Elect Director Teresa M. Ressel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For OPEN TEXT CORPORATION Meeting Date:SEP 27, 2012 Record Date:AUG 20, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:OTC Security ID:683715106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director P. Thomas Jenkins Management For For 1.2 Elect Director Mark Barrenechea Management For For 1.3 Elect Director Randy Fowlie Management For For 1.4 Elect Director Gail Hamilton Management For For 1.5 Elect Director Brian J. Jackman Management For For 1.6 Elect Director Stephen J. Sadler Management For Withhold 1.7 Elect Director Michael Slaunwhite Management For For 1.8 Elect Director Katharine B. Stevenson Management For For 1.9 Elect Director Deborah Weinstein Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For Against PERNOD RICARD Meeting Date:NOV 09, 2012 Record Date:NOV 05, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.58 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Pierre Pringuet Management For For 6 Approve Severance Payment Agreement with Alexandre Ricard Management For For 7 Ratify Appointment of Martina Gonzalez-Gallarza as Director Management For For 8 Ratify Appointment of Alexandre Ricard as Director Management For For 9 Reelect Alexandre Ricard as Director Management For For 10 Reelect Pierre Pringuet as Director Management For For 11 Reelect Wolfgang Colberg as Director Management For For 12 Reelect Cesar Giron as Director Management For For 13 Reelect Martina Gonzalez-Gallarza as Director Management For For 14 Elect Ian Gallienne as Director Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize up to 0.7 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 18 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Amend Article 5 of Bylaws Re: Company's Duration Management For For 21 Amend Article 20 of Bylaws Re: Age Limit of the Chairman of the Board Management For For 22 Amend Article 27 of Bylaws Re: Related-Party Transactions Management For For 23 Amend Article 32 of Bylaws Re: Convening of General Meetings Management For For 24 Amend Article 33 of Bylaws Re: Proxy Voting, Shareholders Proposals Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For PFIZER INC. Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director M. Anthony Burns Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director William H. Gray, III Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director Constance J. Horner Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director George A. Lorch Management For For 1.10 Elect Director Suzanne Nora Johnson Management For For 1.11 Elect Director Ian C. Read Management For For 1.12 Elect Director Stephen W. Sanger Management For For 1.13 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For PLAINS EXPLORATION & PRODUCTION COMPANY Meeting Date:MAY 20, 2013 Record Date:MAR 21, 2013 Meeting Type:SPECIAL Ticker:PXP Security ID:726505100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For Against POLARIS FINANCIAL TECHNOLOGY LTD. Meeting Date:NOV 19, 2012 Record Date: Meeting Type:ANNUAL Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 3.00 Per Share Management For For 3 Reelect A. Agarwal as Director Management For For 4 Reelect R. Venkatraman as Director Management For For 5 Approve S.R. Batliboi & Associates as Auditors and Authorize Board to Fix Their Remuneration Management For For RAYTHEON COMPANY Meeting Date:MAY 30, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cartwright Management For For 1b Elect Director Vernon E. Clark Management For For 1c Elect Director Stephen J. Hadley Management For For 1d Elect Director Michael C. Ruettgers Management For For 1e Elect Director Ronald L. Skates Management For For 1f Elect Director William R. Spivey Management For For 1g Elect Director Linda G. Stuntz Management For For 1h Elect Director William H. Swanson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against REED ELSEVIER PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect Dr Wolfhart Hauser as Director Management For For 7 Elect Duncan Palmer as Director Management For For 8 Elect Linda Sanford as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve Long-Term Incentive Plan Management For For 20 Approve Executive Share Option Plan Management For For 21 Approve SAYE Share Option Scheme Management For For RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 15, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian G. J. Gray Management For For 1.2 Elect Director Henry Klehm, III Management For For 1.3 Elect Director Ralph B. Levy Management For For 1.4 Elect Director Nicholas L. Trivisonno Management For For 1.5 Elect Director Edward J. Zore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For RESEARCH IN MOTION LIMITED Meeting Date:JUL 10, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Dattels Management For For 1.2 Elect Director Thorsten Heins Management For For 1.3 Elect Director David Kerr Management For Withhold 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Mike Lazaridis Management For Withhold 1.6 Elect Director Roger Martin Management For Withhold 1.7 Elect Director John E. Richardson Management For Withhold 1.8 Elect Director Barbara Stymiest Management For Withhold 1.9 Elect Director Prem Watsa Management For For 1.10 Elect Director John Wetmore Management For Withhold 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ROWAN COMPANIES PLC Meeting Date:JUL 25, 2012 Record Date:JUN 04, 2012 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Thomas R. Hix as Director Management For For 2 Re-elect Suzanne P. Nimocks as Director Management For For 3 Re-elect P. Dexter Peacock as Director Management For Against 4 Appoint Deloitte & Touche LLP as U.S. Auditors Management For For 5 Appoint Deloitte & Touche UK LLP as U.K. Auditors Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:APR 26, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William T. Fox, III as Director Management For For 2 Elect Sir Graham Hearne as Director Management For For 3 Elect H. E. Lentz as Director Management For For 4 Ratify Deloitte & Touche LLP as our U.S. Auditors Management For For 5 Reappoint Deloitte & Touche U.K LLP as our U.K. Auditors Management For For 6 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 7 Approve Omnibus Stock Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 15, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Martin Scicluna as Director Management For For 5 Re-elect Edward Lea as Director Management For For 6 Re-elect Adrian Brown as Director Management For For 7 Elect Richard Houghton as Director Management For For 8 Re-elect Simon Lee as Director Management For For 9 Re-elect Alastair Barbour as Director Management For For 10 Re-elect Malcolm Le May as Director Management For For 11 Elect Hugh Mitchell as Director Management For For 12 Re-elect Joseph Streppel as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Appoint KPMG LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SANDISK CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Marks Management For For 1.2 Elect Director Kevin DeNuccio Management For For 1.3 Elect Director Irwin Federman Management For For 1.4 Elect Director Steven J. Gomo Management For For 1.5 Elect Director Eddy W. Hartenstein Management For For 1.6 Elect Director Chenming Hu Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Sanjay Mehrotra Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STRYKER CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Howard L. Lance Management For For 1g Elect Director Kevin A. Lobo Management For For 1h Elect Director William U. Parfet Management For Against 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SWATCH GROUP AG Meeting Date:MAY 29, 2013 Record Date: Meeting Type:ANNUAL Ticker:UHR Security ID:H83949141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 1.35 per Registered Share and CHF 6.75 per Bearer Share Management For Against 4 Reelect Esther Grether, Nayla Hayek, Georges Hayek, Ernst Tanner, Claude Nicollier, and Jean-Pierre Roth as Directors Management For Against 5 Ratify PricewaterhouseCoopers AG as Auditors Management For For SYMANTEC CORPORATION Meeting Date:OCT 23, 2012 Record Date:AUG 24, 2012 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen M. Bennett Management For For 1b Elect Director Michael A. Brown Management For For 1c Elect Director Frank E. Dangeard Management For For 1d Elect Director Stephen E. Gillett Management For For 1e Elect Director Geraldine B. Laybourne Management For For 1f Elect Director David L. Mahoney Management For For 1g Elect Director Robert S. Miller Management For For 1h Elect Director Daniel H. Schulman Management For For 1i Elect Director V. Paul Unruh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against TDC A/S Meeting Date:MAR 07, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:TDC Security ID:K94545116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management and Board Management For For 4 Approve Allocation of Income Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Pierre Danon as Director Management For For 5c Reelect Stine Bosse as Director Management For For 5d Reelect Angus Porter as Director Management For For 5e Reelect Lars Rasmussen as Director Management For For 5f Reelect Soren Sorensen as Director Management For For 5g Elect Pieter Knook as Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 7c Approve Remuneration of Directors in the Maximum Aggregate Amount of DKK 8 Million Management For For 7d Approve DKK 13 Million Reduction in Share Capital via Share Cancellation; Amend Articles of Association Accordingly Management For For 8 Other Business Management None None TELENOR ASA Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Financial Statements and Statutory Reports; Approve NOK 6.00 Dividend per Share Management For For 4 Approve Remuneration of Auditors Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 6 Approve NOK 259.9 Million Reduction in Share Capital via Cancellation of 19.9 Million Shares and Redemption of 23.4 Million Shares Owned by the Kingdom of Norway; Amend Articles Accordingly Management For For 7 Authorize Repurchase of up to 46 Million Issued Shares and Cancellation of Repurchased Shares Management For For 8a Elect Anders Skjaevestad as Member of Corporate Assembly Management For Against 8b Elect John Bernander as Member of Corporate Assembly Management For Against 8c Elect Kirsten Ideboen as Member of Corporate Assembly Management For Against 8d Elect Didrik Munch as Member of Corporate Assembly Management For Against 8e Elect Elin Myrmel-Johansen as Member of Corporate Assembly Management For Against 8f Elect Widar Salbuvik as Member of Corporate Assembly Management For Against 8g Elect Tore Onshuus Sandvik as Member of Corporate Assembly Management For Against 8h Elect Silvija Seres as Member of Corporate Assembly Management For Against 8i Elect Siri Strandenes as Member of Corporate Assembly Management For Against 8j Elect Olaug Svarva as Member of Corporate Assembly Management For Against 8k Elect Gry Molleskog as 1st Deputy Member of Corporate Assembly Management For Against 8l Elect Nils-Edvard Olsen as 2nd Deputy Member of Corporate Assembly Management For Against 8m Elect Ingvild Nybo Holth as 3rd Deputy Member of Corporate Assembly Management For Against 9a Elect Mette Wikborg as Member of Nominating Committee Management For For 9b Elect Rune Selmar as Member of Nominating Committee Management For For 10a Approve Remuneration of the Corporate Assembly Management For For 10b Approve Remuneration of the Nomination Committee Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 12, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Discuss Consolidated Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 Management None None 2 Distribute Cash Dividends for the Year Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share Management For For 3.1 Reelect Phillip Frost as Director Management For For 3.2 Reelect Roger Abravanel as Director Management For For 3.3 Elect Galia Maor as Director Management For For 3.4 Reelect Richard A. Lerner as Director Management For For 3.5 Reelect Erez Vigodman as Director Management For For 4 Approve Payment to Each of the Company Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee Management For For 5 Approve Annual Fee and Reimbursement of Expenses of Chairman Management For For 6 Approve Annual Fee and Reimbursement of Expenses of Vice Chairman Management For For 7 Approve Certain Amendments to Articles of Association Management For For 8 Approve Indemnification and Release Agreements for Directors of the Company Management For For 9 Reappoint Kesselman & Kesselman as Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation Management For For THYSSENKRUPP AG Meeting Date:JAN 18, 2013 Record Date:DEC 27, 2012 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011/2012 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2011/2012 Management For Against 3 Approve Discharge of Supervisory Board for Fiscal 2011/2012 Management For For 4 Elect Carola von Schmettow to the Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012/2013 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Glenn A. Britt Management For For 1c Elect Director Thomas H. Castro Management For For 1d Elect Director David C. Chang Management For For 1e Elect Director James E. Copeland, Jr. Management For For 1f Elect Director Peter R. Haje Management For For 1g Elect Director Donna A. James Management For For 1h Elect Director Don Logan Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Plan Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 17, 2013 Record Date:APR 30, 2013 Meeting Type:PROXY CONTEST Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 2 Approve Allocation of Income Management For Did Not Vote 3A Approve Payment of a Dividend in Principle Management For Did Not Vote 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management For Did Not Vote 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder Against Did Not Vote 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management For Did Not Vote 5 Declassify the Board of Directors Shareholder None Did Not Vote 6A Elect Director Frederico F. Curado Management For Did Not Vote 6B Elect Director Steven L. Newman Management For Did Not Vote 6C Elect Director Thomas W. Cason Management For Did Not Vote 6D Elect Director Robert M. Sprague Management For Did Not Vote 6E Elect Director J. Michael Talbert Management For Did Not Vote 6F Elect Director John J. Lipinski Shareholder Against Did Not Vote 6G Elect Director Jose Maria Alapont Shareholder Against Did Not Vote 6H Elect Director Samuel Merksamer Shareholder Against Did Not Vote 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For Did Not Vote 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1 Accept Financial Statements and Statutory Reports Management None For 2 Approve Allocation of Income Management None For 3A Approve Payment of a Dividend in Principle Management For For 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management Against Against 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder For For 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management Against Against 5 Declassify the Board of Directors Shareholder For For 6A Elect Director Frederico F. Curado Management For For 6B Elect Director Steven L. Newman Management For For 6C Elect Director Thomas W. Cason Management Against Against 6D Elect Director Robert M. Sprague Management Against Against 6E Elect Director J. Michael Talbert Management Against Against 6F Elect Directors John J. Lipinski Shareholder For For 6G Elect Directors Jose Maria Alapont Shareholder For For 6H Elect Directors Samuel Merksamer Shareholder For For 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For TRW AUTOMOTIVE HOLDINGS CORP. Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:TRW Security ID:87264S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jody G. Miller Management For For 1.2 Elect Director John C. Plant Management For For 1.3 Elect Director Neil P. Simpkins Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 03, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director Edson Bueno Management For For 1c Elect Director Richard T. Burke Management For For 1d Elect Director Robert J. Darretta Management For For 1e Elect Director Stephen J. Hemsley Management For For 1f Elect Director Michele J. Hooper Management For For 1g Elect Director Rodger A. Lawson Management For For 1h Elect Director Douglas W. Leatherdale Management For For 1i Elect Director Glenn M. Renwick Management For For 1j Elect Director Kenneth I. Shine Management For For 1k Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against VODAFONE GROUP PLC Meeting Date:JUL 24, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Re-elect Nick Land as Director Management For For 10 Re-elect Anne Lauvergeon as Director Management For For 11 Re-elect Luc Vandevelde as Director Management For For 12 Re-elect Anthony Watson as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WALGREEN CO. Meeting Date:JAN 09, 2013 Record Date:NOV 12, 2012 Meeting Type:ANNUAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Mark P. Frissora Management For For 1f Elect Director Ginger L. Graham Management For For 1g Elect Director Alan G. McNally Management For For 1h Elect Director Dominic P. Murphy Management For For 1i Elect Director Stefano Pessina Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director Alejandro Silva Management For For 1l Elect Director James A. Skinner Management For For 1m Elect Director Gregory D. Wasson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 1.3 Elect Lowndes A. Smith as Director Management For For 2.1 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila E. Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren J. Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine H. Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director for Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director for Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director for Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of Sirius Capital Ltd. Management For For 8.1 Elect Paul J. Brehm as Director of Split Rock Insurance, Ltd. Management For For 8.2 Elect Sarah A. Kolar as Director of Split Rock Insurance, Ltd. Management For For 8.3 Elect Sheila E. Nicoll as Director of Split Rock Insurance, Ltd. Management For For 8.4 Elect John C. Treacy as Director of Split Rock Insurance, Ltd. Management For For 9.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 9.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 9.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 9.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Amend Omnibus Stock Plan Management For For 12 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WPX ENERGY, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WPX Security ID:98212B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Carrig Management For For 1.2 Elect Director Henry E. Lentz Management For For 1.3 Elect Director William G. Lowrie Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For XEROX CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For For 1.8 Elect Director Ann N. Reese Management For For 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For Mutual European Fund ACCOR Meeting Date:APR 25, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Treatment of Losses and Dividends of EUR 0.76 per Share Management For For 4 Reelect Sophie Gasperment as Director Management For For 5 Reelect Patrick Sayer as Director Management For For 6 Elect Nadra Moussalem as Director Management For For 7 Renew Appointment of Deloitte et Associes as Auditor Management For For 8 Renew Appointment of Ernst and Young et Autres as Auditor Management For For 9 Renew Appointment of Beas SARL as Alternate Auditor Management For For 10 Renew Appointment of Auditex as Alternate Auditor Management For For 11 Authorize Repurchase of Up to 22 Million Shares Management For For 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 340 Million Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 34 Million Management For For 15 Approve Issuance of Equity or Equity-Linked Securities for Specific Beneficiaries up to Aggregate Nominal Amount of EUR 34 Million Management For For 16 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegations Submitted to Shareholder Votes Management For For 17 Authorize Capital Increase of Issued Capital for Future Acquisitions up to Aggregate Nominal Amount of EUR 34 Million Management For For 18 Authorize Capitalization of Reserves of Up to EUR 340 Million for Bonus Issue or Increase in Par Value Management For For 19 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 13 to 18 at EUR 340 Million Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Authorize up to 2.5 Percent of Issued Capital for Use in Stock Option Plan Management For For 22 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:MAY 16, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert M. Hernandez as Director Management For For 1.2 Elect Peter Menikoff as Director Management For For 1.3 Elect Robert Ripp as Director Management For For 1.4 Elect Theodore E. Shasta as Director Management For For 2 Declassify the Board of Directors Management For For 3.1 Approve Annual Report Management For For 3.2 Accept Statutory Financial Statements Management For For 3.3 Accept Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Discharge of Board and Senior Management Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Amend Omnibus Stock Plan Management For For 8 Approve Dividend Distribution From Legal Reserves Through Reduction of Par Value Management For For 9 Advisory Vote to ratify Named Executive Officers' Compensation Management For For AGEAS SA/NV Meeting Date:APR 24, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker: Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.20 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 3.3 Approve Remuneration of Board Chairman Management For For 4.1 Elect Jane Murphy as Independent Director Management For For 4.2 Elect Steve Broughton as Independent Director Management For For 4.3 Reelect Bart De Smet as CEO Management For For 4.4 Reelect Shaoliang Jin as Independent Director Management For Against 5.1 Approve Cancellation of Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 6.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6.2 Authorize Reissuance of Repurchased Shares Management For For 7 Close Meeting Management None None AKZO NOBEL NV Meeting Date:APR 26, 2013 Record Date:MAR 29, 2013 Meeting Type:ANNUAL Ticker:AKZA Security ID:N01803100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Adopt Financial Statements Management For For 3b Approve Allocation of Income Management For For 3c Receive Explanation on Company's Reserves and Dividend Policy Management None None 3d Approve Dividends of EUR 1.45 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Amend Executive Incentive Bonus Plan Management For For 5b Approve Continuation of Restricted Stock Plan with Additional Performance Criterion Management For For 6a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 6b Authorize Board to Exclude Preemptive Rights from Issuance under Item 6a Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Other Business (Non-Voting) and Closing Management None None ANGLO AMERICAN PLC Meeting Date:APR 19, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mark Cutifani as Director Management For For 4 Elect Byron Grote as Director Management For For 5 Elect Anne Stevens as Director Management For For 6 Re-elect David Challen as Director Management For For 7 Re-elect Sir CK Chow as Director Management For For 8 Re-elect Sir Philip Hampton as Director Management For For 9 Re-elect Rene Medori as Director Management For For 10 Re-elect Phuthuma Nhleko as Director Management For For 11 Re-elect Ray O'Rourke as Director Management For For 12 Re-elect Sir John Parker as Director Management For For 13 Re-elect Jack Thompson as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For Against 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BARCLAYS PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir David Walker as Director Management For For 4 Elect Tim Breedon as Director Management For For 5 Elect Antony Jenkins as Director Management For For 6 Elect Diane de Saint Victor as Director Management For For 7 Re-elect David Booth as Director Management For For 8 Re-elect Fulvio Conti as Director Management For Against 9 Re-elect Simon Fraser as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For Against 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For Against 21 Authorise Issue of Equity without Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For Against 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For For 25 Amend Articles of Association Management For For BG GROUP PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Den Jones as Director Management For For 5 Elect Lim Haw-Kuang as Director Management For For 6 Re-elect Peter Backhouse as Director Management For For 7 Re-elect Vivienne Cox as Director Management For For 8 Re-elect Chris Finlayson as Director Management For For 9 Re-elect Andrew Gould as Director Management For For 10 Re-elect Baroness Hogg as Director Management For For 11 Re-elect Dr John Hood as Director Management For For 12 Re-elect Martin Houston as Director Management For For 13 Re-elect Caio Koch-Weser as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Appoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BNP PARIBAS SA Meeting Date:MAY 15, 2013 Record Date:MAY 09, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Jean-Laurent Bonnafe Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Reelect Jean-Laurent Bonnafe as Director Management For For 8 Reelect Michel Tilmant as Director Management For For 9 Reelect Emiel Van Broekhoven as Director Management For For 10 Elect Christophe de Margerie as Director Management For For 11 Elect Marion Guillou as Director Management For For 12 Authorize Auditors to File Required Documents at the Court's Clerk Office Management For For 13 Amend New Set of Bylaws Management For Against 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Ben Stevens as Director Management For For 16 Elect Richard Tubb as Director Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 20, 2012 Record Date:JUL 18, 2012 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Elect Mark Hamlin as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Elect Alison Platt as Director Management For For 9 Re-elect Tony Rice as Director Management For For 10 Re-elect Ian Tyler as Director Management For For 11 Reappoint KPMG Audit plc as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Final Dividend Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CAIRN ENERGY PLC Meeting Date:MAY 16, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Sir Bill Gammell as Director Management For For 6 Re-elect Todd Hunt as Director Management For For 7 Re-elect Iain McLaren as Director Management For For 8 Re-elect Dr James Buckee as Director Management For For 9 Re-elect Alexander Berger as Director Management For For 10 Re-elect Jacqueline Sheppard as Director Management For For 11 Re-elect Simon Thomson as Director Management For For 12 Re-elect Dr Mike Watts as Director Management For For 13 Re-elect Jann Brown as Director Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 18 Approve Any Disposals by the Company or Any Subsidiary Undertaking of the Company of Any or All Shares in Cairn India Limited Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 22, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Sir George Iacobescu as Director Management For For 3 Re-elect Ahmad Al-Sayed as Director Management For For 4 Re-elect Robert Falls as Director Management For For 5 Reappoint Deloitte LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve EU Political Donations and Expenditure Management For For CELESIO AG Meeting Date:MAY 16, 2013 Record Date: Meeting Type:ANNUAL Ticker:CLS1 Security ID:D1497R112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Approve Remuneration System for Management Board Members Management For Against 6 Ratify Ernst & Young GmbH as Auditors for Fiscal 2013 Management For Against 7a Elect Florian Funch to the Supervisory Board Management For For 7b Elect Stephan Gemkow to the Supervisory Board Management For For 7c Elect Pauline Lindwall to the Supervisory Board Management For For 7d Elect Henning Rehder to the Supervisory Board Management For For 7e Elect Patrick Schwarz-Schuette to the Supervisory Board Management For For 7f Elect Hanspeter Spek to the Supervisory Board Management For Against 8 Approve Remuneration of Supervisory Board Management For For 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million; Approve Creation of EUR 21.8 Million Pool of Capital to Guarantee Conversion Rights Management For For COMPAGNIE FINANCIERE RICHEMONT SA Meeting Date:SEP 05, 2012 Record Date: Meeting Type:ANNUAL Ticker:CFR Security ID:H25662158 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.55 per "A" Bearer Share and CHF 0.055 per "B" Registered Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Johann Rupert as Director Management For Against 4.2 Reelect Franco Cologni as Director Management For Against 4.3 Reelect Lord Duro as Director Management For Against 4.4 Reelect Yves-Andre Istel as Director Management For Against 4.5 Reelect Richard Lepeu as Director Management For For 4.6 Reelect Ruggero Magnoni as Director Management For Against 4.7 Reelect Josua Malherbe as Director Management For Against 4.8 Reelect Frederick Mostert as Director Management For For 4.9 Reelect Simon Murray as Director Management For Against 4.10 Reelect Alain Perrin as Director Management For Against 4.11 Reelect Guillaume Pictet as Director Management For Against 4.12 Reelect Norbert Platt as Director Management For For 4.13 Reelect Alan Quasha as Director Management For Against 4.14 Reelect Maria Ramos as Director Management For Against 4.15 Reelect Lord Renwick of Clifton as Director Management For Against 4.16 Reelect Dominique Rochat as Director Management For Against 4.17 Reelect Jan Rupert as Director Management For For 4.18 Reelect Gary Saage as Director Management For For 4.19 Reelect Juergen Schrempp as Director Management For Against 4.20 Reelect Martha Wikstrom as Director Management For For 5 Ratify PricewaterhouseCoopers as Auditors Management For For CONTINENTAL AG Meeting Date:MAY 15, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:CON Security ID:D16212140 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6 Amend Articles Re: Transactions Requiring Supervisory Board Approval Management For For DANSKE BANK A/S Meeting Date:MAR 18, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:DANSKE Security ID:K22272114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Recieve and Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Omission of Dividends Management For For 4.1 Determine Number of Members (8) of Board Management For For 4.2a Reelect Ole Andersen as Director Management For For 4.2b Reelect Niels Christiansen as Director Management For For 4.2c Reelect Urban Backstrom as Director Management For For 4.2d Reelect Jorn Jensen as Director Management For For 4.2e Reelect Trond Westlie as Director Management For For 4.2f Elect Lars Forberg as New Director Management For For 4.2g Elect Carol Sergean as New Director Management For For 4.2h Elect Jim Snabe as New Director Management For For 4.2i Elect Egon Geertsen as New Director Shareholder Against Withhold 5 Ratify KPMG as Auditors Management For For 6 Amend Board's Authorization to Increase Company's Share Capital Management For For 7 Authorize Repurchase of up to 10 Percent of Share Capital Management For For 8 Approve Remuneration of Directors in the Amount of DKK 1.35 Million for Chairman, DKK 900,000 for Vice Chairman, and 450,000 for Other Directors; Approve Remuneration for Committee Work Management For For 9.1 Require Danske Bank to Support Imposition of Tax on Speculation (FTT) Shareholder Against Against 9.2 Refrainig from Introducing Fees for Customers Whose Total Volume of Business With the Bank Ammounts to Less Than DKK 60.000 Shareholder Against Against 9.3 Aling Salary Developement of Executive Board with That of Other Employees Shareholder Against Against 10 Approve Termination of Chairman of the Executive Board Eivind Kolding Shareholder Against Against 11 Other Business Management None None DEEPOCEAN GROUP HOLDING AS Meeting Date:JUL 31, 2012 Record Date: Meeting Type:SPECIAL Ticker:DEEP Security ID:B0LSBG5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Approve Relocation of Ultimate Parent Company Management For For 5 Change Accounting Standards from US GAAP to IFRS Management For For 6 Approval of Signatory Rights Management For For 7 Amend Articles of Association Management For For DEEPOCEAN GROUP HOLDING AS Meeting Date:SEP 28, 2012 Record Date: Meeting Type:SPECIAL Ticker:DEEP Security ID:B0LSBG5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Approve Relocation of Ultimate Parent Company Management For For DEEPOCEAN GROUP HOLDING AS Meeting Date:JUN 14, 2013 Record Date: Meeting Type:ANNUAL Ticker:DEEP Security ID:47X994223 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Opening and Announcements Management For For 2 Elect Chairman and Secretary of Meeting Management For For 3 Approve Agenda Management For For 4 Approve Financial Statements and Statutory Reports; Approve Allocation of Income Management For For 5 Approve Annual Report and Discharge of Board and President Management For For 6a Approve Remuneration of Directors Until June 2013 Management For Against 6b Approve Remuneration of Directors From July 2013 Management For Against 7 Amend Articles Re: Board Related Management For For 8 Approve Amendment to Shareholders' Agreement Management For For 9 Close Meeting Management None None DELTA LLOYD NV Meeting Date:MAY 23, 2013 Record Date:APR 25, 2013 Meeting Type:ANNUAL Ticker:DL Security ID:N25633103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Approve Financial Statements and Allocation of Income Management For For 3b Receive Explanation on Company's Reserves and Dividend Policy Management None None 3c Approve Dividends of EUR 1.03 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Announce Vacancies on the Board Management None None 5b Opportunity to Make Recommendations Management None None 5c Announce Intention to elect Clara C. Streit to Supervisory Board Management None None 5d Elect Clara C. Streit to Supervisory Board Management For For 5e Announce Vacancies on the Board Arising in 2014 Management None None 6 Approve Amendments to Remuneration Policy for Management Board Members Management For For 7 Amend Articles Re: Legislative Changes and Removal of Provisions Regarding Aviva Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Board to Exclude Preemptive Rights from Issuance under Item 8a Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Allow Questions and Close Meeting Management None None DIRECT LINE INSURANCE GROUP PLC Meeting Date:JUN 06, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:DLG Security ID:ADPC01615 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Mike Biggs as Director Management For For 5 Elect Paul Geddes as Director Management For For 6 Elect Jane Hanson as Director Management For For 7 Elect Glyn Jones as Director Management For For 8 Elect Andrew Palmer as Director Management For For 9 Elect John Reizenstein as Director Management For For 10 Elect Clare Thompson as Director Management For For 11 Elect Priscilla Vacassin as Director Management For For 12 Elect Bruce Van Saun as Director Management For For 13 Appoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Authorise EU Political Donations and Expenditure Management For For DNB NOR ASA Meeting Date:APR 30, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:DNBNOR Security ID:R1812S105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Approve Notice of Meeting and Agenda Management For For 3 Designate Inspector(s) of Minutes of Meeting Management For For 4 Approve Remuneration of Supervisory Board, Control Committee, and Nominating Committee Management For For 5 Approve Remuneration of Auditors Management For For 6 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 2.10 per Share Management For For 7 Reelect Skarholt, Andersen, Koc, Leire, Smith, Svenning, Sorensen, and Wang as Member, and Gravir, Haslestad, Landmark, and Skogsholm as New Members of Supervisory Board; Elect Deputy Members of Supervisory Board Management For For 8 Elect Camilla Grieg and Karl Moursund as Members of Nominating Committee Management For For 9 Reelect Frode Hassel (Chairman), Thorstein Overland, Karl Olav Hovden, and Vigdis Almestad as Members of Control Committee; Reelect Ida Johnson and Elect Agnar Langeland as Deputy Members of Control Committee Management For For 10 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 11a Approve Advisory Part of Remuneration Policy And Other Terms of Employment For Executive Management Management For For 11b Approve Binding Part of Remuneration Policy And Other Terms of Employment For Executive Management Management For For 12 Approve Corporate Governance Statement Management For For 13 Financial Structure for a New Real Economy; Financial Services Innovation; Requirements Regarding the Assignment of Roles and Impartiality; Selection of Board Members; Board Committee for Shared Financial Responsibility, Authorization and Common Interests Shareholder None None DOCKWISE LTD. Meeting Date:OCT 05, 2012 Record Date:SEP 17, 2012 Meeting Type:SPECIAL Ticker:DOCK Security ID:G2786A205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman and Secretary of Meeting Management For For 3 Approve Notice and Agenda of Meeting Management For For 4 Approve Minutes of 2012 AGM Management For For 5 Approve Amendments to Bye-laws in Relation to Bridge Financing Management For For 6 Transact Other Business Management None None 7 Close Meeting Management None None DUFRY AG Meeting Date:APR 30, 2013 Record Date: Meeting Type:ANNUAL Ticker:DUFN Security ID:H2082J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Omission of Dividends Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Amend Articles Re: Reduce Maximum Board Size to Nine Members Management For For 5a Reelect Jorge Born as Director Management For For 5b Reelect Luis Neumann as Director Management For For 5c Reelect Jose de Malo as Director Management For For 5d Reelect Joaquin Cabrera as Director Management For For 5e Elect Julian Gonzalez as Director Management For For 6 Ratify Ernst & Young Ltd. as Auditors Management For For EUTELSAT COMMUNICATIONS Meeting Date:NOV 08, 2012 Record Date:NOV 02, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ETL Security ID:F3692M128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 5 Subject to Approval of Item 17, Reelect Jean-Martin Folz as Director Management For For 6 Subject to Approval of Item 17, Reelect Bertrand Mabille as Director Management For For 7 Subject to Approval of Item 17, Reelect Fonds Strategique d Investissement as Director Management For For 8 Subject to Approval of Item 17, Reelect Olivier Rozenfeld as Director Management For For 9 Subject to Approval of Item 17, Reelect Jean-Paul Brillaud as Director Management For For 10 Reelect Lord John Birt as Director Management For For 11 Subject to Approval of Item 17, Reelect Michel de Rosen as Director Management For For 12 Subject to Approval of Item 17, Reelect Carole Piwnica as Director Management For For 13 Subject to Approval of Item 17, Elect Meriem Bensalah Chaqroun as Director Management For For 14 Subject to Approval of Item 17, Elect Elisabetta Oliveri as Director Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 17 Amend Article15 of Bylaws Re: Directors' Length of Mandates Management For For 18 Amend Article 21 of Bylaws Re: Proxy Voting Management For For 19 Remove Articles 28 and 29 of Bylaws Re: Filing of Required Documents/Other Formalities; Signatories Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For FIRSTGROUP PLC Meeting Date:JUN 10, 2013 Record Date:JUN 08, 2013 Meeting Type:SPECIAL Ticker:FGP Security ID:G34604101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Raising Management For For FUGRO NV Meeting Date:MAY 08, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board and Supervisory Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Approve Dividends of EUR 2.00 Per Share Management For For 7a Reelect M. Helmes to Supervisory Board Management For For 7b Elect J.C.M. Schonfeld to Supervisory Board Management For For 8 Elect S.J. Thomson to Executive Board Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a) Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b) Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None GDF SUEZ Meeting Date:APR 23, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Ratify Appointment of Ann-Kristin Achleitner as Director Management For For 7 Elect Jonathan Reynolds as Representative of Employee Shareholders to the Board Management None Against 8 Elect Caroline Simon as Representative of Employee Shareholders to the Board Management None Against 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Reserved for A few Employees and Corporate Officers Management For For 13 Amend Article 13.3 of Bylaws Re: Representative of Employee Shareholders Length of Term Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For A Approve Dividends of EUR 0.83 per Share Shareholder Against Against HSBC HOLDINGS PLC Meeting Date:MAY 24, 2013 Record Date:MAY 23, 2013 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Re-elect Safra Catz as Director Management For For 3(b) Re-elect Laura Cha as Director Management For For 3(c) Re-elect Marvin Cheung as Director Management For For 3(d) Elect Jim Comey as Director Management For For 3(e) Re-elect John Coombe as Director Management For For 3(f) Re-elect Joachim Faber as Director Management For For 3(g) Re-elect Rona Fairhead as Director Management For For 3(h) Elect Renato Fassbind as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect James Hughes-Hallett as Director Management For For 3(l) Re-elect William Laidlaw as Director Management For For 3(m) Re-elect John Lipsky as Director Management For For 3(n) Re-elect Janis Lomax as Director Management For For 3(o) Re-elect Iain Mackay as Director Management For For 3(p) Re-elect Sir Simon Robertson as Director Management For For 3(q) Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase of Ordinary Shares Management For For 8 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 30, 2013 Record Date:JAN 28, 2013 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Dr Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Elect David Haines as Director Management For For 8 Re-elect Michael Herlihy as Director Management For For 9 Re-elect Susan Murray as Director Management For For 10 Re-elect Iain Napier as Director Management For For 11 Elect Matthew Phillips as Director Management For For 12 Re-elect Berge Setrakian as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Re-elect Malcolm Wyman as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Approve Share Matching Scheme Management For For 20 Approve Long Term Incentive Plan Management For For 21 Approve International Sharesave Plan Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Report of Supervisory Board (Non-Voting) Management None None 2c Adopt Financial Statements Management For For 2d Receive Announcement Re: Discontinuation of Dutch Translation Annual Reports Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5 Discussion on Company's Corporate Governance Structure Management None None 6 Receive Announcements on Sustainability Management None None 7a Approve Discharge of Management Board Management For For 7b Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst & Young as Auditors Management For For 9a Reelect Jan Hommen to Executive Board Management For For 9b Reelect Patrick Flynn to Executive Board Management For For 9c Elect Ralph Hamers to Executive Board Management For For 10a Reelect Jeroen van der Veer to Supervisory Board Management For For 10b Reelect Tine Bahlmann to Supervisory Board Management For For 10c Elect Carin Gorter to Supervisory Board Management For For 10d Elect Hermann-Josef Lamberti to Supervisory Board Management For For 10e Elect Isabel Martin Castella to Supervisory Board Management For For 11a Grant Board Authority to Issue Up To 380 Million Shares and Restricting/Excluding Preemptive Rights Management For Against 11b Grant Board Authority to Issue 380 Million Shares in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None INTERNATIONAL CONSOLIDATED AIRLINES GROUP SA Meeting Date:JUN 19, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:IAG Security ID:E67674106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Directors Management For For 4a Reappoint Ernst & Young as Auditors Management For For 4b Authorise Board to Fix Remuneration of Auditors Management For For 5a Ratify Appointment by Co-option of Manuel Lagares Gomez-Abascal as Director Management For For 5b Ratify Appointment by Co-option of Luis Gallego Martin as Director Management For For 5c Re-elect Sir Martin Broughton as Director Management For For 5d Re-elect Patrick Cescau as Director Management For For 5e Re-elect John Snow as Director Management For For 5f Elect Alberto Terol Esteban as Director Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issuance of Securities Including Warrants Convertible Into and/or Exchangeable for Shares with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Issuance of Bonds or Simple Debentures and Other Debt Securities Management For For 11 Approve Allotment of Shares of the Company for Share Awards Including the Awards to Executive Directors from January 1, 2013 up to December 31, 2015 under the Performance Share Plan and Incentive Award Deferral Plan Management For For 12 Approve Remuneration Report Management For For 13 Authorise Board to Ratify and Execute Approved Resolutions Management For For KINGFISHER PLC Meeting Date:JUN 13, 2013 Record Date:JUN 11, 2013 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Daniel Bernard as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Ian Cheshire as Director Management For For 9 Re-elect Anders Dahlvig as Director Management For For 10 Re-elect Janis Kong as Director Management For For 11 Re-elect Kevin O'Byrne as Director Management For For 12 Re-elect Mark Seligman as Director Management For For 13 Elect Philippe Tible as Director Management For For 14 Elect Karen Witts as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KONINKLIJKE AHOLD NV Meeting Date:APR 17, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:AH Security ID:N0139V142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Adopt Financial Statements Management For For 5 Approve Dividends of EUR 0.44 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Elect J.H.M. Hommen to Supervisory Board Management For For 9 Reelect D.C. Doijer to Supervisory Board Management For For 10 Reelect S.M. Shern to Supervisory Board Management For For 11 Reelect B.J. Noteboom to Supervisory Board Management For For 12 Approve Amendments to Remuneration Policy for Management Board Members Management For For 13 Approve Remuneration of Supervisory Board Management For For 14 Amend Articles of Association Management For For 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 17 Authorize Board to Exclude Preemptive Rights from Issuance under Item 16 Management For For 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 19 Approve Reduction in Share Capital by Cancellation of Shares Management For For 20 Close Meeting Management None None KONINKLIJKE DSM NV Meeting Date:MAY 03, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:DSM Security ID:N5017D122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Dividends of EUR 1.50 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Elect D. de Vreeze to Executive Board Management For For 7 Reelect P. Hochuli to Supervisory Board Management For For 8 Amend Remuneration Policy for Management Board Members Management For For 9 Receive Announcements Re: Auditor Assessment Management None None 10a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Approve Cancellation of Shares Management For For 13 Other Business (Non-Voting) Management None None 14 Close Meeting Management None None KUKA AG Meeting Date:JUN 05, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:KU2 Security ID:D3862Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.20 per Share Management For For 3a Approve Discharge of Management Board Member Till Reuter for Fiscal 2012 Management For For 3b Approve Discharge of Management Board Member Peter Mohnen for Fiscal 2012 Management For For 3c Approve Discharge of Management Board Member Stefan Schulak for Fiscal 2012 Management For For 4a Approve Discharge of Supervisory Board Member Bernd Minning for Fiscal 2012 Management For For 4b Approve Discharge of Supervisory Board Member Thomas Kalkbrenner for Fiscal 2012 Management For For 4c Approve Discharge of Supervisory Board Member Juergen Kerner for Fiscal 2012 Management For For 4d Approve Discharge of Supervisory Board Member Dirk Abel for Fiscal 2012 Management For For 4e Approve Discharge of Supervisory Board Member Wilfried Eberhardt for Fiscal 2012 Management For For 4f Approve Discharge of Supervisory Board Member Uwe Ganzer for Fiscal 2012 Management For For 4g Approve Discharge of Supervisory Board Member Siegfried Greulich for Fiscal 2012 Management For For 4h Approve Discharge of Supervisory Board Member Thomas Knabel for Fiscal 2012 Management For For 4i Approve Discharge of Supervisory Board Member Carola Leitmeir for Fiscal 2012 Management For For 4j Approve Discharge of Supervisory Board Member Uwe Loos for Fiscal 2012 Management For For 4k Approve Discharge of Supervisory Board Member Fritz Seifert for Fiscal 2012 Management For For 4l Approve Discharge of Supervisory Board Member Michael Proeller for Fiscal 2012 Management For For 4m Approve Discharge of Supervisory Board Member Guy Wyser-Pratte for Fiscal 2012 Management For For 5a Elect Bernd Minning to the Supervisory Board Management For For 5b Elect Dirk Abel to the Supervisory Board Management For For 5c Elect Walter Bickel to the Supervisory Board Management For For 5d Elect Uwe Loos to the Supervisory Board Management For For 5e Elect Michael Proeller to the Supervisory Board Management For For 5f Elect Guy Wyser-Pratte to the Supervisory Board Management For For 6 Approve Remuneration System for Management Board Members Management For For 7a Approve Reduction of Conditional Capital from EUR 18.2 Million to 4.2 Million Management For For 7b Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million; Approve Creation of EUR 39.9 Million Pool of Capital to Guarantee Conversion Rights Management For For 8 Ratify KPMG as Auditors for Fiscal 2013 Management For For LANCASHIRE HOLDINGS LTD Meeting Date:MAY 01, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect John Bishop as Director Management For For 6 Re-elect Richard Brindle as Director Management For For 7 Re-elect Emma Duncan as Director Management For For 8 Elect Samantha Hoe-Richardson as Director Management For For 9 Re-elect Alex Maloney as Director Management For For 10 Re-elect Neil McConachie as Director Management For For 11 Re-elect Ralf Oelssner as Director Management For For 12 Re-elect Robert Spass as Director Management For For 13 Re-elect William Spiegel as Director Management For For 14 Re-elect Martin Thomas as Director Management For For 15 Elect Elaine Whelan as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Common Shares Management For For LANXESS AG Meeting Date:MAY 23, 2013 Record Date:MAY 01, 2013 Meeting Type:ANNUAL Ticker:LXS Security ID:D5032B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2013 Management For For 6 Approve Creation of EUR16.6 Million Pool of Capital without Preemptive Rights Management For For 7 Change Location of Registered Office/Headquarters to Cologne, Germany Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 10, 2012 Record Date:JUL 06, 2012 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Vindi Banga as Director Management For For 5 Elect Miranda Curtis as Director Management For For 6 Re-elect Marc Bolland as Director Management For For 7 Re-elect Kate Bostock as Director Management For For 8 Re-elect Jeremy Darroch as Director Management For For 9 Re-elect John Dixon as Director Management For For 10 Re-elect Martha Lane Fox as Director Management For For 11 Re-elect Steven Holliday as Director Management For For 12 Re-elect Jan du Plessis as Director Management For For 13 Re-elect Steven Sharp as Director Management For For 14 Re-elect Alan Stewart as Director Management For For 15 Re-elect Robert Swannell as Director Management For For 16 Re-elect Laura Wade-Gery as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 23 Approve EU Political Donations and Expenditure Management For For 24 Approve Share Incentive Plan Management For For METRO AG Meeting Date:MAY 08, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6.1 Reelect Wulf Bernotat to the Supervisory Board Management For For 6.2 Reelect Juergen Fitschen to the Supervisory Board Management For For 6.3 Reelect Erich Greipl to the Supervisory Board Management For Against 6.4 Elect Lucy Neville-Rolfe to the Supervisory Board Management For For 6.5 Reelect Mattheus de Raad to the Supervisory Board Management For For 6.6 Reelect Hans-Juergen Schinzler to the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Change Location of Annual Meeting Management For For 9 Amend Articles Re: Annual Financial Statements and Appropriation of Profits Management For For 10 Ammend Affiliation Agreement with METRO GroB- und Lebensmitteleinzelhandel Holding GmbH Management For For 11 Ammend Affiliation Agreement with METRO Kaufhaus und Fachmarkt Holding GmbH Management For For 12 Ammend Affiliation Agreement with METRO Dienstleistungs-Holding GmbH Management For For 13 Ammend Affiliation Agreement with METRO Group Asset Management Services GmbH Management For For 14 Ammend Affiliation Agreement with METRO AG and METRO PROPERTIES Holding GmbH Management For For 15 Ammend Affiliation Agreement with METRO Zwolfte Gesellschaft fur Vermoegensverwaltung mbH Management For For 16 Ammend Affiliation Agreement with METRO Siebzehnte Gesellschaft fur Vermoegensverwaltung mbH Management For For 17 Ammend Affiliation Agreement with METRO Achtzehnte Gesellschaft fur Vermoegensverwaltung mbH Management For For NOVARTIS AG Meeting Date:FEB 22, 2013 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.30 per Share Management For For 4 Approve Remuneration System Management For For 5.1 Elect Verena Briner as Director Management For For 5.2 Elect Joerg Reinhardt as Director Management For For 5.3 Elect Charles Sawyers as Director Management For For 5.4 Elect William Winters as Director Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors Management For For OSLO BORS VPS HOLDING ASA Meeting Date:MAY 27, 2013 Record Date: Meeting Type:ANNUAL Ticker: Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Notice of Meeting and Agenda Management None None 4 Receive Information for 2012 by the Control Committees for Verdipapirsentralen ASA and Oslo Clearing ASA Management None None 5 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 7.00 per Share Management For For 6 Approve Remuneration of Directors; Approve Remuneration for Committee Work Management For For 7 Approve Remuneration of Auditors Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9a Reelect Leiv Askvig (Chairman) as Director Management For For 9b Reelect Benedicte Fasmer (Vice Chairman) as Director Management For For 9c Reelect Harald Espedal as Director Management For For 9d Reelect Wenche Agerup as Director Management For For 9e Reelect Ottar Ertzeid as Director Management For For 10a Reelect Leif Teksum as Member of Nominating Committee Management For For 10b Reelect Toril Ressem as Member of Nominating Committee Management For For 10c Reelect Ola Wessel-Aas as Member of Nominating Committee Management For For 11 Presentation for Pre-Approval of Nominations to the Board of Directors of Verdipapirsentralen ASA and the Control Committees of Verdipapirsentralen ASA and Oslo Clearing ASA Management For For 12 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For PERNOD RICARD Meeting Date:NOV 09, 2012 Record Date:NOV 05, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.58 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Pierre Pringuet Management For For 6 Approve Severance Payment Agreement with Alexandre Ricard Management For For 7 Ratify Appointment of Martina Gonzalez-Gallarza as Director Management For For 8 Ratify Appointment of Alexandre Ricard as Director Management For For 9 Reelect Alexandre Ricard as Director Management For For 10 Reelect Pierre Pringuet as Director Management For For 11 Reelect Wolfgang Colberg as Director Management For For 12 Reelect Cesar Giron as Director Management For For 13 Reelect Martina Gonzalez-Gallarza as Director Management For For 14 Elect Ian Gallienne as Director Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize up to 0.7 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 18 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Amend Article 5 of Bylaws Re: Company's Duration Management For For 21 Amend Article 20 of Bylaws Re: Age Limit of the Chairman of the Board Management For For 22 Amend Article 27 of Bylaws Re: Related-Party Transactions Management For For 23 Amend Article 32 of Bylaws Re: Convening of General Meetings Management For For 24 Amend Article 33 of Bylaws Re: Proxy Voting, Shareholders Proposals Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For PIRELLI & C. S.P.A Meeting Date:MAY 13, 2013 Record Date:MAY 02, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:PC Security ID:T76434199 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Carlo Salvatori as Director; Elect Two Directors (Bundled) and/or Reduce the Number of Directors Management For Against 3 Approve Remuneration Report Management For For 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 1 Amend Company Bylaws Management For For PREMIER FARNELL PLC Meeting Date:JUN 18, 2013 Record Date:JUN 16, 2013 Meeting Type:ANNUAL Ticker:PFL Security ID:G33292106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Mark Whiteling as Director Management For For 5 Re-elect Val Gooding as Director Management For For 6 Re-elect Laurence Bain as Director Management For For 7 Re-elect Andrew Dougal as Director Management For For 8 Re-elect Dennis Millard as Director Management For For 9 Re-elect Paul Withers as Director Management For For 10 Re-elect Thomas Reddin as Director Management For Against 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise Market Purchase of Preference Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For REED ELSEVIER PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect Dr Wolfhart Hauser as Director Management For For 7 Elect Duncan Palmer as Director Management For For 8 Elect Linda Sanford as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve Long-Term Incentive Plan Management For For 20 Approve Executive Share Option Plan Management For For 21 Approve SAYE Share Option Scheme Management For For REPSOL SA Meeting Date:MAY 30, 2013 Record Date:MAY 23, 2013 Meeting Type:ANNUAL Ticker:REP Security ID:E8471S130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Discharge of Board Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4 Approve Updated Balance Sheets to Benefit from New Tax Regulation Management For For 5 Approve Allocation of Income and Dividends Management For For 6 Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Authorize Capitalization of Reserves for Scrip Dividends Management For For 8 Reelect Luis Suarez de Lezo Mantilla as Director Management For For 9 Reelect Maria Isabel Gabarro Miquel as Director Management For For 10 Ratify Appointment by Co-option of and Reelect Manuel Manrique Cecilia as Director Management For For 11 Elect Rene Dahan as Director Management For For 12 Amend Article 45 Re: Board Remuneration Management For For 13 Approve Remuneration of Directors Management For For 14 Advisory Vote on Remuneration Policy Report Management For For 15 Authorize Issuance of Non-Convertible Bonds/Debentures and Other Debt Securities Management For For 16 Amend Article 38 Re: Executive Committee Management For For 17 Authorize Board to Ratify and Execute Approved Resolutions Management For For RESOLUTION LTD Meeting Date:MAR 20, 2013 Record Date:MAR 18, 2013 Meeting Type:SPECIAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For RESOLUTION LTD Meeting Date:MAY 16, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Elect David Allvey as Director Management For For 6 Elect Andy Briggs as Director Management For For 7 Re-elect Mel Carvill as Director Management For For 8 Elect Clive Cowdery as Director Management For For 9 Elect Peter Gibbs as Director Management For For 10 Re-elect Phil Hodkinson as Director Management For For 11 Elect Nick Lyons as Director Management For For 12 Elect Robin Phipps as Director Management For For 13 Elect Belinda Richards as Director Management For For 14 Elect Karl Sternberg as Director Management For For 15 Elect John Tiner as Director Management For For 16 Elect Tim Tookey as Director Management For For 17 Re-elect Tim Wade as Director Management For For 18 Elect Sir Malcolm Williamson as Director Management For For 19 Approve Final Dividend Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Amend Friends Life Group plc Deferred Share Award Plan 2010 Management For For 22 Establish International Share Plans Based on the Deferred Share Award Plan Management For For 23 Amend Friends Life Group plc Long Term Incentive Plan Management For For 24 Approve Resolution Ltd Sharesave Plan Management For For 25 Establish International Share Plans Based on the Sharesave Plan Management For For 26 Authorise Issue of Equity without Pre-emptive Rights Management For For 27 Authorise Market Purchase of Ordinary Shares Management For For 28 Amend Articles of Association Management For For REXAM PLC Meeting Date:JAN 24, 2013 Record Date:JAN 22, 2013 Meeting Type:SPECIAL Ticker:REX Security ID:G1274K113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Return of Cash to Shareholders Through the Issue of B Shares and Share Capital Consolidation Management For For 2 Authorise Issue of Equity with Pre-emptive Rights Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Management For For 4 Authorise Market Purchase of New Ordinary Shares Management For For REXAM PLC Meeting Date:APR 18, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:REX Security ID:G1274K212 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Johanna Waterous as Director Management For For 5 Re-elect Stuart Chambers as Director Management For For 6 Re-elect Graham Chipchase as Director Management For For 7 Re-elect David Robbie as Director Management For For 8 Re-elect John Langston as Director Management For For 9 Re-elect Leo Oosterveer as Director Management For For 10 Re-elect Jean-Pierre Rodier as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For REXEL Meeting Date:MAY 22, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:RXL Security ID:F7782J366 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.75 per Share Management For For 4 Approve Stock Dividend Program (New Shares) Management For For 5 Approve Transactions with Subsidiaries Management For For 6 Approve Transactions Re: Purchase Agreements, and Indenture Management For For 7 Approve "Amendment to the Secundary Offering Cooperation Agreement" Management For For 8 Reelect Eurazeo as Supervisory Board Member Management For For 9 Reelect Manfred Kindle as Supervisory Board Member Management For For 10 Reelect Thomas Farrell as Supervisory Board Member Management For For 11 Ratify Appointment of Vivianne Akriche as Supervisory Board Member Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For Abstain 16 Approve Employee Stock Purchase Plan Management For For 17 Approve Employee Stock Purchase Plan Reserved for International Employees Management For For 18 Amend Articles 23 of Bylaws Re: Supervisory Board Powers Management For For 19 Authorize Filing of Required Documents/Other Formalities Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 21, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Josef Ackermann as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Simon Henry as Director Management For For 6 Re-elect Charles Holliday as Director Management For For 7 Re-elect Gerard Kleisterlee as Director Management For For 8 Re-elect Jorma Ollila as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Peter Voser as Director Management For For 12 Re-elect Hans Wijers as Director Management For For 13 Elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 15, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Martin Scicluna as Director Management For For 5 Re-elect Edward Lea as Director Management For For 6 Re-elect Adrian Brown as Director Management For For 7 Elect Richard Houghton as Director Management For For 8 Re-elect Simon Lee as Director Management For For 9 Re-elect Alastair Barbour as Director Management For For 10 Re-elect Malcolm Le May as Director Management For For 11 Elect Hugh Mitchell as Director Management For For 12 Re-elect Joseph Streppel as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Appoint KPMG LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SAFRAN Meeting Date:MAY 28, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:SAF Security ID:F4035A557 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.96 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Reelect Jean-Marc Forneri as Director Management For Abstain 6 Elect Monique Cohen as Director Management For Abstain 7 Elect Christian Streiff as Director Management For Abstain 8 Acknowledge Appointment of Four Representative of French State to the Board Management For Against 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 670,000 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 25 Million Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 8 Million Management For For 13 Authorize Capital Increase of Up to EUR 8 Million for Future Exchange Offers Management For For 14 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 8 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 11 to 14 Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For Against 17 Authorize Capitalization of Reserves of Up to EUR 12.5 Million for Bonus Issue or Increase in Par Value Management For For 18 Approve Employee Stock Purchase Plan Management For For 19 Set Total Limit for Capital Increase to Result from All Issuance Requests Under Items at EUR 50 Million Management For For 20 Authorize up to 1.5 Percent of Issued Capital for Use in Stock Option Plan Management For Against 21 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For Against 22 Elect One or Several Representatives of Employees to the Board Shareholder For Against 23 Approve Alternate Income Allocation Proposal with Respect to Item 3 Above and Dividends of EUR 0.77 per Share Shareholder Against Against 24 Authorize Filing of Required Documents/Other Formalities Management For For SAP AG Meeting Date:JUN 04, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:SAP Security ID:D66992104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.85 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2013 Management For For SCHINDLER HOLDING AG Meeting Date:MAR 26, 2013 Record Date: Meeting Type:ANNUAL Ticker:SCHN Security ID:H7258G233 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Approve Remuneration Report Management For For 2 Approve Allocation of Income and Dividends of 2.20 CHF per Share and Participation Certificate Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1.1 Elect Monika Buetler as Director Management For For 4.1.2 Elect Anthony Nightingale as Director Management For For 4.1.3 Elect Carole Vischer as Director Management For For 4.2 Ratify Ernst & Young as Auditors Management For For 5.1 Approve CHF 55,241 Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.2 Approve CHF 77,289.1 Reduction in Participation Capital via Cancellation of Repurchased Participation Certificates Management For For STOREBRAND ASA Meeting Date:APR 17, 2013 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Issued Shares with an Aggregate Nominal Value of up to NOK 225 Million Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11a Relect Terje Adersen as Member of Board of Representatives Management For For 11b Elect Maalfrid Brath as Member of Board of Representatives Management For For 11c Elect Helge Baastad as Member of Board of Representatives Management For For 11d Elect Karen Ulltveit-Moe as Member of Board of Representatives Management For For 11e Elect Anne-Lise Aukner as Member of Board of Representatives Management For For 11f Elect Jostein Furnes as Deputy Member of Board of Representatives Management For For 11g Elect Mats Gottschalk as Deputy Member of Board of Representatives Management For For 11h Elect Terje Venold as Chairman of Board of Representatives Management For For 11i Elect Vibeke Madsen as Vice Chairman of Board of Representatives Management For For 12a Elect Terje Venold as Member of Nominating Committee Management For For 12b Elect Helge Baastad as Member of Nominating Committee Management For For 12c Elect Olaug Svarva as Member of Nominating Committee Management For For 12d Elect Kjetil Houg as Member of Nominating Committee Management For For 12e Elect Terje Venold as Chairman of Nominating Committee Management For For 13a Elect Finn Myhre as Member of Control Committee Management For For 13b Elect Harald Moen as Member of Control Committee Management For For 13c Elect Anne Grete Steinkjer as Member of Control Committee Management For For 13d Elect Tone Reierselmoen as Deputy Member of Control Committee Management For For 14 Approve Remuneration of Members of Control Committee, Board of Representatives, and Election Committee Management For For 15 Approve Remuneration of Auditors Management For For 16 Close Meeting Management None None TDC A/S Meeting Date:MAR 07, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:TDC Security ID:K94545116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Approve Financial Statements and Statutory Reports Management For Did Not Vote 3 Approve Discharge of Management and Board Management For Did Not Vote 4 Approve Allocation of Income Management For Did Not Vote 5a Reelect Vagn Sorensen as Director Management For Did Not Vote 5b Reelect Pierre Danon as Director Management For Did Not Vote 5c Reelect Stine Bosse as Director Management For Did Not Vote 5d Reelect Angus Porter as Director Management For Did Not Vote 5e Reelect Lars Rasmussen as Director Management For Did Not Vote 5f Reelect Soren Sorensen as Director Management For Did Not Vote 5g Elect Pieter Knook as Director Management For Did Not Vote 6 Ratify PricewaterhouseCoopers as Auditors Management For Did Not Vote 7a Authorize Share Repurchase Program Management For Did Not Vote 7b Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For Did Not Vote 7c Approve Remuneration of Directors in the Maximum Aggregate Amount of DKK 8 Million Management For Did Not Vote 7d Approve DKK 13 Million Reduction in Share Capital via Share Cancellation; Amend Articles of Association Accordingly Management For Did Not Vote 8 Other Business Management None None TELENOR ASA Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Financial Statements and Statutory Reports; Approve NOK 6.00 Dividend per Share Management For For 4 Approve Remuneration of Auditors Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 6 Approve NOK 259.9 Million Reduction in Share Capital via Cancellation of 19.9 Million Shares and Redemption of 23.4 Million Shares Owned by the Kingdom of Norway; Amend Articles Accordingly Management For For 7 Authorize Repurchase of up to 46 Million Issued Shares and Cancellation of Repurchased Shares Management For For 8a Elect Anders Skjaevestad as Member of Corporate Assembly Management For Against 8b Elect John Bernander as Member of Corporate Assembly Management For Against 8c Elect Kirsten Ideboen as Member of Corporate Assembly Management For Against 8d Elect Didrik Munch as Member of Corporate Assembly Management For Against 8e Elect Elin Myrmel-Johansen as Member of Corporate Assembly Management For Against 8f Elect Widar Salbuvik as Member of Corporate Assembly Management For Against 8g Elect Tore Onshuus Sandvik as Member of Corporate Assembly Management For Against 8h Elect Silvija Seres as Member of Corporate Assembly Management For Against 8i Elect Siri Strandenes as Member of Corporate Assembly Management For Against 8j Elect Olaug Svarva as Member of Corporate Assembly Management For Against 8k Elect Gry Molleskog as 1st Deputy Member of Corporate Assembly Management For Against 8l Elect Nils-Edvard Olsen as 2nd Deputy Member of Corporate Assembly Management For Against 8m Elect Ingvild Nybo Holth as 3rd Deputy Member of Corporate Assembly Management For Against 9a Elect Mette Wikborg as Member of Nominating Committee Management For For 9b Elect Rune Selmar as Member of Nominating Committee Management For For 10a Approve Remuneration of the Corporate Assembly Management For For 10b Approve Remuneration of the Nomination Committee Management For For THE BERKELEY GROUP HOLDINGS PLC Meeting Date:SEP 05, 2012 Record Date:SEP 03, 2012 Meeting Type:ANNUAL Ticker:BKGL Security ID:G1191G120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Greg Fry as Director Management For For 4 Elect Alison Nimmo as Director Management For For 5 Elect Veronica Wadley as Director Management For For 6 Elect Glyn Barker as Director Management For For 7 Re-elect Tony Pidgley as Director Management For For 8 Re-elect Rob Perrins as Director Management For For 9 Re-elect Nick Simpkin as Director Management For For 10 Re-elect Karl Whiteman as Director Management For For 11 Re-elect Sean Ellis as Director Management For For 12 Re-elect David Howell as Director Management For For 13 Re-elect Alan Coppin as Director Management For For 14 Re-elect Sir John Armitt as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Approve Sale of an Apartment and Parking Space by Berkeley Homes (PCL) Limited to Tony Pidgley Management For Abstain 23 Approve Sale of an Apartment and a Right to Park by St George West London Limited to Greg Fry Management For Abstain 24 Amend 2011 Long Term Incentive Plan Management For Against THYSSENKRUPP AG Meeting Date:JAN 18, 2013 Record Date:DEC 27, 2012 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011/2012 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2011/2012 Management For Against 3 Approve Discharge of Supervisory Board for Fiscal 2011/2012 Management For For 4 Elect Carola von Schmettow to the Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012/2013 Management For For TNT EXPRESS NV Meeting Date:AUG 06, 2012 Record Date:JUL 09, 2012 Meeting Type:SPECIAL Ticker: Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Discuss Public Offer by UPS Management None None 3a Elect D.J. Brutto to Supervisory Board Management For For 3b Elect J. Barber to Supervisory Board Management For For 3c Elect J. Firestone to Supervisory Board Management For For 3d Approve Discharge of A. Burgmans, L.W. Gunning, M.E. Harris and R. King as Members of the Supervisory Board Management For For 4 Other Business (Non-Voting) Management None None 5 Close Meeting Management None None TULLETT PREBON PLC Meeting Date:MAY 09, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:TLPR Security ID:G9130W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Roger Perkin as Director Management For For 4 Re-elect Rupert Robson as Director Management For For 5 Re-elect Terry Smith as Director Management For For 6 Re-elect Paul Mainwaring as Director Management For For 7 Re-elect Angela Knight as Director Management For For 8 Re-elect Stephen Pull as Director Management For For 9 Reappoint Deloitte LLP as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Approve Final Dividend Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For UBS AG Meeting Date:MAY 02, 2013 Record Date: Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Allocation of Income and Dividends of CHF 0.15 per Share from Capital Contribution Reserve Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1a Reelect Axel Weber as Director Management For For 4.1b Reelect Michel Demare as Director Management For For 4.1c Reelect David Sidwell as Director Management For For 4.1d Reelect Rainer-Marc Frey as Director Management For For 4.1e Relect Ann Godbehere as Director Management For For 4.1f Reelect Axel Lehmann as Director Management For For 4.1g Reelect Helmut Panke as Director Management For For 4.1h Reelect William Parrett as Director Management For For 4.1i Reelect Isabelle Romy as Director Management For For 4.1j Reelect Beatrice Weder di Mauro as Director Management For For 4.1k Reelect Joseph Yam as Director Management For For 4.2 Elect Reto Francioni as Director Management For For 4.3 Ratify Ernst & Young Ltd. as Auditors Management For For VALEO Meeting Date:JUN 06, 2013 Record Date:MAY 31, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:FR Security ID:F96221126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Reelect Gerard Blanc as Director Management For For 4 Reelect Michael Jay as Director Management For For 5 Elect Sophie Dutordoir as Director Management For For 6 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 7 Approve Auditors' Special Report on Related-Party Transactions Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 23 Million Management For For 11 Authorize Capitalization of Reserves of Up to EUR 30 Million for Bonus Issue or Increase in Par Value Management For For 12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegations Submitted to Shareholders Vote Above Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 14 Approve Employee Stock Purchase Plan Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For VICAT Meeting Date:APR 26, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:VCT Security ID:F18060107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For Against 6 Renew Appointment of Wolff et Associes SAS as Auditor Management For For 7 Renew Appointment of Constantin as Alternate Auditor Management For For 8 Authorize Filing of Required Documents/Other Formalities Management For For VINCI Meeting Date:APR 16, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.77 per Share Management For For 4 Approve Stock Dividend Program (Cash or Shares) Management For For 5 Reelect Michael Pragnell as Director Management For For 6 Elect Yannick Assouad as Director Management For For 7 Elect Graziella Gavezotti as Director Management For For 8 Renew Appointment of Deloitte et Associes as Auditor Management For For 9 Appoint KPMG Audit IS as Auditor Management For For 10 Renew Appointment of BEAS Sarl as Alternate Auditor Management For For 11 Appoint KPMG Audit ID as Alternate Auditor Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Transaction with Vinci Energies Re: Participation in Cegelec Entreprise Management For For 14 Approve Transaction with YTSeuropaconsultants Re: Consulting Services Management For For 15 Approve Transaction with Vinci Deutschland Management For For 16 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 17 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Management For For 19 Authorize Issuance of Specific Convertible Bonds without Preemptive Rights Named Oceane, up to an Aggregate Nominal Amount EUR 150 Million Management For For 20 Approve Issuance of Convertible Bonds without Preemptive Rights Other than Oceane, up to an Aggregate Nominal Amount EUR 150 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 23 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For VIVENDI Meeting Date:APR 30, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:VIV Security ID:F97982106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For Against 4 Approve Treatment of Losses and Dividends of EUR 1 per Share Management For For 5 Approve Severance Payment Agreement with Philippe Capron Management For For 6 Elect Vincent Bollore as Supervisory Board Member Management For For 7 Elect Pascal Cagni as Supervisory Board Member Management For For 8 Elect Yseulys Costes as Supervisory Board Member Management For For 9 Elect Alexandre de Juniac as Supervisory Board Member Management For For 10 Elect Nathalie Bricault as Representative of Employee Shareholders to the Supervisory Board Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion Management For For 14 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 15 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 16 Approve Employee Stock Purchase Plan Management For For 17 Approve Stock Purchase Plan Reserved for International Employees Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 24, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Re-elect Nick Land as Director Management For For 10 Re-elect Anne Lauvergeon as Director Management For For 11 Re-elect Luc Vandevelde as Director Management For For 12 Re-elect Anthony Watson as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ZURICH INSURANCE GROUP AG Meeting Date:APR 04, 2013 Record Date: Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income Management For For 2.2 Approve Dividends of CHF 17.00 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1.1 Elect Monica Maechler as Director Management For For 4.1.2 Reelect Susan Bies as Director Management For For 4.1.3 Reelect Victor Chu as Director Management For For 4.1.4 Reelect Rolf Watter as Director Management For For 4.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For Mutual Financial Services Fund AB&T FINANCIAL CORPORATION Meeting Date:DEC 19, 2012 Record Date:NOV 09, 2012 Meeting Type:ANNUAL Ticker:ABTO.OB Security ID:00037W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth C. Appling Management For For 1.2 Elect Director Wayne F. Shovelin Management For For 2 Ratify Auditors Management For For ACE LIMITED Meeting Date:MAY 16, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert M. Hernandez as Director Management For For 1.2 Elect Peter Menikoff as Director Management For For 1.3 Elect Robert Ripp as Director Management For For 1.4 Elect Theodore E. Shasta as Director Management For For 2 Declassify the Board of Directors Management For For 3.1 Approve Annual Report Management For For 3.2 Accept Statutory Financial Statements Management For For 3.3 Accept Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Discharge of Board and Senior Management Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Amend Omnibus Stock Plan Management For For 8 Approve Dividend Distribution From Legal Reserves Through Reduction of Par Value Management For For 9 Advisory Vote to ratify Named Executive Officers' Compensation Management For For AGEAS SA/NV Meeting Date:APR 24, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker: Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.20 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 3.3 Approve Remuneration of Board Chairman Management For For 4.1 Elect Jane Murphy as Independent Director Management For For 4.2 Elect Steve Broughton as Independent Director Management For For 4.3 Reelect Bart De Smet as CEO Management For For 4.4 Reelect Shaoliang Jin as Independent Director Management For Against 5.1 Approve Cancellation of Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 6.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6.2 Authorize Reissuance of Repurchased Shares Management For For 7 Close Meeting Management None None ALLEGHANY CORPORATION Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen P. Bradley Management For For 1b Elect Director Karen Brenner Management For For 1c Elect Director Thomas S. Johnson Management For For 1d Elect Director James F. Will Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert H. Benmosche Management For For 1b Elect Director W. Don Cornwell Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director William G. Jurgensen Management For For 1e Elect Director Christopher S. Lynch Management For For 1f Elect Director Arthur C. Martinez Management For For 1g Elect Director George L. Miles, Jr. Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For 6 Limit Total Number of Boards on Which Company Directors May Serve Shareholder Against Against AOZORA BANK, LTD. Meeting Date:SEP 27, 2012 Record Date:AUG 17, 2012 Meeting Type:SPECIAL Ticker:8304 Security ID:J0172K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Reduction Management For For 2 Authorize Class Hei Preferred Share Repurchase Program Management For For 3 Amend Articles to Amend Provisions on Preferred Shares Management For For 4 Elect Director Tanabe, Masaki Management For For 5 Amend Articles to Amend Provisions on Preferred Shares Management For For AOZORA BANK, LTD. Meeting Date:JUN 26, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:8304 Security ID:J0172K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Amend Provisions on Preferred Shares - Establish Record Dates for Quarterly Dividends - Decrease Maximum Board Size Management For For 2.1 Elect Director Baba, Shinsuke Management For For 2.2 Elect Director Tanabe, Masaki Management For For 2.3 Elect Director Shirakawa, Yuuji Management For For 2.4 Elect Director Tsugawa, Kiyoshi Management For For 2.5 Elect Director Takeda, Shunsuke Management For For 2.6 Elect Director Louis J. Forster Management For For 2.7 Elect Director Fukuda, Makoto Management For For 2.8 Elect Director Mizuta, Hiroyuki Management For For 3 Appoint Alternate Statutory Auditor Nagase, Tomiaki Management For For 4 Approve Retirement Bonus Payment for Executive Directors Management For For 5 Approve Retirement Bonus Payment for Outside Directors Management For For 6 Amend Articles To Amend Provisions on Preferred Shares - Establish Record Dates for Quarterly Dividends - Decrease Maximum Board Size Management For For ARGO GROUP INTERNATIONAL HOLDINGS, LTD. Meeting Date:MAY 07, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:AGII Security ID:G0464B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director F. Sedgwick Browne Management For For 1.2 Elect Director Hector De Leon Management For For 1.3 Elect Director Kathleen A. Nealon Management For For 1.4 Elect Director John H. Tonelli Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Bucknall Management For For 1.2 Elect Director Peter O'Flinn Management For For 1.3 Elect Director Ronald Pressman Management For For 1.4 Elect Director Gordon Ireland Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For BARCLAYS PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir David Walker as Director Management For For 4 Elect Tim Breedon as Director Management For For 5 Elect Antony Jenkins as Director Management For For 6 Elect Diane de Saint Victor as Director Management For For 7 Re-elect David Booth as Director Management For For 8 Re-elect Fulvio Conti as Director Management For Against 9 Re-elect Simon Fraser as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For Against 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For Against 21 Authorise Issue of Equity without Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For Against 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For For 25 Amend Articles of Association Management For For CAPE BANCORP, INC. Meeting Date:APR 22, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:CBNJ Security ID:139209100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Glaser Management For For 1.2 Elect Director David C. Ingersoll, Jr. Management For For 1.3 Elect Director Thomas K. Ritter Management For For 1.4 Elect Director Althea L.A. Skeels Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles F. Atkins Management For For 1.2 Elect Director Martha M. Bachman Management For For 1.3 Elect Director Richard M. DeMartini Management For For 1.4 Elect Director Peter N. Foss Management For For 1.5 Elect Director William A. Hodges Management For For 1.6 Elect Director Oscar A. Keller, III Management For For 1.7 Elect Director Jeffrey E. Kirt Management For For 1.8 Elect Director Samuel E. Lynch Management For For 1.9 Elect Director Marc D. Oken Management For For 1.10 Elect Director R. Eugene Taylor Management For For 1.11 Elect Director William G. Ward, Sr. Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year CATLIN GROUP LTD Meeting Date:MAY 09, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:CGL Security ID:G196F1100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect John Barton as Director Management For For 6 Re-elect Bruce Carnegie-Brown as Director Management For For 7 Re-elect Stephen Catlin as Director Management For For 8 Re-elect Benjamin Meuli as Director Management For For 9 Re-elect Robert Gowdy as Director Management For For 10 Re-elect Nicholas Lyons as Director Management For For 11 Elect Fiona Luck as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Approve Performance Share Plan Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:MAY 31, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Report of the Board of Directors Management For For 2 Approve 2012 Report of the Board of Supervisors Management For For 3 Approve 2012 Annual Report of A Shares Management For For 4 Approve 2012 Annual Report of H Shares Management For For 5 Approve 2012 Financial Statements Report Management For For 6 Approve 2012 Profit Distribution Plan Management For For 7 Appoint Auditors and to Fix Their Remuneration Management For For 8 Approve 2012 Directors' Due Diligence Report Management For For 9 Approve 2012 Report on Performance of Independent Directors Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Related Party Transaction Regarding the Trading of Debt Securities Pursuant to the Shanghai Listing Rules Management None None 12 Review Report of the Status of Related Party Transactions and the Implementation of Management System for Related Party Transactions for 2012 Management None None 13a Elect Wang Chengran as Director Shareholder For For 13b Elect Bai Wei as Director Shareholder For For 13c Elect Sun Xiaoning as Director Shareholder For For 13d Elect Yang Xianghai as Director Shareholder For For 13e Elect Wu Jumin as Director Shareholder For For 13f Elect Wu Junhao as Director Shareholder For For 13g Elect Zhang Yansheng as Director Shareholder For For 13h Elect Lam Chi Kuen as Director Shareholder For For 13i Elect Zhou Zhonghui as Director Shareholder For For 13j Elect Zheng Anguo as Director Shareholder For For 13k Elect Gao Guofu as Director Shareholder For For 13l Elect Cheng Feng as Director Shareholder For For 13m Elect Fok Kwong Man as Director Shareholder For For 13n Elect Huo Lianhong as Director Shareholder For For 14a Elect Zhang Jianwei as a Shareholder Representative Supervisor Shareholder For For 14b Elect Lin Lichun as a Shareholder Representative Supervisor Shareholder For For 14c Elect Dai Zhihao as a Shareholder Representative Supervisor Shareholder For For CIT GROUP INC. Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Michael J. Embler Management For For 1c Elect Director William M. Freeman Management For For 1d Elect Director David M. Moffett Management For For 1e Elect Director R. Brad Oates Management For For 1f Elect Director Marianne Miller Parrs Management For For 1g Elect Director Gerald Rosenfeld Management For For 1h Elect Director John R. Ryan Management For For 1i Elect Director Seymour Sternberg Management For For 1j Elect Director Peter J. Tobin Management For For 1k Elect Director Laura S. Unger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIGROUP INC. Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Franz B. Humer Management For For 1c Elect Director Robert L. Joss Management For Against 1d Elect Director Michael E. O'Neill Management For For 1e Elect Director Judith Rodin Management For For 1f Elect Director Robert L. Ryan Management For For 1g Elect Director Anthony M. Santomero Management For For 1h Elect Director Joan E. Spero Management For For 1i Elect Director Diana L. Taylor Management For For 1j Elect Director William S. Thompson, Jr. Management For For 1k Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Indemnifications Provisions Shareholder Against Against CNO FINANCIAL GROUP, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:CNO Security ID:12621E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward J. Bonach Management For For 1b Elect Director Ellyn L. Brown Management For For 1c Elect Director Robert C. Greving Management For For 1d Elect Director Mary R. Henderson Management For For 1e Elect Director R. Keith Long Management For For 1f Elect Director Neal C. Schneider Management For For 1g Elect Director Frederick J. Sievert Management For For 1h Elect Director Michael T. Tokarz Management For For 1i Elect Director John G. Turner Management For For 2 Amend Securities Transfer Restrictions Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DELTA LLOYD NV Meeting Date:MAY 23, 2013 Record Date:APR 25, 2013 Meeting Type:ANNUAL Ticker:DL Security ID:N25633103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Approve Financial Statements and Allocation of Income Management For For 3b Receive Explanation on Company's Reserves and Dividend Policy Management None None 3c Approve Dividends of EUR 1.03 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Announce Vacancies on the Board Management None None 5b Opportunity to Make Recommendations Management None None 5c Announce Intention to elect Clara C. Streit to Supervisory Board Management None None 5d Elect Clara C. Streit to Supervisory Board Management For For 5e Announce Vacancies on the Board Arising in 2014 Management None None 6 Approve Amendments to Remuneration Policy for Management Board Members Management For For 7 Amend Articles Re: Legislative Changes and Removal of Provisions Regarding Aviva Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Board to Exclude Preemptive Rights from Issuance under Item 8a Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Allow Questions and Close Meeting Management None None DIRECT LINE INSURANCE GROUP PLC Meeting Date:JUN 06, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:DLG Security ID:ADPC01615 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Mike Biggs as Director Management For For 5 Elect Paul Geddes as Director Management For For 6 Elect Jane Hanson as Director Management For For 7 Elect Glyn Jones as Director Management For For 8 Elect Andrew Palmer as Director Management For For 9 Elect John Reizenstein as Director Management For For 10 Elect Clare Thompson as Director Management For For 11 Elect Priscilla Vacassin as Director Management For For 12 Elect Bruce Van Saun as Director Management For For 13 Appoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Authorise EU Political Donations and Expenditure Management For For DOLPHIN CAPITAL INVESTORS LTD. Meeting Date:OCT 22, 2012 Record Date:OCT 19, 2012 Meeting Type:SPECIAL Ticker:DCI Security ID:G2803G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issuance of New Shares at a Price Below the Prevailing NAV per Share Management For For DOLPHIN CAPITAL INVESTORS LTD. Meeting Date:APR 02, 2013 Record Date:MAR 27, 2013 Meeting Type:SPECIAL Ticker:DCI Security ID:G2803G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issuance of Common Shares, Arising from the Conversion of Convertible Bonds, at a Price Below the Prevailing NAV per Share Management For Against 2 Approve Amendment to the Investing Policy of the Company Management For For ENSTAR GROUP LIMITED Meeting Date:MAY 08, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:ESGR Security ID:G3075P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Campbell as Director Management For For 1.2 Elect Paul J. O'Shea as Director Management For For 1.3 Elect Sumit Rajpal as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Elect Subsidiary Directors Management For For F&C ASSET MANAGEMENT PLC Meeting Date:MAY 10, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL Ticker:FCAM Security ID:G3336H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Richard Wilson as Director Management For For 4 Re-elect Edward Bramson as Director Management For For 5 Re-elect Keith Bedell-Pearce as Director Management For For 6 Re-elect Keith Jones as Director Management For For 7 Re-elect David Logan as Director Management For For 8 Re-elect Keith Percy as Director Management For For 9 Re-elect Derham O'Neill as Director Management For For 10 Re-elect Kieran Poynter as Director Management For For 11 Approve Remuneration Report Management For Abstain 12 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Amend Long-Term Remuneration Plan Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For FIRST PACIFIC CO., LTD. Meeting Date:MAY 30, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker:00142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Reappoint Ernst & Young as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Manuel V. Pangilinan as Director Management For For 4b Elect Edward K.Y. Chen as Director Management For For 4c Elect Margaret Leung Ko May Yee as Director Management For For 4d Elect Philip Fan Yan Hok as Director Management For For 4e Elect Edward A. Tortorici as Director Management For For 4f Elect Tedy Djuhar as Director Management For For 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Authorize Board to Appoint Additional Directors as an Addition to the Board Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Reissuance of Repurchased Shares Management For Against FIRST SOUTHERN BANCORP, INC. Meeting Date:APR 24, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:FSOF Security ID:33644N508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Herbert Boydstun Management For For 1.2 Elect Director Robert G. Cox Management For For 1.3 Elect Director Marsha M. Gassan Management For For 1.4 Elect Director John T. Grigsby Management For For 1.5 Elect Director Sidney W. Lassen Management For For 1.6 Elect Director William C. O'Malley Management For For 1.7 Elect Director Brian J. Sherr Management For For 2 Ratify Auditors Management For For GUARANTY BANCORP Meeting Date:MAY 07, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward B. Cordes Management For For 1b Elect Director John M. Eggemeyer Management For For 1c Elect Director Keith R. Finger Management For For 1d Elect Director Stephen D. Joyce Management For For 1e Elect Director Gail H. Klapper Management For For 1f Elect Director Stephen G. McConahey Management For For 1g Elect Director Paul W. Taylor Management For For 1h Elect Director W. Kirk Wycoff Management For For 1i Elect Director Albert C. Yates Management For For 2 Ratify Auditors Management For For 3 Approve Reverse Stock Split Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year HANA FINANCIAL GROUP INC. Meeting Date:MAR 15, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Swap with Korea Exchange Bank Management For For HANA FINANCIAL GROUP INC. Meeting Date:MAR 28, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Appropriation of Income and Dividend of KRW 250 per Share Management For For 3.1 Elect Five Outside Directors (Bundled) Management For For 3.2 Elect Five Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Amend Terms of Severance Payments to Executives Management For For HSBC HOLDINGS PLC Meeting Date:MAY 24, 2013 Record Date:MAY 23, 2013 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Re-elect Safra Catz as Director Management For For 3(b) Re-elect Laura Cha as Director Management For For 3(c) Re-elect Marvin Cheung as Director Management For For 3(d) Elect Jim Comey as Director Management For For 3(e) Re-elect John Coombe as Director Management For For 3(f) Re-elect Joachim Faber as Director Management For For 3(g) Re-elect Rona Fairhead as Director Management For For 3(h) Elect Renato Fassbind as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect James Hughes-Hallett as Director Management For For 3(l) Re-elect William Laidlaw as Director Management For For 3(m) Re-elect John Lipsky as Director Management For For 3(n) Re-elect Janis Lomax as Director Management For For 3(o) Re-elect Iain Mackay as Director Management For For 3(p) Re-elect Sir Simon Robertson as Director Management For For 3(q) Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase of Ordinary Shares Management For For 8 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Report of Supervisory Board (Non-Voting) Management None None 2c Adopt Financial Statements Management For For 2d Receive Announcement Re: Discontinuation of Dutch Translation Annual Reports Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5 Discussion on Company's Corporate Governance Structure Management None None 6 Receive Announcements on Sustainability Management None None 7a Approve Discharge of Management Board Management For For 7b Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst & Young as Auditors Management For For 9a Reelect Jan Hommen to Executive Board Management For For 9b Reelect Patrick Flynn to Executive Board Management For For 9c Elect Ralph Hamers to Executive Board Management For For 10a Reelect Jeroen van der Veer to Supervisory Board Management For For 10b Reelect Tine Bahlmann to Supervisory Board Management For For 10c Elect Carin Gorter to Supervisory Board Management For For 10d Elect Hermann-Josef Lamberti to Supervisory Board Management For For 10e Elect Isabel Martin Castella to Supervisory Board Management For For 11a Grant Board Authority to Issue Up To 380 Million Shares and Restricting/Excluding Preemptive Rights Management For Against 11b Grant Board Authority to Issue 380 Million Shares in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For Against 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For Against 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against KB FINANCIAL GROUP INC. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 600 per Share Management For For 2.1 Reelect Lee Kyung-Jae as Outside Director Management For For 2.2 Reelect Bae Jae-Wook as Outside Director Management For For 2.3 Reelect Kim Young-Jin as Outside Director Management For For 2.4 Reelect Lee Jong-Cheon as Outside Director Management For For 2.5 Reelect Ko Seung-Hee as Outside Director Management For For 2.6 Elect Kim Young-Kwa as Outside Director Management For For 2.7 Reelect Lee Young-Nam as Outside Director Management For For 2.8 Reelect Cho Jae-Mok as Outside Director Management For For 3.1 Elect Lee Kyung-Jae as Member of Audit Committee Management For For 3.2 Reelect Bae Jae-Wook as Member of Audit Committee Management For For 3.3 Reelect Kim Young-Jin as Member of Audit Committee Management For For 3.4 Reelect Lee Jong-Cheon as Member of Audit Committee Management For For 3.5 Elect Ko Seung-Hee as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOREA EXCHANGE BANK Meeting Date:MAR 15, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Swap with Hana Financial Group Inc. Management For For KOREA EXCHANGE BANK Meeting Date:MAR 21, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 50 per Share Management For For 2 Reelect Ha Yong-Ee as Outside Director Management For For 3 Reelect Ha Yong-Ee as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Amend Terms of Severance Payments to Executives Management For For KOREAN REINSURANCE CO. Meeting Date:JUN 14, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:003690 Security ID:Y49391108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 250 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and Four Outside Directors (Bundled) Management For For 4 Elect Two Outside Directors as Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LANCASHIRE HOLDINGS LTD Meeting Date:MAY 01, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect John Bishop as Director Management For For 6 Re-elect Richard Brindle as Director Management For For 7 Re-elect Emma Duncan as Director Management For For 8 Elect Samantha Hoe-Richardson as Director Management For For 9 Re-elect Alex Maloney as Director Management For For 10 Re-elect Neil McConachie as Director Management For For 11 Re-elect Ralf Oelssner as Director Management For For 12 Re-elect Robert Spass as Director Management For For 13 Re-elect William Spiegel as Director Management For For 14 Re-elect Martin Thomas as Director Management For For 15 Elect Elaine Whelan as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Common Shares Management For For MAIDEN HOLDINGS, LTD. Meeting Date:MAY 07, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MHLD Security ID:G5753U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Barry D. Zyskind as Director of Maiden Holdings, Ltd. Management For For 1.2 Elect Simcha G. Lyons as Director of Maiden Holdings, Ltd. Management For For 1.3 Elect Raymond M. Neff as Director of Maiden Holdings, Ltd. Management For For 1.4 Elect Yehuda L. Neuberger as Director of Maiden Holdings, Ltd. Management For For 1.5 Elect Steven H. Nigro as Director of Maiden Holdings, Ltd. Management For For 1.6 Elect David A. Lamneck as Director of Maiden Insurance Company, Ltd. Management For For 1.7 Elect John M. Marshaleck as Director of Maiden Insurance Company, Ltd. Management For For 1.8 Elect Lawrence F. Metz as Director of Maiden Insurance Company, Ltd. Management For For 1.9 Elect Arturo M. Raschbaum as Director of Maiden Insurance Company, Ltd. Management For For 1.10 Elect Patrick J. Haveron as Director of Maiden Global Holdings, Ltd. Management For For 1.11 Elect Ronald M. Judd as Director of Maiden Global Holdings, Ltd. Management For For 1.12 Elect John M. Marshaleck as Director of Maiden Global Holdings, Ltd. Management For For 1.13 Elect Lawrence F. Metz as Director of Maiden Global Holdings, Ltd. Management For For 1.14 Elect Arturo M. Raschbaum as Director of Maiden Global Holdings, Ltd. Management For For 2 Ratify BDO USA, LLP as Auditors of the Company, and Arthur Morris and Company as Auditors of Maiden Insurance Company, Ltd. Management For For METLIFE, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Glenn Hubbard Management For For 1.2 Elect Director Steven A. Kandarian Management For For 1.3 Elect Director John M. Keane Management For For 1.4 Elect Director Alfred F. Kelly, Jr. Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Catherine R. Kinney Management For For 1.7 Elect Director Hugh B. Price Management For For 1.8 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MORGAN STANLEY Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Erskine B. Bowles Management For For 1.2 Elect Director Howard J. Davies Management For For 1.3 Elect Director Thomas H. Glocer Management For For 1.4 Elect Director James P. Gorman Management For For 1.5 Elect Director Robert H. Herz Management For For 1.6 Elect Director C. Robert Kidder Management For For 1.7 Elect Director Klaus Kleinfeld Management For For 1.8 Elect Director Donald T. Nicolaisen Management For For 1.9 Elect Director Hutham S. Olayan Management For For 1.10 Elect Director James W. Owens Management For For 1.11 Elect Director O. Griffith Sexton Management For For 1.12 Elect Director Ryosuke Tamakoshi Management For For 1.13 Elect Director Masaaki Tanaka Management For For 1.14 Elect Director Laura D. Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For NYSE EURONEXT Meeting Date:APR 25, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andre Bergen Management For For 1b Elect Director Ellyn L. Brown Management For For 1c Elect Director Marshall N. Carter Management For For 1d Elect Director Dominique Cerutti Management For For 1e Elect Director George Cox Management For For 1f Elect Director Sylvain Hefes Management For For 1g Elect Director Jan-Michiel Hessels Management For For 1h Elect Director Lawrence E. Leibowitz Management For For 1i Elect Director Duncan M. McFarland Management For For 1j Elect Director James J. McNulty Management For For 1k Elect Director Duncan L. Niederauer Management For For 1l Elect Director Luis Maria Viana Palha da Silva Management For For 1m Elect Director Robert G. Scott Management For For 1n Elect Director Jackson P. Tai Management For For 1o Elect Director Rijnhard van Tets Management For For 1p Elect Director Brian Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Provide Right to Call Special Meeting Management For For 7 Provide Right to Act by Written Consent Management For For NYSE EURONEXT Meeting Date:JUN 03, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For OSLO BORS VPS HOLDING ASA Meeting Date:MAY 27, 2013 Record Date: Meeting Type:ANNUAL Ticker: Security ID:R6890P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Notice of Meeting and Agenda Management None None 4 Receive Information for 2012 by the Control Committees for Verdipapirsentralen ASA and Oslo Clearing ASA Management None None 5 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 7.00 per Share Management For For 6 Approve Remuneration of Directors; Approve Remuneration for Committee Work Management For For 7 Approve Remuneration of Auditors Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9a Reelect Leiv Askvig (Chairman) as Director Management For For 9b Reelect Benedicte Fasmer (Vice Chairman) as Director Management For For 9c Reelect Harald Espedal as Director Management For For 9d Reelect Wenche Agerup as Director Management For For 9e Reelect Ottar Ertzeid as Director Management For For 10a Reelect Leif Teksum as Member of Nominating Committee Management For For 10b Reelect Toril Ressem as Member of Nominating Committee Management For For 10c Reelect Ola Wessel-Aas as Member of Nominating Committee Management For For 11 Presentation for Pre-Approval of Nominations to the Board of Directors of Verdipapirsentralen ASA and the Control Committees of Verdipapirsentralen ASA and Oslo Clearing ASA Management For For 12 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For PARTNERRE LTD. Meeting Date:MAY 17, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:PRE Security ID:G6852T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Paul L. Montupet Management For For 1.2 Elect Director Lucio Stanca Management For For 2 Ratify Deloitte & Touche Ltd. as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROTECTOR FORSIKRING AS Meeting Date:APR 25, 2013 Record Date: Meeting Type:ANNUAL Ticker:PROTCT Security ID:R7049B138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 2 Approve Notice of Meeting and Agenda Management For For 3 Approve Financial Statements and Statutory Reports Management For For 4a Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 4b Approve Guidelines for Share Related Incentive Programs Management For For 5 Receive Report on Company Corporate Governance Management None None 6a Reelect Knut Aspelin as Member of Committee of Representatives Management For For 6b Reelect Per Skaaret as Member of Committee of Representatives Management For For 6c Reelect Anders Lenborg as Member of Committee of Representatives Management For For 6d Reelect Jan Fleischer as Member of Committee of Representatives Management For For 6e Reelect Thorvald Haraldsen as Member of Committee of Representatives Management For For 7a Reelect Anders Lenborg as Member of Control Committee Management For For 7b Reelect Thorvald Haraldsen as Member of Control Committee Management For For 7c Reelect Tore Clausen as Member of Control Committee Management For For 7d Reelect Kaare Oftedal as Member of Control Committee Management For For 8.1 Reelect Truls Holthe as Chairman of Nominating Committee Management For For 9 Approve Remuneration of Committee of Representative Members in the Amounts of NOK 10,000 to the Chairman; Approve Attendance Fees Management For For 10 Approve Remuneration of Control Committee Members in the Amounts of NOK 70,000 to the Chairman and NOK 50,000 to Other Members; Approve Attendance Fees Management For For 11 Approve Remuneration of Nomination Committee Members in the Amounts of NOK 10,000 to the Chairman; Approve Attendance Fees Management For For 12 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 13 Approve Creation of NOK 8.6 Million Pool of Capital without Preemptive Rights Management For For RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 15, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian G. J. Gray Management For For 1.2 Elect Director Henry Klehm, III Management For For 1.3 Elect Director Ralph B. Levy Management For For 1.4 Elect Director Nicholas L. Trivisonno Management For For 1.5 Elect Director Edward J. Zore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For RESOLUTION LTD Meeting Date:MAR 20, 2013 Record Date:MAR 18, 2013 Meeting Type:SPECIAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For RESOLUTION LTD Meeting Date:MAY 16, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Elect David Allvey as Director Management For For 6 Elect Andy Briggs as Director Management For For 7 Re-elect Mel Carvill as Director Management For For 8 Elect Clive Cowdery as Director Management For For 9 Elect Peter Gibbs as Director Management For For 10 Re-elect Phil Hodkinson as Director Management For For 11 Elect Nick Lyons as Director Management For For 12 Elect Robin Phipps as Director Management For For 13 Elect Belinda Richards as Director Management For For 14 Elect Karl Sternberg as Director Management For For 15 Elect John Tiner as Director Management For For 16 Elect Tim Tookey as Director Management For For 17 Re-elect Tim Wade as Director Management For For 18 Elect Sir Malcolm Williamson as Director Management For For 19 Approve Final Dividend Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Amend Friends Life Group plc Deferred Share Award Plan 2010 Management For For 22 Establish International Share Plans Based on the Deferred Share Award Plan Management For For 23 Amend Friends Life Group plc Long Term Incentive Plan Management For For 24 Approve Resolution Ltd Sharesave Plan Management For For 25 Establish International Share Plans Based on the Sharesave Plan Management For For 26 Authorise Issue of Equity without Pre-emptive Rights Management For For 27 Authorise Market Purchase of Ordinary Shares Management For For 28 Amend Articles of Association Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 15, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Martin Scicluna as Director Management For For 5 Re-elect Edward Lea as Director Management For For 6 Re-elect Adrian Brown as Director Management For For 7 Elect Richard Houghton as Director Management For For 8 Re-elect Simon Lee as Director Management For For 9 Re-elect Alastair Barbour as Director Management For For 10 Re-elect Malcolm Le May as Director Management For For 11 Elect Hugh Mitchell as Director Management For For 12 Re-elect Joseph Streppel as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Appoint KPMG LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SAMSUNG CARD CO. Meeting Date:MAR 15, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:029780 Security ID:Y7T70U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 700 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 21, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Xu Bo as Director Management For For 3b Elect Qian Yi as Director Management For For 3c Elect Lo Ka Shui as Director Management For For 3d Elect Woo Chia-Wei as Director Management For For 3e Elect Cheng Hoi Chuen, Vincent as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 21, 2013 Record Date:MAY 16, 2013 Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New SIUD Share Option Scheme Management For Against SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Meeting Date:APR 25, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:SONA Security ID:843395104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Roderick Porter Management For For 1.2 Elect Director W. Bruce Jennings Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STAR ASIA FINANCE LIMITED Meeting Date:SEP 12, 2012 Record Date:AUG 06, 2012 Meeting Type:ANNUAL Ticker: Security ID:855082301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For Abstain 2.1 Reelect Talmai Morgan as Director Management For Against 2.2 Reelect Roger Phillips as Director Management For Against 2.3 Reelect Daniel Cohen as Director Management For Against 3 Reappoint Grant Thornton LLP as Auditors and Authorise Board to Fix Their Remuneration Management For Abstain STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 22, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James R. Balkcom, Jr. Management For For 1b Elect Director Kelly H. Barrett Management For For 1c Elect Director Archie L. Bransford, Jr. Management For For 1d Elect Director Kim M. Childers Management For For 1e Elect Director Joseph W. Evans Management For For 1f Elect Director Virginia A. Hepner Management For For 1g Elect Director John D. Houser Management For For 1h Elect Director Robert H. McMahon Management For For 1i Elect Director J. Daniel Speight, Jr. Management For For 1j Elect Director J. Thomas Wiley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STOREBRAND ASA Meeting Date:APR 17, 2013 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Issued Shares with an Aggregate Nominal Value of up to NOK 225 Million Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11a Relect Terje Adersen as Member of Board of Representatives Management For For 11b Elect Maalfrid Brath as Member of Board of Representatives Management For For 11c Elect Helge Baastad as Member of Board of Representatives Management For For 11d Elect Karen Ulltveit-Moe as Member of Board of Representatives Management For For 11e Elect Anne-Lise Aukner as Member of Board of Representatives Management For For 11f Elect Jostein Furnes as Deputy Member of Board of Representatives Management For For 11g Elect Mats Gottschalk as Deputy Member of Board of Representatives Management For For 11h Elect Terje Venold as Chairman of Board of Representatives Management For For 11i Elect Vibeke Madsen as Vice Chairman of Board of Representatives Management For For 12a Elect Terje Venold as Member of Nominating Committee Management For For 12b Elect Helge Baastad as Member of Nominating Committee Management For For 12c Elect Olaug Svarva as Member of Nominating Committee Management For For 12d Elect Kjetil Houg as Member of Nominating Committee Management For For 12e Elect Terje Venold as Chairman of Nominating Committee Management For For 13a Elect Finn Myhre as Member of Control Committee Management For For 13b Elect Harald Moen as Member of Control Committee Management For For 13c Elect Anne Grete Steinkjer as Member of Control Committee Management For For 13d Elect Tone Reierselmoen as Deputy Member of Control Committee Management For For 14 Approve Remuneration of Members of Control Committee, Board of Representatives, and Election Committee Management For For 15 Approve Remuneration of Auditors Management For For 16 Close Meeting Management None None SUN HUNG KAI & CO. LTD. Meeting Date:JUL 23, 2012 Record Date:JUL 18, 2012 Meeting Type:SPECIAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Director's Service Agreement and Related Transactions Management For Against SUN HUNG KAI & CO. LTD. Meeting Date:FEB 08, 2013 Record Date: Meeting Type:SPECIAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Facility Agreement Management For Against SUN HUNG KAI & CO. LTD. Meeting Date:JUN 05, 2013 Record Date:MAY 31, 2013 Meeting Type:ANNUAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Joseph Tong Tang as Director Management For For 3b Elect Peter Anthony Curry as Director Management For For 3c Elect Goh Joo Chuan as Director Management For Against 3d Elect Leung Pak To as Director Management For For 3e Authorize the Board to Fix Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against SWIRE PROPERTIES LTD. Meeting Date:MAY 07, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:01972 Security ID:Y83191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Christopher Dale Pratt as Director Management For For 1b Elect Martin Cubbon as Director Management For For 1c Elect Guy Martin Coutts Bradley as Director Management For Against 1d Elect Stephen Edward Bradley as Director Management For For 1e Elect Chan Cho Chak John as Director Management For For 1f Elect Paul Kenneth Etchells as Director Management For For 1g Elect Ho Cho Ying Davy as Director Management For Against 1h Elect James Wyndham John Hughes-Hallett as Director Management For Against 1i Elect Peter Alan Kilgour as Director Management For For 1j Elect Liu Sing Cheong as Director Management For For 1k Elect Gordon James Ongley as Director Management For Against 1l Elect Merlin Bingham Swire as Director Management For For 1m Elect Spencer Theodore Fung as Director Management For For 2 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against TFS FINANCIAL CORPORATION Meeting Date:FEB 21, 2013 Record Date:DEC 24, 2012 Meeting Type:ANNUAL Ticker:TFSL Security ID:87240R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin J. Cohen Management For For 1.2 Elect Director Robert A. Fiala Management For Against 1.3 Elect Director Ben S. Stefanski, III Management For For 1.4 Elect Director Marc A. Stefanski Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For THE BERKELEY GROUP HOLDINGS PLC Meeting Date:SEP 05, 2012 Record Date:SEP 03, 2012 Meeting Type:ANNUAL Ticker:BKGL Security ID:G1191G120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Greg Fry as Director Management For For 4 Elect Alison Nimmo as Director Management For For 5 Elect Veronica Wadley as Director Management For For 6 Elect Glyn Barker as Director Management For For 7 Re-elect Tony Pidgley as Director Management For For 8 Re-elect Rob Perrins as Director Management For For 9 Re-elect Nick Simpkin as Director Management For For 10 Re-elect Karl Whiteman as Director Management For For 11 Re-elect Sean Ellis as Director Management For For 12 Re-elect David Howell as Director Management For For 13 Re-elect Alan Coppin as Director Management For For 14 Re-elect Sir John Armitt as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Approve Sale of an Apartment and Parking Space by Berkeley Homes (PCL) Limited to Tony Pidgley Management For Abstain 23 Approve Sale of an Apartment and a Right to Park by St George West London Limited to Greg Fry Management For Abstain 24 Amend 2011 Long Term Incentive Plan Management For Against THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 25, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note Financial Statements and Statutory Reports Management None None 2 Note the Appointment of Auditor of The Link REIT and Fixing Their Remuneration Management None None 3a Reelect Anthony Chow Wing Kin as Independent Non-Executive Director Management For For 3b Reelect William Chan Chak Cheung as Independent Non-Executive Director Management For For 3c Reelect David Charles Watt as Independent Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Units Management For For 5 Approve Expansion of the Asset Class of The Link REIT's Investment Strategy Management For For 6 Approve Expanded Asset Class Consequential Amendment Management For For 7 Approve Charitable Amendments Management For For 8 Amend Ancillary Trust Deed to Allow Manager to Establish Subsidiaries Management For For 9 Approve Ancillary Trust Deed Amendments Relating to Special Purpose Vehicles of The Link REIT in the Trust Deed Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 23, 2013 Record Date:JAN 31, 2013 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard O. Berndt Management For For 1.2 Elect Director Charles E. Bunch Management For For 1.3 Elect Director Paul W. Chellgren Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Kay Coles James Management For For 1.6 Elect Director Richard B. Kelson Management For For 1.7 Elect Director Bruce C. Lindsay Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director James E. Rohr Management For For 1.11 Elect Director Donald J. Shepard Management For For 1.12 Elect Director Lorene K. Steffes Management For For 1.13 Elect Director Dennis F. Strigl Management For For 1.14 Elect Director Thomas J. Usher Management For For 1.15 Elect Director George H. Walls, Jr. Management For For 1.16 Elect Director Helge H. Wehmeier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Climate Change Financing Risk Shareholder Against Against UBS AG Meeting Date:MAY 02, 2013 Record Date: Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Allocation of Income and Dividends of CHF 0.15 per Share from Capital Contribution Reserve Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1a Reelect Axel Weber as Director Management For For 4.1b Reelect Michel Demare as Director Management For For 4.1c Reelect David Sidwell as Director Management For For 4.1d Reelect Rainer-Marc Frey as Director Management For For 4.1e Relect Ann Godbehere as Director Management For For 4.1f Reelect Axel Lehmann as Director Management For For 4.1g Reelect Helmut Panke as Director Management For For 4.1h Reelect William Parrett as Director Management For For 4.1i Reelect Isabelle Romy as Director Management For For 4.1j Reelect Beatrice Weder di Mauro as Director Management For For 4.1k Reelect Joseph Yam as Director Management For For 4.2 Elect Reto Francioni as Director Management For For 4.3 Ratify Ernst & Young Ltd. as Auditors Management For For VALIDUS HOLDINGS, LTD. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward J. Noonan Management For For 1.2 Elect Director Mahmoud Abdallah Management For For 1.3 Elect Director Jeffrey W. Greenberg Management For For 1.4 Elect Director John J. Hendrickson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers Hamilton Bermuda as Independent Auditors Management For For WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against WEST COAST BANCORP Meeting Date:MAR 18, 2013 Record Date:JAN 22, 2013 Meeting Type:SPECIAL Ticker:WCBO Security ID:952145209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For WESTERN LIBERTY BANCORP Meeting Date:OCT 17, 2012 Record Date:SEP 10, 2012 Meeting Type:SPECIAL Ticker:WLBC Security ID:961443108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For WESTFIELD FINANCIAL, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:WFD Security ID:96008P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Sullivan Management For For 1.2 Elect Director Kevin M. Sweeney Management For For 1.3 Elect Director Christos A. Tapases Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 1.3 Elect Lowndes A. Smith as Director Management For For 2.1 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila E. Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren J. Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine H. Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director for Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director for Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director for Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of Sirius Capital Ltd. Management For For 8.1 Elect Paul J. Brehm as Director of Split Rock Insurance, Ltd. Management For For 8.2 Elect Sarah A. Kolar as Director of Split Rock Insurance, Ltd. Management For For 8.3 Elect Sheila E. Nicoll as Director of Split Rock Insurance, Ltd. Management For For 8.4 Elect John C. Treacy as Director of Split Rock Insurance, Ltd. Management For For 9.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 9.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 9.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 9.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Amend Omnibus Stock Plan Management For For 12 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WHITE RIVER CAPITAL, INC. Meeting Date:FEB 11, 2013 Record Date:JAN 07, 2013 Meeting Type:SPECIAL Ticker:RVR Security ID:96445P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For WOORI FINANCE HOLDINGS CO. LTD. Meeting Date:JUN 14, 2013 Record Date:MAY 13, 2013 Meeting Type:SPECIAL Ticker:053000 Security ID:Y9695X119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For For 2 Elect Lee Soon-Woo as CEO Management For For ZURICH INSURANCE GROUP AG Meeting Date:APR 04, 2013 Record Date: Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income Management For For 2.2 Approve Dividends of CHF 17.00 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1.1 Elect Monica Maechler as Director Management For For 4.1.2 Reelect Susan Bies as Director Management For For 4.1.3 Reelect Victor Chu as Director Management For For 4.1.4 Reelect Rolf Watter as Director Management For For 4.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For Mutual Global Discovery Fund ACCOR Meeting Date:APR 25, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Treatment of Losses and Dividends of EUR 0.76 per Share Management For For 4 Reelect Sophie Gasperment as Director Management For For 5 Reelect Patrick Sayer as Director Management For For 6 Elect Nadra Moussalem as Director Management For For 7 Renew Appointment of Deloitte et Associes as Auditor Management For For 8 Renew Appointment of Ernst and Young et Autres as Auditor Management For For 9 Renew Appointment of Beas SARL as Alternate Auditor Management For For 10 Renew Appointment of Auditex as Alternate Auditor Management For For 11 Authorize Repurchase of Up to 22 Million Shares Management For For 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 340 Million Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 34 Million Management For For 15 Approve Issuance of Equity or Equity-Linked Securities for Specific Beneficiaries up to Aggregate Nominal Amount of EUR 34 Million Management For For 16 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegations Submitted to Shareholder Votes Management For For 17 Authorize Capital Increase of Issued Capital for Future Acquisitions up to Aggregate Nominal Amount of EUR 34 Million Management For For 18 Authorize Capitalization of Reserves of Up to EUR 340 Million for Bonus Issue or Increase in Par Value Management For For 19 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 13 to 18 at EUR 340 Million Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Authorize up to 2.5 Percent of Issued Capital for Use in Stock Option Plan Management For For 22 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:MAY 16, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert M. Hernandez as Director Management For For 1.2 Elect Peter Menikoff as Director Management For For 1.3 Elect Robert Ripp as Director Management For For 1.4 Elect Theodore E. Shasta as Director Management For For 2 Declassify the Board of Directors Management For For 3.1 Approve Annual Report Management For For 3.2 Accept Statutory Financial Statements Management For For 3.3 Accept Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Discharge of Board and Senior Management Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Amend Omnibus Stock Plan Management For For 8 Approve Dividend Distribution From Legal Reserves Through Reduction of Par Value Management For For 9 Advisory Vote to ratify Named Executive Officers' Compensation Management For For ALLEGHANY CORPORATION Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen P. Bradley Management For For 1b Elect Director Karen Brenner Management For For 1c Elect Director Thomas S. Johnson Management For For 1d Elect Director James F. Will Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALTRIA GROUP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For For 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert H. Benmosche Management For For 1b Elect Director W. Don Cornwell Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director William G. Jurgensen Management For For 1e Elect Director Christopher S. Lynch Management For For 1f Elect Director Arthur C. Martinez Management For For 1g Elect Director George L. Miles, Jr. Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For 6 Limit Total Number of Boards on Which Company Directors May Serve Shareholder Against Against ANGLO AMERICAN PLC Meeting Date:APR 19, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mark Cutifani as Director Management For For 4 Elect Byron Grote as Director Management For For 5 Elect Anne Stevens as Director Management For For 6 Re-elect David Challen as Director Management For For 7 Re-elect Sir CK Chow as Director Management For For 8 Re-elect Sir Philip Hampton as Director Management For For 9 Re-elect Rene Medori as Director Management For For 10 Re-elect Phuthuma Nhleko as Director Management For For 11 Re-elect Ray O'Rourke as Director Management For For 12 Re-elect Sir John Parker as Director Management For For 13 Re-elect Jack Thompson as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For Against 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For APACHE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Eugene C. Fiedorek Management For For 2 Elect Director Chansoo Joung Management For For 3 Elect Director William C. Montgomery Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Declassify the Board of Directors Management For For AVON PRODUCTS, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Fred Hassan Management For Withhold 1.5 Elect Director Maria Elena Lagomasino Management For For 1.6 Elect Director Sheri S. McCoy Management For For 1.7 Elect Director Ann S. Moore Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Gary M. Rodkin Management For For 1.10 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Safer Substitutes for Product Ingredients Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For For 1.10 Elect Director James W. Stewart Management For For 1.11 Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For BARCLAYS PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir David Walker as Director Management For For 4 Elect Tim Breedon as Director Management For For 5 Elect Antony Jenkins as Director Management For For 6 Elect Diane de Saint Victor as Director Management For For 7 Re-elect David Booth as Director Management For For 8 Re-elect Fulvio Conti as Director Management For Against 9 Re-elect Simon Fraser as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For Against 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For Against 21 Authorise Issue of Equity without Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For Against 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For For 25 Amend Articles of Association Management For For BG GROUP PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Den Jones as Director Management For For 5 Elect Lim Haw-Kuang as Director Management For For 6 Re-elect Peter Backhouse as Director Management For For 7 Re-elect Vivienne Cox as Director Management For For 8 Re-elect Chris Finlayson as Director Management For For 9 Re-elect Andrew Gould as Director Management For For 10 Re-elect Baroness Hogg as Director Management For For 11 Re-elect Dr John Hood as Director Management For For 12 Re-elect Martin Houston as Director Management For For 13 Re-elect Caio Koch-Weser as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Appoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BNP PARIBAS SA Meeting Date:MAY 15, 2013 Record Date:MAY 09, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Jean-Laurent Bonnafe Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Reelect Jean-Laurent Bonnafe as Director Management For For 8 Reelect Michel Tilmant as Director Management For For 9 Reelect Emiel Van Broekhoven as Director Management For For 10 Elect Christophe de Margerie as Director Management For For 11 Elect Marion Guillou as Director Management For For 12 Authorize Auditors to File Required Documents at the Court's Clerk Office Management For For 13 Amend New Set of Bylaws Management For Against 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For BOSTON SCIENTIFIC CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:BSX Security ID:101137107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Katharine T. Bartlett Management For For 1b Elect Director Bruce L. Byrnes Management For For 1c Elect Director Nelda J. Connors Management For For 1d Elect Director Kristina M. Johnson Management For For 1e Elect Director Michael F. Mahoney Management For For 1f Elect Director Ernest Mario Management For For 1g Elect Director N.J. Nicholas, Jr. Management For For 1h Elect Director Pete M. Nicholas Management For For 1i Elect Director Uwe E. Reinhardt Management For For 1j Elect Director John E. Sununu Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Ben Stevens as Director Management For For 16 Elect Richard Tubb as Director Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH SKY BROADCASTING GROUP PLC Meeting Date:NOV 01, 2012 Record Date:OCT 30, 2012 Meeting Type:ANNUAL Ticker:BSY Security ID:G15632105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Tracy Clarke as Director Management For For 4 Re-elect Jeremy Darroch as Director Management For For 5 Re-elect David DeVoe as Director Management For For 6 Re-elect Nicholas Ferguson as Director Management For For 7 Elect Martin Gilbert as Director Management For For 8 Re-elect Andrew Griffith as Director Management For For 9 Re-elect Andrew Higginson as Director Management For For 10 Re-elect Thomas Mockridge as Director Management For For 11 Re-elect James Murdoch as Director Management For For 12 Elect Matthieu Pigasse as Director Management For For 13 Re-elect Daniel Rimer as Director Management For For 14 Re-elect Arthur Siskind as Director Management For For 15 Re-elect Lord Wilson of Dinton as Director Management For For 16 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 17 Approve Remuneration Report Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise Off-Market Purchase of Ordinary Shares Management For For 24 Approve the News Agreement as a Related Party Transaction Management For For CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 20, 2012 Record Date:JUL 18, 2012 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Elect Mark Hamlin as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Elect Alison Platt as Director Management For For 9 Re-elect Tony Rice as Director Management For For 10 Re-elect Ian Tyler as Director Management For For 11 Reappoint KPMG Audit plc as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Final Dividend Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 22, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Sir George Iacobescu as Director Management For For 3 Re-elect Ahmad Al-Sayed as Director Management For For 4 Re-elect Robert Falls as Director Management For For 5 Reappoint Deloitte LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve EU Political Donations and Expenditure Management For For CAPITAL BANK FINANCIAL CORP. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CBF Security ID:139794101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles F. Atkins Management For For 1.2 Elect Director Martha M. Bachman Management For For 1.3 Elect Director Richard M. DeMartini Management For For 1.4 Elect Director Peter N. Foss Management For For 1.5 Elect Director William A. Hodges Management For For 1.6 Elect Director Oscar A. Keller, III Management For For 1.7 Elect Director Jeffrey E. Kirt Management For For 1.8 Elect Director Samuel E. Lynch Management For For 1.9 Elect Director Marc D. Oken Management For For 1.10 Elect Director R. Eugene Taylor Management For For 1.11 Elect Director William G. Ward, Sr. Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 25, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Six Directors Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 3 Approve Executive Compensation Policy Management For For 4 Approve Compensation of Chairman/CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:MAY 31, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Report of the Board of Directors Management For For 2 Approve 2012 Report of the Board of Supervisors Management For For 3 Approve 2012 Annual Report of A Shares Management For For 4 Approve 2012 Annual Report of H Shares Management For For 5 Approve 2012 Financial Statements Report Management For For 6 Approve 2012 Profit Distribution Plan Management For For 7 Appoint Auditors and to Fix Their Remuneration Management For For 8 Approve 2012 Directors' Due Diligence Report Management For For 9 Approve 2012 Report on Performance of Independent Directors Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Related Party Transaction Regarding the Trading of Debt Securities Pursuant to the Shanghai Listing Rules Management None None 12 Review Report of the Status of Related Party Transactions and the Implementation of Management System for Related Party Transactions for 2012 Management None None 13a Elect Wang Chengran as Director Shareholder For For 13b Elect Bai Wei as Director Shareholder For For 13c Elect Sun Xiaoning as Director Shareholder For For 13d Elect Yang Xianghai as Director Shareholder For For 13e Elect Wu Jumin as Director Shareholder For For 13f Elect Wu Junhao as Director Shareholder For For 13g Elect Zhang Yansheng as Director Shareholder For For 13h Elect Lam Chi Kuen as Director Shareholder For For 13i Elect Zhou Zhonghui as Director Shareholder For For 13j Elect Zheng Anguo as Director Shareholder For For 13k Elect Gao Guofu as Director Shareholder For For 13l Elect Cheng Feng as Director Shareholder For For 13m Elect Fok Kwong Man as Director Shareholder For For 13n Elect Huo Lianhong as Director Shareholder For For 14a Elect Zhang Jianwei as a Shareholder Representative Supervisor Shareholder For For 14b Elect Lin Lichun as a Shareholder Representative Supervisor Shareholder For For 14c Elect Dai Zhihao as a Shareholder Representative Supervisor Shareholder For For CIGNA CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Cordani Management For For 1.2 Elect Director Isaiah Harris, Jr. Management For For 1.3 Elect Director Jane E. Henney Management For For 1.4 Elect Director Donna F. Zarcone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 15, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director M. Michele Burns Management For For 1d Elect Director Michael D. Capellas Management For For 1e Elect Director Larry R. Carter Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For For 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Richard M. Kovacevich Management For For 1k Elect Director Roderick C. McGeary Management For For 1l Elect Director Arun Sarin Management For For 1m Elect Director Steven M. West Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Eliminating Conflict Minerals from Supply Chain Shareholder Against Against CIT GROUP INC. Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Michael J. Embler Management For For 1c Elect Director William M. Freeman Management For For 1d Elect Director David M. Moffett Management For For 1e Elect Director R. Brad Oates Management For For 1f Elect Director Marianne Miller Parrs Management For For 1g Elect Director Gerald Rosenfeld Management For For 1h Elect Director John R. Ryan Management For For 1i Elect Director Seymour Sternberg Management For For 1j Elect Director Peter J. Tobin Management For For 1k Elect Director Laura S. Unger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIGROUP INC. Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Franz B. Humer Management For For 1c Elect Director Robert L. Joss Management For Against 1d Elect Director Michael E. O'Neill Management For For 1e Elect Director Judith Rodin Management For For 1f Elect Director Robert L. Ryan Management For For 1g Elect Director Anthony M. Santomero Management For For 1h Elect Director Joan E. Spero Management For For 1i Elect Director Diana L. Taylor Management For For 1j Elect Director William S. Thompson, Jr. Management For For 1k Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Indemnifications Provisions Shareholder Against Against COCA-COLA ENTERPRISES, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Andrea L. Saia Management For For 1.10 Elect Director Garry Watts Management For For 1.11 Elect Director Curtis R. Welling Management For For 1.12 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COMPAGNIE FINANCIERE RICHEMONT SA Meeting Date:SEP 05, 2012 Record Date: Meeting Type:ANNUAL Ticker:CFR Security ID:H25662158 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.55 per "A" Bearer Share and CHF 0.055 per "B" Registered Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Johann Rupert as Director Management For Against 4.2 Reelect Franco Cologni as Director Management For Against 4.3 Reelect Lord Duro as Director Management For Against 4.4 Reelect Yves-Andre Istel as Director Management For Against 4.5 Reelect Richard Lepeu as Director Management For For 4.6 Reelect Ruggero Magnoni as Director Management For Against 4.7 Reelect Josua Malherbe as Director Management For Against 4.8 Reelect Frederick Mostert as Director Management For For 4.9 Reelect Simon Murray as Director Management For Against 4.10 Reelect Alain Perrin as Director Management For Against 4.11 Reelect Guillaume Pictet as Director Management For Against 4.12 Reelect Norbert Platt as Director Management For For 4.13 Reelect Alan Quasha as Director Management For Against 4.14 Reelect Maria Ramos as Director Management For Against 4.15 Reelect Lord Renwick of Clifton as Director Management For Against 4.16 Reelect Dominique Rochat as Director Management For Against 4.17 Reelect Jan Rupert as Director Management For For 4.18 Reelect Gary Saage as Director Management For For 4.19 Reelect Juergen Schrempp as Director Management For Against 4.20 Reelect Martha Wikstrom as Director Management For For 5 Ratify PricewaterhouseCoopers as Auditors Management For For CONSOL ENERGY INC. Meeting Date:MAY 08, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Brett Harvey Management For For 1.2 Elect Director Philip W. Baxter Management For For 1.3 Elect Director James E. Altmeyer, Sr. Management For Withhold 1.4 Elect Director William E. Davis Management For For 1.5 Elect Director Raj K. Gupta Management For For 1.6 Elect Director David C. Hardesty, Jr. Management For Withhold 1.7 Elect Director John T. Mills Management For For 1.8 Elect Director William P. Powell Management For Withhold 1.9 Elect Director Joseph T. Williams Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Political Contributions Shareholder Against Against 6 Report on Climate Change Shareholder Against Against CVS CAREMARK CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. David Brown II Management For For 1.2 Elect Director David W. Dorman Management For For 1.3 Elect Director Anne M. Finucane Management For For 1.4 Elect Director Kristen Gibney Williams Management For For 1.5 Elect Director Larry J. Merlo Management For For 1.6 Elect Director Jean-Pierre Millon Management For For 1.7 Elect Director Richard J. Swift Management For For 1.8 Elect Director William C. Weldon Management For For 1.9 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Reduce Vote Requirement Under the Fair Price Provision Management For For 6 Report on Political Contributions Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against DAEKYO CO. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:019680 Security ID:Y1861Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 100 per Common Share and KRW 110 per Preferred Share Management For For 2 Elect Two Inside Directors and One Outside Director (Bundled) Management For For 3 Elect Cho Hong-Hee as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DR PEPPER SNAPPLE GROUP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:DPS Security ID:26138E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Adams Management For For 1.2 Elect Director Ronald G. Rogers Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For E-L FINANCIAL CORPORATION LIMITED Meeting Date:MAY 10, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ELF Security ID:268575107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Christopher Barron Management For For 1.2 Elect Director James F. Billett Management For For 1.3 Elect Director William J. Corcoran Management For For 1.4 Elect Director Duncan N.R. Jackman Management For For 1.5 Elect Director Henry N.R. Jackman Management For For 1.6 Elect Director R.B. Matthews Management For For 1.7 Elect Director Mark M. Taylor Management For For 1.8 Elect Director Douglas C. Townsend Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ELI LILLY AND COMPANY Meeting Date:MAY 06, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ralph Alvarez Management For For 2 Elect Director Winfried Bischoff Management For For 3 Elect Director R. David Hoover Management For For 4 Elect Director Franklyn G. Prendergast Management For For 5 Elect Director Kathi P. Seifert Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Amend Omnibus Stock Plan Management For For ENSCO PLC Meeting Date:MAY 20, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Francis S. Kalman as Director Management For For 2 Re-elect Roxanne J. Decyk as Director Management For For 3 Re-elect Mary Francis CBE as Director Management For For 4 Reappoint KPMG LLP as Auditors of the Company Management For For 5 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote to Approve Directors' Remuneration Report Management For For 9 Accept Auditors' and Directors' Reports and Statutory Reports Management For For 10 Amend Articles of Association Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares Management For For 11 Authorize Share Repurchase Program Management For For EUTELSAT COMMUNICATIONS Meeting Date:NOV 08, 2012 Record Date:NOV 02, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ETL Security ID:F3692M128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 5 Subject to Approval of Item 17, Reelect Jean-Martin Folz as Director Management For For 6 Subject to Approval of Item 17, Reelect Bertrand Mabille as Director Management For For 7 Subject to Approval of Item 17, Reelect Fonds Strategique d Investissement as Director Management For For 8 Subject to Approval of Item 17, Reelect Olivier Rozenfeld as Director Management For For 9 Subject to Approval of Item 17, Reelect Jean-Paul Brillaud as Director Management For For 10 Reelect Lord John Birt as Director Management For For 11 Subject to Approval of Item 17, Reelect Michel de Rosen as Director Management For For 12 Subject to Approval of Item 17, Reelect Carole Piwnica as Director Management For For 13 Subject to Approval of Item 17, Elect Meriem Bensalah Chaqroun as Director Management For For 14 Subject to Approval of Item 17, Elect Elisabetta Oliveri as Director Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 17 Amend Article15 of Bylaws Re: Directors' Length of Mandates Management For For 18 Amend Article 21 of Bylaws Re: Proxy Voting Management For For 19 Remove Articles 28 and 29 of Bylaws Re: Filing of Required Documents/Other Formalities; Signatories Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For EXELON CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director Thomas J. Ridge Management For For 1n Elect Director John W. Rogers, Jr. Management For For 1o Elect Director Mayo A. Shattuck, III Management For For 1p Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For FARMER BROS. CO. Meeting Date:DEC 06, 2012 Record Date:OCT 17, 2012 Meeting Type:ANNUAL Ticker:FARM Security ID:307675108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randy E. Clark Management For Withhold 1.2 Elect Director Jeanne Farmer Grossman Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against GDF SUEZ Meeting Date:APR 23, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Ratify Appointment of Ann-Kristin Achleitner as Director Management For For 7 Elect Jonathan Reynolds as Representative of Employee Shareholders to the Board Management None Against 8 Elect Caroline Simon as Representative of Employee Shareholders to the Board Management None Against 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Reserved for A few Employees and Corporate Officers Management For For 13 Amend Article 13.3 of Bylaws Re: Representative of Employee Shareholders Length of Term Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For A Approve Dividends of EUR 0.83 per Share Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel F. Akerson Management For For 1b Elect Director David Bonderman Management For For 1c Elect Director Erroll B. Davis, Jr. Management For For 1d Elect Director Stephen J. Girsky Management For For 1e Elect Director E. Neville Isdell Management For For 1f Elect Director Robert D. Krebs Management For For 1g Elect Director Kathryn V. Marinello Management For For 1h Elect Director Michael G. Mullen Management For For 1i Elect Director James J. Mulva Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Thomas M. Schoewe Management For For 1l Elect Director Theodore M. Solso Management For For 1m Elect Director Carol M. Stephenson Management For For 1n Elect Director Cynthia A. Telles Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against Against GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For Withhold 1.8 Elect Director Paul S. Otellini Management For Withhold 1.9 Elect Director K. Ram Shriram Management For Withhold 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against GREAT EAGLE HOLDINGS LTD. Meeting Date:MAY 03, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:00041 Security ID:G4069C148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Lee Pui Ling, Angelina as Director Management For For 4 Elect Zhu Qi as Director Management For For 5 Elect Lo Hong Sui, Antony as Director Management For For 6 Elect Lo Ying Sui as Director Management For Against 7 Fix Maximum Number of Directors at 15 and Authorize Board to Appoint Additional Directors Up to Such Maximum Number Management For For 8 Approve Annual Directors' Fees of HK$130,000 for Each Director Management For For 9 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Authorize Share Repurchase Program Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against HEWLETT-PACKARD COMPANY Meeting Date:MAR 20, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Against 1.2 Elect Director Shumeet Banerji Management For For 1.3 Elect Director Rajiv L. Gupta Management For Against 1.4 Elect Director John H. Hammergren Management For Against 1.5 Elect Director Raymond J. Lane Management For For 1.6 Elect Director Ann M. Livermore Management For For 1.7 Elect Director Gary M. Reiner Management For For 1.8 Elect Director Patricia F. Russo Management For For 1.9 Elect Director G. Kennedy Thompson Management For Against 1.10 Elect Director Margaret C. Whitman Management For For 1.11 Elect Director Ralph V. Whitworth Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Amend Omnibus Stock Plan Management For For 6 Establish Environmental/Social Issue Board Committee Shareholder Against Against 7 Amend Human Rights Policies Shareholder Against Against 8 Stock Retention/Holding Period Shareholder Against Against HOSPIRA, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Connie R. Curran Management For For 1b Elect Director William G. Dempsey Management For For 1c Elect Director Dennis M. Fenton Management For For 1d Elect Director Heino von Prondzynski Management For For 1e Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HSBC HOLDINGS PLC Meeting Date:MAY 24, 2013 Record Date:MAY 23, 2013 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Re-elect Safra Catz as Director Management For For 3(b) Re-elect Laura Cha as Director Management For For 3(c) Re-elect Marvin Cheung as Director Management For For 3(d) Elect Jim Comey as Director Management For For 3(e) Re-elect John Coombe as Director Management For For 3(f) Re-elect Joachim Faber as Director Management For For 3(g) Re-elect Rona Fairhead as Director Management For For 3(h) Elect Renato Fassbind as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect James Hughes-Hallett as Director Management For For 3(l) Re-elect William Laidlaw as Director Management For For 3(m) Re-elect John Lipsky as Director Management For For 3(n) Re-elect Janis Lomax as Director Management For For 3(o) Re-elect Iain Mackay as Director Management For For 3(p) Re-elect Sir Simon Robertson as Director Management For For 3(q) Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase of Ordinary Shares Management For For 8 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 30, 2013 Record Date:JAN 28, 2013 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Dr Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Elect David Haines as Director Management For For 8 Re-elect Michael Herlihy as Director Management For For 9 Re-elect Susan Murray as Director Management For For 10 Re-elect Iain Napier as Director Management For For 11 Elect Matthew Phillips as Director Management For For 12 Re-elect Berge Setrakian as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Re-elect Malcolm Wyman as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Approve Share Matching Scheme Management For For 20 Approve Long Term Incentive Plan Management For For 21 Approve International Sharesave Plan Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Report of Supervisory Board (Non-Voting) Management None None 2c Adopt Financial Statements Management For For 2d Receive Announcement Re: Discontinuation of Dutch Translation Annual Reports Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5 Discussion on Company's Corporate Governance Structure Management None None 6 Receive Announcements on Sustainability Management None None 7a Approve Discharge of Management Board Management For For 7b Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst & Young as Auditors Management For For 9a Reelect Jan Hommen to Executive Board Management For For 9b Reelect Patrick Flynn to Executive Board Management For For 9c Elect Ralph Hamers to Executive Board Management For For 10a Reelect Jeroen van der Veer to Supervisory Board Management For For 10b Reelect Tine Bahlmann to Supervisory Board Management For For 10c Elect Carin Gorter to Supervisory Board Management For For 10d Elect Hermann-Josef Lamberti to Supervisory Board Management For For 10e Elect Isabel Martin Castella to Supervisory Board Management For For 11a Grant Board Authority to Issue Up To 380 Million Shares and Restricting/Excluding Preemptive Rights Management For Against 11b Grant Board Authority to Issue 380 Million Shares in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None JARDINE MATHESON HOLDINGS LTD. Meeting Date:MAY 16, 2013 Record Date: Meeting Type:ANNUAL Ticker:J36 Security ID:G50736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Approve Final Dividend Management For For 2 Reelect Jenkin Hui as Director Management For For 3 Reelect Lord Leach of Fairford as Director Management For For 4 Reelect Lord Sassoon as Director Management For For 5 Reelect Giles White as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Authorise Share Repurchase Program Management For For JARDINE STRATEGIC HOLDINGS LTD. Meeting Date:MAY 16, 2013 Record Date: Meeting Type:ANNUAL Ticker:J37 Security ID:G50764102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Reelect Charles Allen-Jones as Director Management For For 3 Reelect Percy Weatherall as Director Management For For 4 Approve Remuneration of Directors Management For For 5 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 7 Authorise Share Repurchase Program Management For For 8 Authorise Purchase of Shares in Parent Company, Jardine Matheson Holdings Ltd. Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For Against 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For Against 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against KB FINANCIAL GROUP INC. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 600 per Share Management For For 2.1 Reelect Lee Kyung-Jae as Outside Director Management For For 2.2 Reelect Bae Jae-Wook as Outside Director Management For For 2.3 Reelect Kim Young-Jin as Outside Director Management For For 2.4 Reelect Lee Jong-Cheon as Outside Director Management For For 2.5 Reelect Ko Seung-Hee as Outside Director Management For For 2.6 Elect Kim Young-Kwa as Outside Director Management For For 2.7 Reelect Lee Young-Nam as Outside Director Management For For 2.8 Reelect Cho Jae-Mok as Outside Director Management For For 3.1 Elect Lee Kyung-Jae as Member of Audit Committee Management For For 3.2 Reelect Bae Jae-Wook as Member of Audit Committee Management For For 3.3 Reelect Kim Young-Jin as Member of Audit Committee Management For For 3.4 Reelect Lee Jong-Cheon as Member of Audit Committee Management For For 3.5 Elect Ko Seung-Hee as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINGFISHER PLC Meeting Date:JUN 13, 2013 Record Date:JUN 11, 2013 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Daniel Bernard as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Ian Cheshire as Director Management For For 9 Re-elect Anders Dahlvig as Director Management For For 10 Re-elect Janis Kong as Director Management For For 11 Re-elect Kevin O'Byrne as Director Management For For 12 Re-elect Mark Seligman as Director Management For For 13 Elect Philippe Tible as Director Management For For 14 Elect Karen Witts as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KOHL'S CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Boneparth Management For For 1b Elect Director Steven A. Burd Management For For 1c Elect Director Dale E. Jones Management For For 1d Elect Director Kevin Mansell Management For For 1e Elect Director John E. Schlifske Management For For 1f Elect Director Frank V. Sica Management For For 1g Elect Director Peter M. Sommerhauser Management For Against 1h Elect Director Stephanie A. Streeter Management For For 1i Elect Director Nina G. Vaca Management For For 1j Elect Director Stephen E. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Policy on Animal Cruelty Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For KONINKLIJKE AHOLD NV Meeting Date:APR 17, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:AH Security ID:N0139V142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Adopt Financial Statements Management For For 5 Approve Dividends of EUR 0.44 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Elect J.H.M. Hommen to Supervisory Board Management For For 9 Reelect D.C. Doijer to Supervisory Board Management For For 10 Reelect S.M. Shern to Supervisory Board Management For For 11 Reelect B.J. Noteboom to Supervisory Board Management For For 12 Approve Amendments to Remuneration Policy for Management Board Members Management For For 13 Approve Remuneration of Supervisory Board Management For For 14 Amend Articles of Association Management For For 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 17 Authorize Board to Exclude Preemptive Rights from Issuance under Item 16 Management For For 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 19 Approve Reduction in Share Capital by Cancellation of Shares Management For For 20 Close Meeting Management None None LORILLARD, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Andrew H. Card, Jr. Management For For 2.2 Elect Director Virgis W. Colbert Management For For 2.3 Elect Director Richard W. Roedel Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against MARATHON OIL CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Linda Z. Cook Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against MEDTRONIC, INC. Meeting Date:AUG 23, 2012 Record Date:JUN 25, 2012 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Victor J. Dzau Management For For 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jack W. Schuler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Adopt Proxy Access Right Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For MERCK & CO., INC. Meeting Date:MAY 28, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 6 Report on Charitable and Political Contributions Shareholder Against Against 7 Report on Lobbying Activities Shareholder Against Against METLIFE, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Glenn Hubbard Management For For 1.2 Elect Director Steven A. Kandarian Management For For 1.3 Elect Director John M. Keane Management For For 1.4 Elect Director Alfred F. Kelly, Jr. Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Catherine R. Kinney Management For For 1.7 Elect Director Hugh B. Price Management For For 1.8 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For METRO AG Meeting Date:MAY 08, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6.1 Reelect Wulf Bernotat to the Supervisory Board Management For For 6.2 Reelect Juergen Fitschen to the Supervisory Board Management For For 6.3 Reelect Erich Greipl to the Supervisory Board Management For Against 6.4 Elect Lucy Neville-Rolfe to the Supervisory Board Management For For 6.5 Reelect Mattheus de Raad to the Supervisory Board Management For For 6.6 Reelect Hans-Juergen Schinzler to the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Change Location of Annual Meeting Management For For 9 Amend Articles Re: Annual Financial Statements and Appropriation of Profits Management For For 10 Ammend Affiliation Agreement with METRO GroB- und Lebensmitteleinzelhandel Holding GmbH Management For For 11 Ammend Affiliation Agreement with METRO Kaufhaus und Fachmarkt Holding GmbH Management For For 12 Ammend Affiliation Agreement with METRO Dienstleistungs-Holding GmbH Management For For 13 Ammend Affiliation Agreement with METRO Group Asset Management Services GmbH Management For For 14 Ammend Affiliation Agreement with METRO AG and METRO PROPERTIES Holding GmbH Management For For 15 Ammend Affiliation Agreement with METRO Zwolfte Gesellschaft fur Vermoegensverwaltung mbH Management For For 16 Ammend Affiliation Agreement with METRO Siebzehnte Gesellschaft fur Vermoegensverwaltung mbH Management For For 17 Ammend Affiliation Agreement with METRO Achtzehnte Gesellschaft fur Vermoegensverwaltung mbH Management For For MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against For MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Fredric G. Reynolds Management For For 1g Elect Director Irene B. Rosenfeld Management For For 1h Elect Director Patrick T. Siewert Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Ratan N. Tata Management For For 1k Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Erskine B. Bowles Management For For 1.2 Elect Director Howard J. Davies Management For For 1.3 Elect Director Thomas H. Glocer Management For For 1.4 Elect Director James P. Gorman Management For For 1.5 Elect Director Robert H. Herz Management For For 1.6 Elect Director C. Robert Kidder Management For For 1.7 Elect Director Klaus Kleinfeld Management For For 1.8 Elect Director Donald T. Nicolaisen Management For For 1.9 Elect Director Hutham S. Olayan Management For For 1.10 Elect Director James W. Owens Management For For 1.11 Elect Director O. Griffith Sexton Management For For 1.12 Elect Director Ryosuke Tamakoshi Management For For 1.13 Elect Director Masaaki Tanaka Management For For 1.14 Elect Director Laura D. Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For MURPHY OIL CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:MUR Security ID:626717102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frank W. Blue Management For For 1b Elect Director Steven A. Cosse Management For For 1c Elect Director Claiborne P. Deming Management For For 1d Elect Director Robert A. Hermes Management For For 1e Elect Director James V. Kelley Management For For 1f Elect Director Walentin Mirosh Management For For 1g Elect Director R. Madison Murphy Management For For 1h Elect Director J.W. Nolan Management For For 1i Elect Director Neal E. Schmale Management For For 1j Elect Director David J.H. Smith Management For For 1k Elect Director Caroline G. Theus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For NEWS CORPORATION Meeting Date:OCT 16, 2012 Record Date:SEP 26, 2012 Meeting Type:ANNUAL Ticker:NWSA Security ID:65248E203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jose Maria Aznar Management For For 1.2 Elect Director Natalie Bancroft Management For Against 1.3 Elect Director Peter L. Barnes Management For For 1.4 Elect Director James W. Breyer Management For For 1.5 Elect Director Chase Carey Management For For 1.6 Elect Director Elaine L. Chao Management For For 1.7 Elect Director David F. DeVoe Management For For 1.8 Elect Director Viet Dinh Management For For 1.9 Elect Director Roderick I. Eddington Management For For 1.10 Elect Director Joel I. Klein Management For For 1.11 Elect Director James R. Murdoch Management For For 1.12 Elect Director K. Rupert Murdoch Management For For 1.13 Elect Director Lachlan K. Murdoch Management For Against 1.14 Elect Director Alvaro Uribe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Reduce Supermajority Vote Requirement Shareholder Against For 6 Eliminate the Company's Dual Class Capital Structure Shareholder Against For 7 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For NEWS CORPORATION Meeting Date:JUN 11, 2013 Record Date:APR 19, 2013 Meeting Type:SPECIAL Ticker:NWS Security ID:65248E203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation Clarifying the Ability to Make Distributions in Comparable Securities in Connection with Separation Transactions Management For For 2 Amend Certificate of Incorporation Allowing for Certain Distributions on Subsidiary-owned Shares and the Creation of Additional Subsidiary-owned Shares Management For For 3 Change Company Name Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For NEXEN INC. Meeting Date:SEP 20, 2012 Record Date:AUG 16, 2012 Meeting Type:SPECIAL Ticker:NXY Security ID:65334H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by CNOOC Canada Holding Ltd., an Indirect Wholly-Owned Subsidiary of CNOOC Limited Management For For NOVARTIS AG Meeting Date:FEB 22, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:NOVN Security ID:66987V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.30 per Share Management For For 4 Approve Remuneration System Management For For 5.1 Elect Verena Briner as Director Management For For 5.2 Elect Joerg Reinhardt as Director Management For For 5.3 Elect Charles Sawyers as Director Management For For 5.4 Elect William Winters as Director Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors Management For For 7 Additional And/or Counter-proposals Presented At The Meeting Management For Against NRG ENERGY, INC. Meeting Date:NOV 09, 2012 Record Date:OCT 05, 2012 Meeting Type:SPECIAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Fix Number of Directors at Sixteen Management For For 3 Adjourn Meeting Management For For NRG ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kirbyjon H. Caldwell Management For For 1.2 Elect Director David Crane Management For For 1.3 Elect Director Kathleen A. McGinty Management For For 1.4 Elect Director Evan J. Silverstein Management For For 1.5 Elect Director Thomas H. Weidemeyer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NYSE EURONEXT Meeting Date:APR 25, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andre Bergen Management For For 1b Elect Director Ellyn L. Brown Management For For 1c Elect Director Marshall N. Carter Management For For 1d Elect Director Dominique Cerutti Management For For 1e Elect Director George Cox Management For For 1f Elect Director Sylvain Hefes Management For For 1g Elect Director Jan-Michiel Hessels Management For For 1h Elect Director Lawrence E. Leibowitz Management For For 1i Elect Director Duncan M. McFarland Management For For 1j Elect Director James J. McNulty Management For For 1k Elect Director Duncan L. Niederauer Management For For 1l Elect Director Luis Maria Viana Palha da Silva Management For For 1m Elect Director Robert G. Scott Management For For 1n Elect Director Jackson P. Tai Management For For 1o Elect Director Rijnhard van Tets Management For For 1p Elect Director Brian Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Provide Right to Call Special Meeting Management For For 7 Provide Right to Act by Written Consent Management For For NYSE EURONEXT Meeting Date:JUN 03, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PARTNERRE LTD. Meeting Date:MAY 17, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:PRE Security ID:G6852T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Paul L. Montupet Management For For 1.2 Elect Director Lucio Stanca Management For For 2 Ratify Deloitte & Touche Ltd. as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PERNOD RICARD Meeting Date:NOV 09, 2012 Record Date:NOV 05, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.58 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Pierre Pringuet Management For For 6 Approve Severance Payment Agreement with Alexandre Ricard Management For For 7 Ratify Appointment of Martina Gonzalez-Gallarza as Director Management For For 8 Ratify Appointment of Alexandre Ricard as Director Management For For 9 Reelect Alexandre Ricard as Director Management For For 10 Reelect Pierre Pringuet as Director Management For For 11 Reelect Wolfgang Colberg as Director Management For For 12 Reelect Cesar Giron as Director Management For For 13 Reelect Martina Gonzalez-Gallarza as Director Management For For 14 Elect Ian Gallienne as Director Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize up to 0.7 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 18 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Amend Article 5 of Bylaws Re: Company's Duration Management For For 21 Amend Article 20 of Bylaws Re: Age Limit of the Chairman of the Board Management For For 22 Amend Article 27 of Bylaws Re: Related-Party Transactions Management For For 23 Amend Article 32 of Bylaws Re: Convening of General Meetings Management For For 24 Amend Article 33 of Bylaws Re: Proxy Voting, Shareholders Proposals Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For PFIZER INC. Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director M. Anthony Burns Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director William H. Gray, III Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director Constance J. Horner Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director George A. Lorch Management For For 1.10 Elect Director Suzanne Nora Johnson Management For For 1.11 Elect Director Ian C. Read Management For For 1.12 Elect Director Stephen W. Sanger Management For For 1.13 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Mathis Cabiallavetta Management For For 1.3 Elect Director Andre Calantzopoulos Management For For 1.4 Elect Director Louis C. Camilleri Management For For 1.5 Elect Director J. Dudley Fishburn Management For For 1.6 Elect Director Jennifer Li Management For For 1.7 Elect Director Graham Mackay Management For For 1.8 Elect Director Sergio Marchionne Management For For 1.9 Elect Director Kalpana Morparia Management For For 1.10 Elect DirectorLucio A. Noto Management For For 1.11 Elect Director Robert B. Polet Management For For 1.12 Elect Director Carlos Slim Helu Management For For 1.13 Elect Director Stephen M. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RAYTHEON COMPANY Meeting Date:MAY 30, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cartwright Management For For 1b Elect Director Vernon E. Clark Management For For 1c Elect Director Stephen J. Hadley Management For For 1d Elect Director Michael C. Ruettgers Management For For 1e Elect Director Ronald L. Skates Management For For 1f Elect Director William R. Spivey Management For For 1g Elect Director Linda G. Stuntz Management For For 1h Elect Director William H. Swanson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against REED ELSEVIER PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect Dr Wolfhart Hauser as Director Management For For 7 Elect Duncan Palmer as Director Management For For 8 Elect Linda Sanford as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve Long-Term Incentive Plan Management For For 20 Approve Executive Share Option Plan Management For For 21 Approve SAYE Share Option Scheme Management For For RESEARCH IN MOTION LIMITED Meeting Date:JUL 10, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Dattels Management For For 1.2 Elect Director Thorsten Heins Management For For 1.3 Elect Director David Kerr Management For Withhold 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Mike Lazaridis Management For Withhold 1.6 Elect Director Roger Martin Management For Withhold 1.7 Elect Director John E. Richardson Management For Withhold 1.8 Elect Director Barbara Stymiest Management For Withhold 1.9 Elect Director Prem Watsa Management For For 1.10 Elect Director John Wetmore Management For Withhold 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 21, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Josef Ackermann as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Simon Henry as Director Management For For 6 Re-elect Charles Holliday as Director Management For For 7 Re-elect Gerard Kleisterlee as Director Management For For 8 Re-elect Jorma Ollila as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Peter Voser as Director Management For For 12 Re-elect Hans Wijers as Director Management For For 13 Elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For SAFRAN Meeting Date:MAY 28, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:SAF Security ID:F4035A557 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.96 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Reelect Jean-Marc Forneri as Director Management For Abstain 6 Elect Monique Cohen as Director Management For Abstain 7 Elect Christian Streiff as Director Management For Abstain 8 Acknowledge Appointment of Four Representative of French State to the Board Management For Against 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 670,000 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 25 Million Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 8 Million Management For For 13 Authorize Capital Increase of Up to EUR 8 Million for Future Exchange Offers Management For For 14 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 8 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 11 to 14 Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For Against 17 Authorize Capitalization of Reserves of Up to EUR 12.5 Million for Bonus Issue or Increase in Par Value Management For For 18 Approve Employee Stock Purchase Plan Management For For 19 Set Total Limit for Capital Increase to Result from All Issuance Requests Under Items at EUR 50 Million Management For For 20 Authorize up to 1.5 Percent of Issued Capital for Use in Stock Option Plan Management For Against 21 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For Against 22 Elect One or Several Representatives of Employees to the Board Shareholder For Against 23 Approve Alternate Income Allocation Proposal with Respect to Item 3 Above and Dividends of EUR 0.77 per Share Shareholder Against Against 24 Authorize Filing of Required Documents/Other Formalities Management For For SCHINDLER HOLDING AG Meeting Date:MAR 26, 2013 Record Date: Meeting Type:ANNUAL Ticker:SCHN Security ID:H7258G233 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Approve Remuneration Report Management For For 2 Approve Allocation of Income and Dividends of 2.20 CHF per Share and Participation Certificate Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1.1 Elect Monika Buetler as Director Management For For 4.1.2 Elect Anthony Nightingale as Director Management For For 4.1.3 Elect Carole Vischer as Director Management For For 4.2 Ratify Ernst & Young as Auditors Management For For 5.1 Approve CHF 55,241 Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5.2 Approve CHF 77,289.1 Reduction in Participation Capital via Cancellation of Repurchased Participation Certificates Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 16, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George W. Buckley Management For For 1.2 Elect Director Patrick D. Campbell Management For For 1.3 Elect Director Carlos M. Cardoso Management For For 1.4 Elect Director Robert B. Coutts Management For For 1.5 Elect Director Benjamin H. Griswold, IV Management For For 1.6 Elect Director John F. Lundgren Management For For 1.7 Elect Director Anthony Luiso Management For For 1.8 Elect Director Marianne M. Parrs Management For For 1.9 Elect Director Robert L. Ryan Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STRYKER CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Howard L. Lance Management For For 1g Elect Director Kevin A. Lobo Management For For 1h Elect Director William U. Parfet Management For Against 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SWIRE PACIFIC LIMITED Meeting Date:MAY 09, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:00019 Security ID:Y83310113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect P A Johansen as Director Management For For 1b Elect J R Slosar as Director Management For Against 1c Elect R W M Lee as Director Management For For 1d Elect J B Rae-Smith as Director Management For Against 2 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Change Company Name Management For For SYMANTEC CORPORATION Meeting Date:OCT 23, 2012 Record Date:AUG 24, 2012 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen M. Bennett Management For For 1b Elect Director Michael A. Brown Management For For 1c Elect Director Frank E. Dangeard Management For For 1d Elect Director Stephen E. Gillett Management For For 1e Elect Director Geraldine B. Laybourne Management For For 1f Elect Director David L. Mahoney Management For For 1g Elect Director Robert S. Miller Management For For 1h Elect Director Daniel H. Schulman Management For For 1i Elect Director V. Paul Unruh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 12, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Discuss Consolidated Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 Management None None 2 Distribute Cash Dividends for the Year Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share Management For For 3.1 Reelect Phillip Frost as Director Management For For 3.2 Reelect Roger Abravanel as Director Management For For 3.3 Elect Galia Maor as Director Management For For 3.4 Reelect Richard A. Lerner as Director Management For For 3.5 Reelect Erez Vigodman as Director Management For For 4 Approve Payment to Each of the Company Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee Management For For 5 Approve Annual Fee and Reimbursement of Expenses of Chairman Management For For 6 Approve Annual Fee and Reimbursement of Expenses of Vice Chairman Management For For 7 Approve Certain Amendments to Articles of Association Management For For 8 Approve Indemnification and Release Agreements for Directors of the Company Management For For 9 Reappoint Kesselman & Kesselman as Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 25, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note Financial Statements and Statutory Reports Management None None 2 Note the Appointment of Auditor of The Link REIT and Fixing Their Remuneration Management None None 3a Reelect Anthony Chow Wing Kin as Independent Non-Executive Director Management For For 3b Reelect William Chan Chak Cheung as Independent Non-Executive Director Management For For 3c Reelect David Charles Watt as Independent Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Units Management For For 5 Approve Expansion of the Asset Class of The Link REIT's Investment Strategy Management For For 6 Approve Expanded Asset Class Consequential Amendment Management For For 7 Approve Charitable Amendments Management For For 8 Amend Ancillary Trust Deed to Allow Manager to Establish Subsidiaries Management For For 9 Approve Ancillary Trust Deed Amendments Relating to Special Purpose Vehicles of The Link REIT in the Trust Deed Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 23, 2013 Record Date:JAN 31, 2013 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard O. Berndt Management For For 1.2 Elect Director Charles E. Bunch Management For For 1.3 Elect Director Paul W. Chellgren Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Kay Coles James Management For For 1.6 Elect Director Richard B. Kelson Management For For 1.7 Elect Director Bruce C. Lindsay Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director James E. Rohr Management For For 1.11 Elect Director Donald J. Shepard Management For For 1.12 Elect Director Lorene K. Steffes Management For For 1.13 Elect Director Dennis F. Strigl Management For For 1.14 Elect Director Thomas J. Usher Management For For 1.15 Elect Director George H. Walls, Jr. Management For For 1.16 Elect Director Helge H. Wehmeier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Climate Change Financing Risk Shareholder Against Against THYSSENKRUPP AG Meeting Date:JAN 18, 2013 Record Date:DEC 27, 2012 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011/2012 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2011/2012 Management For Against 3 Approve Discharge of Supervisory Board for Fiscal 2011/2012 Management For For 4 Elect Carola von Schmettow to the Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012/2013 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Glenn A. Britt Management For For 1c Elect Director Thomas H. Castro Management For For 1d Elect Director David C. Chang Management For For 1e Elect Director James E. Copeland, Jr. Management For For 1f Elect Director Peter R. Haje Management For For 1g Elect Director Donna A. James Management For For 1h Elect Director Don Logan Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Plan Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 17, 2013 Record Date:APR 30, 2013 Meeting Type:PROXY CONTEST Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 2 Approve Allocation of Income Management For Did Not Vote 3A Approve Payment of a Dividend in Principle Management For Did Not Vote 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management For Did Not Vote 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder Against Did Not Vote 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management For Did Not Vote 5 Declassify the Board of Directors Shareholder None Did Not Vote 6A Elect Director Frederico F. Curado Management For Did Not Vote 6B Elect Director Steven L. Newman Management For Did Not Vote 6C Elect Director Thomas W. Cason Management For Did Not Vote 6D Elect Director Robert M. Sprague Management For Did Not Vote 6E Elect Director J. Michael Talbert Management For Did Not Vote 6F Elect Director John J. Lipinski Shareholder Against Did Not Vote 6G Elect Director Jose Maria Alapont Shareholder Against Did Not Vote 6H Elect Director Samuel Merksamer Shareholder Against Did Not Vote 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For Did Not Vote 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1 Accept Financial Statements and Statutory Reports Management None For 2 Approve Allocation of Income Management None For 3A Approve Payment of a Dividend in Principle Management For For 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management Against Against 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder For For 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management Against Against 5 Declassify the Board of Directors Shareholder For For 6A Elect Director Frederico F. Curado Management For For 6B Elect Director Steven L. Newman Management For For 6C Elect Director Thomas W. Cason Management Against Against 6D Elect Director Robert M. Sprague Management Against Against 6E Elect Director J. Michael Talbert Management Against Against 6F Elect Directors John J. Lipinski Shareholder For For 6G Elect Directors Jose Maria Alapont Shareholder For For 6H Elect Directors Samuel Merksamer Shareholder For For 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For UBS AG Meeting Date:MAY 02, 2013 Record Date: Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Allocation of Income and Dividends of CHF 0.15 per Share from Capital Contribution Reserve Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1a Reelect Axel Weber as Director Management For For 4.1b Reelect Michel Demare as Director Management For For 4.1c Reelect David Sidwell as Director Management For For 4.1d Reelect Rainer-Marc Frey as Director Management For For 4.1e Relect Ann Godbehere as Director Management For For 4.1f Reelect Axel Lehmann as Director Management For For 4.1g Reelect Helmut Panke as Director Management For For 4.1h Reelect William Parrett as Director Management For For 4.1i Reelect Isabelle Romy as Director Management For For 4.1j Reelect Beatrice Weder di Mauro as Director Management For For 4.1k Reelect Joseph Yam as Director Management For For 4.2 Elect Reto Francioni as Director Management For For 4.3 Ratify Ernst & Young Ltd. as Auditors Management For For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 03, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director Edson Bueno Management For For 1c Elect Director Richard T. Burke Management For For 1d Elect Director Robert J. Darretta Management For For 1e Elect Director Stephen J. Hemsley Management For For 1f Elect Director Michele J. Hooper Management For For 1g Elect Director Rodger A. Lawson Management For For 1h Elect Director Douglas W. Leatherdale Management For For 1i Elect Director Glenn M. Renwick Management For For 1j Elect Director Kenneth I. Shine Management For For 1k Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against VINCI Meeting Date:APR 16, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.77 per Share Management For For 4 Approve Stock Dividend Program (Cash or Shares) Management For For 5 Reelect Michael Pragnell as Director Management For For 6 Elect Yannick Assouad as Director Management For For 7 Elect Graziella Gavezotti as Director Management For For 8 Renew Appointment of Deloitte et Associes as Auditor Management For For 9 Appoint KPMG Audit IS as Auditor Management For For 10 Renew Appointment of BEAS Sarl as Alternate Auditor Management For For 11 Appoint KPMG Audit ID as Alternate Auditor Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Transaction with Vinci Energies Re: Participation in Cegelec Entreprise Management For For 14 Approve Transaction with YTSeuropaconsultants Re: Consulting Services Management For For 15 Approve Transaction with Vinci Deutschland Management For For 16 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 17 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Management For For 19 Authorize Issuance of Specific Convertible Bonds without Preemptive Rights Named Oceane, up to an Aggregate Nominal Amount EUR 150 Million Management For For 20 Approve Issuance of Convertible Bonds without Preemptive Rights Other than Oceane, up to an Aggregate Nominal Amount EUR 150 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 23 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For VIVENDI Meeting Date:APR 30, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:VIV Security ID:F97982106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For Against 4 Approve Treatment of Losses and Dividends of EUR 1 per Share Management For For 5 Approve Severance Payment Agreement with Philippe Capron Management For For 6 Elect Vincent Bollore as Supervisory Board Member Management For For 7 Elect Pascal Cagni as Supervisory Board Member Management For For 8 Elect Yseulys Costes as Supervisory Board Member Management For For 9 Elect Alexandre de Juniac as Supervisory Board Member Management For For 10 Elect Nathalie Bricault as Representative of Employee Shareholders to the Supervisory Board Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion Management For For 14 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 15 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 16 Approve Employee Stock Purchase Plan Management For For 17 Approve Stock Purchase Plan Reserved for International Employees Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 24, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Re-elect Nick Land as Director Management For For 10 Re-elect Anne Lauvergeon as Director Management For For 11 Re-elect Luc Vandevelde as Director Management For For 12 Re-elect Anthony Watson as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WALGREEN CO. Meeting Date:JAN 09, 2013 Record Date:NOV 12, 2012 Meeting Type:ANNUAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Mark P. Frissora Management For For 1f Elect Director Ginger L. Graham Management For For 1g Elect Director Alan G. McNally Management For For 1h Elect Director Dominic P. Murphy Management For For 1i Elect Director Stefano Pessina Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director Alejandro Silva Management For For 1l Elect Director James A. Skinner Management For For 1m Elect Director Gregory D. Wasson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against WELLPOINT, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:WLP Security ID:94973V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sheila P. Burke Management For For 1b Elect Director George A. Schaefer, Jr. Management For For 1c Elect Director Joseph R. Swedish Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 1.3 Elect Lowndes A. Smith as Director Management For For 2.1 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila E. Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren J. Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine H. Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director for Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director for Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director for Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of Sirius Capital Ltd. Management For For 8.1 Elect Paul J. Brehm as Director of Split Rock Insurance, Ltd. Management For For 8.2 Elect Sarah A. Kolar as Director of Split Rock Insurance, Ltd. Management For For 8.3 Elect Sheila E. Nicoll as Director of Split Rock Insurance, Ltd. Management For For 8.4 Elect John C. Treacy as Director of Split Rock Insurance, Ltd. Management For For 9.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 9.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 9.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 9.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Amend Omnibus Stock Plan Management For For 12 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WPX ENERGY, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WPX Security ID:98212B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Carrig Management For For 1.2 Elect Director Henry E. Lentz Management For For 1.3 Elect Director William G. Lowrie Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For XEROX CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For For 1.8 Elect Director Ann N. Reese Management For For 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For ZURICH INSURANCE GROUP AG Meeting Date:APR 04, 2013 Record Date: Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income Management For For 2.2 Approve Dividends of CHF 17.00 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1.1 Elect Monica Maechler as Director Management For For 4.1.2 Reelect Susan Bies as Director Management For For 4.1.3 Reelect Victor Chu as Director Management For For 4.1.4 Reelect Rolf Watter as Director Management For For 4.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For Mutual International Fund ACCOR Meeting Date:APR 25, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:AC Security ID:F00189120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Treatment of Losses and Dividends of EUR 0.76 per Share Management For For 4 Reelect Sophie Gasperment as Director Management For For 5 Reelect Patrick Sayer as Director Management For For 6 Elect Nadra Moussalem as Director Management For For 7 Renew Appointment of Deloitte et Associes as Auditor Management For For 8 Renew Appointment of Ernst and Young et Autres as Auditor Management For For 9 Renew Appointment of Beas SARL as Alternate Auditor Management For For 10 Renew Appointment of Auditex as Alternate Auditor Management For For 11 Authorize Repurchase of Up to 22 Million Shares Management For For 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 340 Million Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 34 Million Management For For 15 Approve Issuance of Equity or Equity-Linked Securities for Specific Beneficiaries up to Aggregate Nominal Amount of EUR 34 Million Management For For 16 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegations Submitted to Shareholder Votes Management For For 17 Authorize Capital Increase of Issued Capital for Future Acquisitions up to Aggregate Nominal Amount of EUR 34 Million Management For For 18 Authorize Capitalization of Reserves of Up to EUR 340 Million for Bonus Issue or Increase in Par Value Management For For 19 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 13 to 18 at EUR 340 Million Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Authorize up to 2.5 Percent of Issued Capital for Use in Stock Option Plan Management For For 22 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For ACE LIMITED Meeting Date:MAY 16, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert M. Hernandez as Director Management For For 1.2 Elect Peter Menikoff as Director Management For For 1.3 Elect Robert Ripp as Director Management For For 1.4 Elect Theodore E. Shasta as Director Management For For 2 Declassify the Board of Directors Management For For 3.1 Approve Annual Report Management For For 3.2 Accept Statutory Financial Statements Management For For 3.3 Accept Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Discharge of Board and Senior Management Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Amend Omnibus Stock Plan Management For For 8 Approve Dividend Distribution From Legal Reserves Through Reduction of Par Value Management For For 9 Advisory Vote to ratify Named Executive Officers' Compensation Management For For AGEAS SA/NV Meeting Date:APR 24, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker: Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.20 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 3.3 Approve Remuneration of Board Chairman Management For For 4.1 Elect Jane Murphy as Independent Director Management For For 4.2 Elect Steve Broughton as Independent Director Management For For 4.3 Reelect Bart De Smet as CEO Management For For 4.4 Reelect Shaoliang Jin as Independent Director Management For Against 5.1 Approve Cancellation of Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 6.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6.2 Authorize Reissuance of Repurchased Shares Management For For 7 Close Meeting Management None None ANGLO AMERICAN PLC Meeting Date:APR 19, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mark Cutifani as Director Management For For 4 Elect Byron Grote as Director Management For For 5 Elect Anne Stevens as Director Management For For 6 Re-elect David Challen as Director Management For For 7 Re-elect Sir CK Chow as Director Management For For 8 Re-elect Sir Philip Hampton as Director Management For For 9 Re-elect Rene Medori as Director Management For For 10 Re-elect Phuthuma Nhleko as Director Management For For 11 Re-elect Ray O'Rourke as Director Management For For 12 Re-elect Sir John Parker as Director Management For For 13 Re-elect Jack Thompson as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For Against 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For AOZORA BANK, LTD. Meeting Date:SEP 27, 2012 Record Date:AUG 17, 2012 Meeting Type:SPECIAL Ticker:8304 Security ID:J0172K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Reduction Management For For 2 Authorize Class Hei Preferred Share Repurchase Program Management For For 3 Amend Articles to Amend Provisions on Preferred Shares Management For For 4 Elect Director Tanabe, Masaki Management For For 5 Amend Articles to Amend Provisions on Preferred Shares Management For For AOZORA BANK, LTD. Meeting Date:JUN 26, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:8304 Security ID:J0172K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Amend Provisions on Preferred Shares - Establish Record Dates for Quarterly Dividends - Decrease Maximum Board Size Management For For 2.1 Elect Director Baba, Shinsuke Management For For 2.2 Elect Director Tanabe, Masaki Management For For 2.3 Elect Director Shirakawa, Yuuji Management For For 2.4 Elect Director Tsugawa, Kiyoshi Management For For 2.5 Elect Director Takeda, Shunsuke Management For For 2.6 Elect Director Louis J. Forster Management For For 2.7 Elect Director Fukuda, Makoto Management For For 2.8 Elect Director Mizuta, Hiroyuki Management For For 3 Appoint Alternate Statutory Auditor Nagase, Tomiaki Management For For 4 Approve Retirement Bonus Payment for Executive Directors Management For For 5 Approve Retirement Bonus Payment for Outside Directors Management For For 6 Amend Articles To Amend Provisions on Preferred Shares - Establish Record Dates for Quarterly Dividends - Decrease Maximum Board Size Management For For ASAHI GROUP HOLDINGS LTD. Meeting Date:MAR 26, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:2502 Security ID:J02100113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 14 Management For For 2.1 Elect Director Ogita, Hitoshi Management For For 2.2 Elect Director Izumiya, Naoki Management For For 2.3 Elect Director Kawatsura, Katsuyuki Management For For 2.4 Elect Director Kodato, Toshio Management For For 2.5 Elect Director Ikeda, Shiro Management For For 2.6 Elect Director Koji, Akiyoshi Management For For 2.7 Elect Director Bando, Mariko Management For For 2.8 Elect Director Tanaka, Naoki Management For For 2.9 Elect Director Ito, Ichiro Management For For 2.10 Elect Director Takahashi, Katsutoshi Management For For 2.11 Elect Director Okuda, Yoshihide Management For For 3 Appoint Statutory Auditor Ishizaki, Tadashi Management For For BAOXIN AUTO GROUP LIMITED Meeting Date:JUN 20, 2013 Record Date:JUN 17, 2013 Meeting Type:ANNUAL Ticker:01293 Security ID:G08909106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Yang Aihua as Director Management For For 3a2 Elect Yang Hansong as Director Management For For 3a3 Elect Yang Zehua as Director Management For For 3a4 Elect Hua Xiuzhen as Director Management For For 3a5 Elect Zhao Hongliang as Director Management For For 3a6 Elect Zhang Yang as Director Management For For 3a7 Elect Diao Jianshen as Director Management For For 3a8 Elect Wang Keyi as Director Management For For 3a9 Elect Chan Wan Tsun Adrian Alan as Director Management For For 3b Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against BARCLAYS PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir David Walker as Director Management For For 4 Elect Tim Breedon as Director Management For For 5 Elect Antony Jenkins as Director Management For For 6 Elect Diane de Saint Victor as Director Management For For 7 Re-elect David Booth as Director Management For For 8 Re-elect Fulvio Conti as Director Management For Against 9 Re-elect Simon Fraser as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For Against 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For Against 21 Authorise Issue of Equity without Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For Against 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For For 25 Amend Articles of Association Management For For BENESSE HOLDINGS INC Meeting Date:JUN 22, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:9783 Security ID:J0429N102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Amend Business Lines Management For For 2.1 Elect Director Fukutake, Soichiro Management For For 2.2 Elect Director Fukushima, Tamotsu Management For For 2.3 Elect Director Fukuhara, Kenichi Management For For 2.4 Elect Director Kobayashi, Hitoshi Management For For 2.5 Elect Director Aketa, Eiji Management For For 2.6 Elect Director Mark Harris Management For For 2.7 Elect Director Adachi, Tamotsu Management For For 2.8 Elect Director Mitani, Hiroyuki Management For For 2.9 Elect Director Harada, Eiko Management For For 2.10 Elect Director Iwase, Daisuke Management For For BG GROUP PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Den Jones as Director Management For For 5 Elect Lim Haw-Kuang as Director Management For For 6 Re-elect Peter Backhouse as Director Management For For 7 Re-elect Vivienne Cox as Director Management For For 8 Re-elect Chris Finlayson as Director Management For For 9 Re-elect Andrew Gould as Director Management For For 10 Re-elect Baroness Hogg as Director Management For For 11 Re-elect Dr John Hood as Director Management For For 12 Re-elect Martin Houston as Director Management For For 13 Re-elect Caio Koch-Weser as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Appoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BOART LONGYEAR LTD. Meeting Date:MAY 21, 2013 Record Date:MAY 19, 2013 Meeting Type:ANNUAL Ticker:BLY Security ID:Q1645L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect David McLemore as a Director Management For For 2 Elect Bruce Brook as a Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Up to 945,000 Retention Share Rights and 2.83 Million Performance Share Rights to Richard T. O'Brien, Chief Executive Officer of the Company Management For For 5 Approve the Termination Benefits of Richard T. O'Brien, Chief Executive Officer of the Company Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRADKEN LTD. Meeting Date:OCT 23, 2012 Record Date:OCT 21, 2012 Meeting Type:ANNUAL Ticker:BKN Security ID:Q17369101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of Remuneration Report Management For For 3 Elect Peter I Richards as a Director Management For Against 4 Approve the Grant of 141,021 Restricted Share Rights to Brian Hodges, Managing Director of the Company Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Ben Stevens as Director Management For For 16 Elect Richard Tubb as Director Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CAIRN ENERGY PLC Meeting Date:MAY 16, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Sir Bill Gammell as Director Management For For 6 Re-elect Todd Hunt as Director Management For For 7 Re-elect Iain McLaren as Director Management For For 8 Re-elect Dr James Buckee as Director Management For For 9 Re-elect Alexander Berger as Director Management For For 10 Re-elect Jacqueline Sheppard as Director Management For For 11 Re-elect Simon Thomson as Director Management For For 12 Re-elect Dr Mike Watts as Director Management For For 13 Re-elect Jann Brown as Director Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 18 Approve Any Disposals by the Company or Any Subsidiary Undertaking of the Company of Any or All Shares in Cairn India Limited Management For For CATLIN GROUP LTD Meeting Date:MAY 09, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:CGL Security ID:G196F1100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect John Barton as Director Management For For 6 Re-elect Bruce Carnegie-Brown as Director Management For For 7 Re-elect Stephen Catlin as Director Management For For 8 Re-elect Benjamin Meuli as Director Management For For 9 Re-elect Robert Gowdy as Director Management For For 10 Re-elect Nicholas Lyons as Director Management For For 11 Elect Fiona Luck as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Approve Performance Share Plan Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For CELESIO AG Meeting Date:MAY 16, 2013 Record Date: Meeting Type:ANNUAL Ticker:CLS1 Security ID:D1497R112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Approve Remuneration System for Management Board Members Management For Against 6 Ratify Ernst & Young GmbH as Auditors for Fiscal 2013 Management For Against 7a Elect Florian Funch to the Supervisory Board Management For For 7b Elect Stephan Gemkow to the Supervisory Board Management For For 7c Elect Pauline Lindwall to the Supervisory Board Management For For 7d Elect Henning Rehder to the Supervisory Board Management For For 7e Elect Patrick Schwarz-Schuette to the Supervisory Board Management For For 7f Elect Hanspeter Spek to the Supervisory Board Management For Against 8 Approve Remuneration of Supervisory Board Management For For 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million; Approve Creation of EUR 21.8 Million Pool of Capital to Guarantee Conversion Rights Management For For CHAOWEI POWER HOLDINGS LTD Meeting Date:JUN 06, 2013 Record Date:MAY 31, 2013 Meeting Type:ANNUAL Ticker:00951 Security ID:G20479104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Declare Final Dividend Management For For 3 Elect Zhou Longrui as Director Management For For 4 Elect Wang Jiqiang as Director Management For For 5 Elect Ouyang Minggao as Director Management For For 6 Authorize Board to Fix Remuneration of Directors Management For For 7 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Reissuance of Repurchased Shares Management For Against CHINA FISHERY GROUP LTD. Meeting Date:JAN 28, 2013 Record Date: Meeting Type:ANNUAL Ticker:B0Z Security ID:G21100121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Approve First and Final Dividend of SGD 0.019 per Share Management For For 3 Reelect Ng Joo Siang as Director Management For For 4 Reelect Lim Soon Hock as Director Management For For 5 Reelect Patrick Thomas Siewert as Director Management For For 6 Approve Directors' Fees of SGD 150,000 for the Year Ending Sept. 28, 2013 Management For For 7 Reappoint Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Issuance of Shares Under the CFGL Share Awards Scheme Management For Against 10 Approve China Fishery Group Ltd. Scrip Dividend Scheme Management For For CHINA FISHERY GROUP LTD. Meeting Date:JAN 28, 2013 Record Date: Meeting Type:SPECIAL Ticker:B0Z Security ID:G21100121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Mandate for Transactions with Related Parties Management For For 2 Authorize Share Repurchase Program Management For For CHINA FISHERY GROUP LTD. Meeting Date:MAR 19, 2013 Record Date: Meeting Type:SPECIAL Ticker:B0Z Security ID:G21100121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Authorized Share Capital Management For Did Not Vote 2 Approve Rights Issue Management For Did Not Vote 3 Approve Acquisition of Significant Equity Interest in Copeinca ASA Management For Did Not Vote CHINA PACIFIC INSURANCE (GROUP) CO., LTD Meeting Date:MAY 31, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:601601 Security ID:Y1505R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Report of the Board of Directors Management For For 2 Approve 2012 Report of the Board of Supervisors Management For For 3 Approve 2012 Annual Report of A Shares Management For For 4 Approve 2012 Annual Report of H Shares Management For For 5 Approve 2012 Financial Statements Report Management For For 6 Approve 2012 Profit Distribution Plan Management For For 7 Appoint Auditors and to Fix Their Remuneration Management For For 8 Approve 2012 Directors' Due Diligence Report Management For For 9 Approve 2012 Report on Performance of Independent Directors Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Related Party Transaction Regarding the Trading of Debt Securities Pursuant to the Shanghai Listing Rules Management None None 12 Review Report of the Status of Related Party Transactions and the Implementation of Management System for Related Party Transactions for 2012 Management None None 13a Elect Wang Chengran as Director Shareholder For For 13b Elect Bai Wei as Director Shareholder For For 13c Elect Sun Xiaoning as Director Shareholder For For 13d Elect Yang Xianghai as Director Shareholder For For 13e Elect Wu Jumin as Director Shareholder For For 13f Elect Wu Junhao as Director Shareholder For For 13g Elect Zhang Yansheng as Director Shareholder For For 13h Elect Lam Chi Kuen as Director Shareholder For For 13i Elect Zhou Zhonghui as Director Shareholder For For 13j Elect Zheng Anguo as Director Shareholder For For 13k Elect Gao Guofu as Director Shareholder For For 13l Elect Cheng Feng as Director Shareholder For For 13m Elect Fok Kwong Man as Director Shareholder For For 13n Elect Huo Lianhong as Director Shareholder For For 14a Elect Zhang Jianwei as a Shareholder Representative Supervisor Shareholder For For 14b Elect Lin Lichun as a Shareholder Representative Supervisor Shareholder For For 14c Elect Dai Zhihao as a Shareholder Representative Supervisor Shareholder For For CHINA RESOURCES ENTERPRISES, LTD. Meeting Date:MAY 24, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:00291 Security ID:Y15037107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chen Lang as Director Management For For 3b Elect Hong Jie as Director Management For For 3c Elect Liu Hongji as Director Management For For 3d Elect Lai Ni Hium, Frank as Director Management For For 3e Elect Du Wenmin as Director Management For For 3f Elect Yan Biao as Director Management For For 3g Elect Wei Bin as Director Management For For 3h Elect Huang Daoguo as Director Management For For 3i Elect Chen Ying as Director Management For For 3j Approve Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA ZHENGTONG AUTO SERVICES HOLDINGS LTD Meeting Date:MAY 30, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker:01728 Security ID:G215A8108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2a Elect Li Zhubo as Director Management For For 2b Elect Wang Muqing as Director Management For For 2c Elect Zhang Yansheng as Director Management For For 3 Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against COMPAGNIE FINANCIERE RICHEMONT SA Meeting Date:SEP 05, 2012 Record Date: Meeting Type:ANNUAL Ticker:CFR Security ID:H25662158 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.55 per "A" Bearer Share and CHF 0.055 per "B" Registered Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Johann Rupert as Director Management For Against 4.2 Reelect Franco Cologni as Director Management For Against 4.3 Reelect Lord Duro as Director Management For Against 4.4 Reelect Yves-Andre Istel as Director Management For Against 4.5 Reelect Richard Lepeu as Director Management For For 4.6 Reelect Ruggero Magnoni as Director Management For Against 4.7 Reelect Josua Malherbe as Director Management For Against 4.8 Reelect Frederick Mostert as Director Management For For 4.9 Reelect Simon Murray as Director Management For Against 4.10 Reelect Alain Perrin as Director Management For Against 4.11 Reelect Guillaume Pictet as Director Management For Against 4.12 Reelect Norbert Platt as Director Management For For 4.13 Reelect Alan Quasha as Director Management For Against 4.14 Reelect Maria Ramos as Director Management For Against 4.15 Reelect Lord Renwick of Clifton as Director Management For Against 4.16 Reelect Dominique Rochat as Director Management For Against 4.17 Reelect Jan Rupert as Director Management For For 4.18 Reelect Gary Saage as Director Management For For 4.19 Reelect Juergen Schrempp as Director Management For Against 4.20 Reelect Martha Wikstrom as Director Management For For 5 Ratify PricewaterhouseCoopers as Auditors Management For For CONTINENTAL AG Meeting Date:MAY 15, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:CON Security ID:D16212140 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6 Amend Articles Re: Transactions Requiring Supervisory Board Approval Management For For DELTA LLOYD NV Meeting Date:MAY 23, 2013 Record Date:APR 25, 2013 Meeting Type:ANNUAL Ticker:DL Security ID:N25633103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Approve Financial Statements and Allocation of Income Management For For 3b Receive Explanation on Company's Reserves and Dividend Policy Management None None 3c Approve Dividends of EUR 1.03 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Announce Vacancies on the Board Management None None 5b Opportunity to Make Recommendations Management None None 5c Announce Intention to elect Clara C. Streit to Supervisory Board Management None None 5d Elect Clara C. Streit to Supervisory Board Management For For 5e Announce Vacancies on the Board Arising in 2014 Management None None 6 Approve Amendments to Remuneration Policy for Management Board Members Management For For 7 Amend Articles Re: Legislative Changes and Removal of Provisions Regarding Aviva Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Board to Exclude Preemptive Rights from Issuance under Item 8a Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Allow Questions and Close Meeting Management None None DIRECT LINE INSURANCE GROUP PLC Meeting Date:JUN 06, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:DLG Security ID:ADPC01615 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Mike Biggs as Director Management For For 5 Elect Paul Geddes as Director Management For For 6 Elect Jane Hanson as Director Management For For 7 Elect Glyn Jones as Director Management For For 8 Elect Andrew Palmer as Director Management For For 9 Elect John Reizenstein as Director Management For For 10 Elect Clare Thompson as Director Management For For 11 Elect Priscilla Vacassin as Director Management For For 12 Elect Bruce Van Saun as Director Management For For 13 Appoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Authorise EU Political Donations and Expenditure Management For For DOCKWISE LTD. Meeting Date:OCT 05, 2012 Record Date:SEP 17, 2012 Meeting Type:SPECIAL Ticker:DOCK Security ID:G2786A205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman and Secretary of Meeting Management For For 3 Approve Notice and Agenda of Meeting Management For For 4 Approve Minutes of 2012 AGM Management For For 5 Approve Amendments to Bye-laws in Relation to Bridge Financing Management For For 6 Transact Other Business Management None None 7 Close Meeting Management None None DUFRY AG Meeting Date:APR 30, 2013 Record Date: Meeting Type:ANNUAL Ticker:DUFN Security ID:H2082J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Omission of Dividends Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Amend Articles Re: Reduce Maximum Board Size to Nine Members Management For For 5a Reelect Jorge Born as Director Management For For 5b Reelect Luis Neumann as Director Management For For 5c Reelect Jose de Malo as Director Management For For 5d Reelect Joaquin Cabrera as Director Management For For 5e Elect Julian Gonzalez as Director Management For For 6 Ratify Ernst & Young Ltd. as Auditors Management For For ECHO ENTERTAINMENT GROUP LTD. Meeting Date:OCT 25, 2012 Record Date:OCT 23, 2012 Meeting Type:ANNUAL Ticker:EGP Security ID:Q3383N102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3 Elect John O'Neill as Director Management For For 4 Elect John Redmond as Director Management For For 5 Elect Anne Brennan as Director Management For For 6 ***WITHDRAWN RESOLUTION*** Approve the Grant of CEO Performance Rights to Lawrence Mullin, Managing Director and Chief Executive Officer of the Company Management None None 7 Approve the Grant of CFO Performance Rights to Matthias Bekier, Chief Financial Officer and Executive Director of the Company Management For For EUTELSAT COMMUNICATIONS Meeting Date:NOV 08, 2012 Record Date:NOV 02, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ETL Security ID:F3692M128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 5 Subject to Approval of Item 17, Reelect Jean-Martin Folz as Director Management For For 6 Subject to Approval of Item 17, Reelect Bertrand Mabille as Director Management For For 7 Subject to Approval of Item 17, Reelect Fonds Strategique d Investissement as Director Management For For 8 Subject to Approval of Item 17, Reelect Olivier Rozenfeld as Director Management For For 9 Subject to Approval of Item 17, Reelect Jean-Paul Brillaud as Director Management For For 10 Reelect Lord John Birt as Director Management For For 11 Subject to Approval of Item 17, Reelect Michel de Rosen as Director Management For For 12 Subject to Approval of Item 17, Reelect Carole Piwnica as Director Management For For 13 Subject to Approval of Item 17, Elect Meriem Bensalah Chaqroun as Director Management For For 14 Subject to Approval of Item 17, Elect Elisabetta Oliveri as Director Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 17 Amend Article15 of Bylaws Re: Directors' Length of Mandates Management For For 18 Amend Article 21 of Bylaws Re: Proxy Voting Management For For 19 Remove Articles 28 and 29 of Bylaws Re: Filing of Required Documents/Other Formalities; Signatories Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For F&C ASSET MANAGEMENT PLC Meeting Date:MAY 10, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL Ticker:FCAM Security ID:G3336H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Richard Wilson as Director Management For For 4 Re-elect Edward Bramson as Director Management For For 5 Re-elect Keith Bedell-Pearce as Director Management For For 6 Re-elect Keith Jones as Director Management For For 7 Re-elect David Logan as Director Management For For 8 Re-elect Keith Percy as Director Management For For 9 Re-elect Derham O'Neill as Director Management For For 10 Re-elect Kieran Poynter as Director Management For For 11 Approve Remuneration Report Management For Abstain 12 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Amend Long-Term Remuneration Plan Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For FAMILYMART CO. LTD. Meeting Date:MAY 23, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:8028 Security ID:J13398102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Amend Business Lines Management For For 2.1 Elect Director Ueda, Junji Management For Against 2.2 Elect Director Miyamoto, Yoshiki Management For For 2.3 Elect Director Kato, Toshio Management For For 2.4 Elect Director Takada, Motoo Management For For 2.5 Elect Director Kosaka, Masaaki Management For For 2.6 Elect Director Wada, Akinori Management For For 2.7 Elect Director Komatsuzaki, Yukihiko Management For For 2.8 Elect Director Tamamaki, Hiroaki Management For For 2.9 Elect Director Takebayashi, Noboru Management For For 2.10 Elect Director Nakayama, Isamu Management For Against 3 Appoint Statutory Auditor Iwamura, Shuuji Management For For FIRST PACIFIC CO., LTD. Meeting Date:MAY 30, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker:00142 Security ID:G34804107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Reappoint Ernst & Young as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Manuel V. Pangilinan as Director Management For For 4b Elect Edward K.Y. Chen as Director Management For For 4c Elect Margaret Leung Ko May Yee as Director Management For For 4d Elect Philip Fan Yan Hok as Director Management For For 4e Elect Edward A. Tortorici as Director Management For For 4f Elect Tedy Djuhar as Director Management For For 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Authorize Board to Appoint Additional Directors as an Addition to the Board Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Reissuance of Repurchased Shares Management For Against FUGRO NV Meeting Date:MAY 08, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board and Supervisory Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Approve Dividends of EUR 2.00 Per Share Management For For 7a Reelect M. Helmes to Supervisory Board Management For For 7b Elect J.C.M. Schonfeld to Supervisory Board Management For For 8 Elect S.J. Thomson to Executive Board Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a) Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b) Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None GDF SUEZ Meeting Date:APR 23, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Ratify Appointment of Ann-Kristin Achleitner as Director Management For For 7 Elect Jonathan Reynolds as Representative of Employee Shareholders to the Board Management None Against 8 Elect Caroline Simon as Representative of Employee Shareholders to the Board Management None Against 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Reserved for A few Employees and Corporate Officers Management For For 13 Amend Article 13.3 of Bylaws Re: Representative of Employee Shareholders Length of Term Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For A Approve Dividends of EUR 0.83 per Share Shareholder Against Against GENTING MALAYSIA BHD. Meeting Date:JUN 12, 2013 Record Date:JUN 05, 2013 Meeting Type:ANNUAL Ticker:GENM Security ID:Y2698A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend of MYR 0.05 Per Share Management For For 2 Approve Remuneration of Directors Management For For 3 Elect Lim Kok Thay as Director Management For For 4 Elect Teo Eng Siong as Director Management For For 5 Elect Koh Hong Sun as Director Management For For 6 Elect Lim Keong Hui as Director Management For For 7 Elect Mohammed Hanif bin Omar as Director Management For For 8 Elect Alwi Jantan as Director Management For Against 9 Elect Clifford Francis Herbert as Director Management For For 10 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 11 Approve Share Repurchase Program Management For For 12 Waive Requirement for Mandatory Offer to Genting Bhd. and Persons Acting in Concert Management For For 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 14 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions Management For For 1 Amend Articles of Association Management For For GRAINCORP LTD. Meeting Date:DEC 20, 2012 Record Date:DEC 18, 2012 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3.1 Elect Don Taylor as a Director Management For For 3.2 Elect David Trebeck as a Director Management For For 3.3 Elect Donald McGauchie as a Director Management For For 4 Approve the Amendment to the Terms of Rights Issued under the Long Term Incentive Plan and Deferred Equity Plan to Allow the Board to Issue Shares to Satisfy Vested Rights Management For For 5 Approve the Provision of Financial Assistance in Relation to the Acquisition by GrainCorp Operations Ltd of Certain Companies Management For For GREAT EASTERN HOLDINGS LTD. Meeting Date:APR 17, 2013 Record Date: Meeting Type:ANNUAL Ticker:G07 Security ID:Y2854Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend and Special Dividend Management For For 3a1 Elect Cheong Choong Kong as Director Management For For 3a2 Elect Tan Yam Pin as Director Management For For 3b1 Elect Norman Ip as Director Management For For 3b2 Elect Lee Chien Shih as Director Management For For 3c Elect Law Song Keng as Director Management For For 4 Approve Directors' Fees Management For For 5 Reappoint Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Approve Issuance of Shares Pursuant to the Great Eastern Holdings Ltd. Scrip Dividend Scheme Management For For GREE INC. Meeting Date:SEP 25, 2012 Record Date:JUN 30, 2012 Meeting Type:ANNUAL Ticker:3632 Security ID:J18807107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2 Amend Articles To Change Company Name - Indemnify Directors and Statutory Auditors - Amend Business Lines - Increase Maximum Board Size - Increase Maximum Number of Statutory Auditors Management For For 3.1 Elect Director Tanaka, Yoshikazu Management For For 3.2 Elect Director Yamagishi, Kotaro Management For For 3.3 Elect Director Fujimoto, Masaki Management For For 3.4 Elect Director Aoyagi, Naoki Management For For 3.5 Elect Director Yoshida, Taisei Management For For 3.6 Elect Director Natsuno, Takeshi Management For For 3.7 Elect Director Iijima, Kazunobu Management For For 4.1 Appoint Statutory Auditor Seyama, Masahiro Management For For 4.2 Appoint Statutory Auditor Hamada, Kiyohito Management For For 4.3 Appoint Statutory Auditor Nagasawa, Toru Management For For 5 Approve Adjustment to Aggregate Compensation Ceilings for Directors and Statutory Auditors Management For For 6 Approve Deep Discount Stock Option Plan Management For Against GS HOME SHOPPING INC. Meeting Date:MAR 15, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:28150 Security ID:Y2901Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 3,000 per Share Management For For 2.1 Reelect Huh Tae-Soo as Inside Director Management For For 2.2 Elect Yoo Kyung-Soo as Inside Director Management For For 2.3 Elect Jung Chan-Soo as Non-Executive Non-Independent Director Management For For 2.4 Reelect Lee Man-Woo as Outside Director Management For For 2.5 Elect Koo Hee-Kwon as Outside Director Management For For 3.1 Reelect Lee Man-Woo as Member of Audit Committee Management For For 3.2 Elect Koo Hee-Kwon as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HANA FINANCIAL GROUP INC. Meeting Date:MAR 15, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Swap with Korea Exchange Bank Management For For HANA FINANCIAL GROUP INC. Meeting Date:MAR 28, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Appropriation of Income and Dividend of KRW 250 per Share Management For For 3.1 Elect Five Outside Directors (Bundled) Management For For 3.2 Elect Five Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Amend Terms of Severance Payments to Executives Management For For HOYA CORP. Meeting Date:JUN 21, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:7741 Security ID:J22848105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mogi, Yuuzaburo Management For For 1.2 Elect Director Kodama, Yukiharu Management For For 1.3 Elect Director Koeda, Itaru Management For For 1.4 Elect Director Aso, Yutaka Management For For 1.5 Elect Director Uchinaga, Yukako Management For For 1.6 Elect Director Urano, Mitudo Management For For 1.7 Elect Director Suzuki, Hiroshi Management For For 2 Amend Articles to Require Disclosure of Individual Director and Executive Officer Compensation Shareholder Against For 3 Amend Articles to Raise Limit on Shareholder Proposal Text to 1000 Characters Shareholder Against Against 4 Amend Articles to Prohibit Deeming Non-Votes as Votes FOR Management Proposals, AGAINST Shareholder Proposals Shareholder Against For 5 Amend Articles to Require Non-Executive Directors to Meet Without Executive Director Presence At Least Once a Year Shareholder Against Against 6 Amend Articles to Require a Non-Executive Board Chairman Shareholder Against For 7 Amend Articles to Establish a Contact Point with the Audit Committee for Internal and External Whistle-Blowers Shareholder Against Against 8 Amend Articles to Empower Board to Hire Legal Counsel Independently from Management Shareholder Against Against 9 Amend Articles to Require Budget Allocations For Board Committees to Spend at Their Discretion Shareholder Against Against 10 Appoint Shareholder Director Nominee Takayama, Seijiro Shareholder Against Against HSBC HOLDINGS PLC Meeting Date:MAY 24, 2013 Record Date:MAY 23, 2013 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Re-elect Safra Catz as Director Management For For 3(b) Re-elect Laura Cha as Director Management For For 3(c) Re-elect Marvin Cheung as Director Management For For 3(d) Elect Jim Comey as Director Management For For 3(e) Re-elect John Coombe as Director Management For For 3(f) Re-elect Joachim Faber as Director Management For For 3(g) Re-elect Rona Fairhead as Director Management For For 3(h) Elect Renato Fassbind as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect James Hughes-Hallett as Director Management For For 3(l) Re-elect William Laidlaw as Director Management For For 3(m) Re-elect John Lipsky as Director Management For For 3(n) Re-elect Janis Lomax as Director Management For For 3(o) Re-elect Iain Mackay as Director Management For For 3(p) Re-elect Sir Simon Robertson as Director Management For For 3(q) Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase of Ordinary Shares Management For For 8 Authorise the Company to Call EGM with Two Weeks' Notice Management For For HUABAO INTERNATIONAL HOLDINGS LIMITED Meeting Date:AUG 08, 2012 Record Date:AUG 02, 2012 Meeting Type:ANNUAL Ticker:00336 Security ID:G4639H122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Jin Lizuo as Director Management For For 3b Reelect Ma Yun Yan as Director Management For For 3c Reelect Wang Guang Yu as Director Management For For 3d Reelect Xia Li Qun as Director Management For For 3e Authorize Board to Fix the Directors' Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against 5d Authorize Board to Exercise the Repurchase Mandate in Relation to the Derivative Contract Entered into by Chu Lam Yiu Management For For HUABAO INTERNATIONAL HOLDINGS LIMITED Meeting Date:JAN 31, 2013 Record Date:JAN 25, 2013 Meeting Type:SPECIAL Ticker:00336 Security ID:G4639H122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revision of Annual Caps Under the Hongta Framework Agreement Management For For 2 Approve GD Framework Agreement and Proposed Caps Management For For HYUNDAI DEPARTMENT STORE CO. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:069960 Security ID:Y38306109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 650 per Share Management For For 2 Reelect Two Inside Directors and Two Outside Directors (Bundled) Management For For 3 Reelect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 30, 2013 Record Date:JAN 28, 2013 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Dr Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Elect David Haines as Director Management For For 8 Re-elect Michael Herlihy as Director Management For For 9 Re-elect Susan Murray as Director Management For For 10 Re-elect Iain Napier as Director Management For For 11 Elect Matthew Phillips as Director Management For For 12 Re-elect Berge Setrakian as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Re-elect Malcolm Wyman as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Approve Share Matching Scheme Management For For 20 Approve Long Term Incentive Plan Management For For 21 Approve International Sharesave Plan Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Report of Supervisory Board (Non-Voting) Management None None 2c Adopt Financial Statements Management For For 2d Receive Announcement Re: Discontinuation of Dutch Translation Annual Reports Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5 Discussion on Company's Corporate Governance Structure Management None None 6 Receive Announcements on Sustainability Management None None 7a Approve Discharge of Management Board Management For For 7b Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst & Young as Auditors Management For For 9a Reelect Jan Hommen to Executive Board Management For For 9b Reelect Patrick Flynn to Executive Board Management For For 9c Elect Ralph Hamers to Executive Board Management For For 10a Reelect Jeroen van der Veer to Supervisory Board Management For For 10b Reelect Tine Bahlmann to Supervisory Board Management For For 10c Elect Carin Gorter to Supervisory Board Management For For 10d Elect Hermann-Josef Lamberti to Supervisory Board Management For For 10e Elect Isabel Martin Castella to Supervisory Board Management For For 11a Grant Board Authority to Issue Up To 380 Million Shares and Restricting/Excluding Preemptive Rights Management For Against 11b Grant Board Authority to Issue 380 Million Shares in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None INTERNATIONAL CONSOLIDATED AIRLINES GROUP SA Meeting Date:JUN 19, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:IAG Security ID:E67674106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Directors Management For For 4a Reappoint Ernst & Young as Auditors Management For For 4b Authorise Board to Fix Remuneration of Auditors Management For For 5a Ratify Appointment by Co-option of Manuel Lagares Gomez-Abascal as Director Management For For 5b Ratify Appointment by Co-option of Luis Gallego Martin as Director Management For For 5c Re-elect Sir Martin Broughton as Director Management For For 5d Re-elect Patrick Cescau as Director Management For For 5e Re-elect John Snow as Director Management For For 5f Elect Alberto Terol Esteban as Director Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issuance of Securities Including Warrants Convertible Into and/or Exchangeable for Shares with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Issuance of Bonds or Simple Debentures and Other Debt Securities Management For For 11 Approve Allotment of Shares of the Company for Share Awards Including the Awards to Executive Directors from January 1, 2013 up to December 31, 2015 under the Performance Share Plan and Incentive Award Deferral Plan Management For For 12 Approve Remuneration Report Management For For 13 Authorise Board to Ratify and Execute Approved Resolutions Management For For JARDINE MATHESON HOLDINGS LTD. Meeting Date:MAY 16, 2013 Record Date: Meeting Type:ANNUAL Ticker:J36 Security ID:G50736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and Approve Final Dividend Management For For 2 Reelect Jenkin Hui as Director Management For For 3 Reelect Lord Leach of Fairford as Director Management For For 4 Reelect Lord Sassoon as Director Management For For 5 Reelect Giles White as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Authorise Share Repurchase Program Management For For JARDINE STRATEGIC HOLDINGS LTD. Meeting Date:MAY 16, 2013 Record Date: Meeting Type:ANNUAL Ticker:J37 Security ID:G50764102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Reelect Charles Allen-Jones as Director Management For For 3 Reelect Percy Weatherall as Director Management For For 4 Approve Remuneration of Directors Management For For 5 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 7 Authorise Share Repurchase Program Management For For 8 Authorise Purchase of Shares in Parent Company, Jardine Matheson Holdings Ltd. Management For For KB FINANCIAL GROUP INC. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 600 per Share Management For For 2.1 Reelect Lee Kyung-Jae as Outside Director Management For For 2.2 Reelect Bae Jae-Wook as Outside Director Management For For 2.3 Reelect Kim Young-Jin as Outside Director Management For For 2.4 Reelect Lee Jong-Cheon as Outside Director Management For For 2.5 Reelect Ko Seung-Hee as Outside Director Management For For 2.6 Elect Kim Young-Kwa as Outside Director Management For For 2.7 Reelect Lee Young-Nam as Outside Director Management For For 2.8 Reelect Cho Jae-Mok as Outside Director Management For For 3.1 Elect Lee Kyung-Jae as Member of Audit Committee Management For For 3.2 Reelect Bae Jae-Wook as Member of Audit Committee Management For For 3.3 Reelect Kim Young-Jin as Member of Audit Committee Management For For 3.4 Reelect Lee Jong-Cheon as Member of Audit Committee Management For For 3.5 Elect Ko Seung-Hee as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KHD HUMBOLDT WEDAG INTERNATIONAL AG Meeting Date:OCT 05, 2012 Record Date:SEP 13, 2012 Meeting Type:ANNUAL Ticker:KWG Security ID:D4024H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.12 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2012 Management For For 6a Elect Michael Busch to the Supervisory Board Management For For 6b Elect Seppo Kivimaeki to the Supervisory Board Management For For 6c Elect Helmut Meyer to the Supervisory Board Management For For 7 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For KINGFISHER PLC Meeting Date:JUN 13, 2013 Record Date:JUN 11, 2013 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Daniel Bernard as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Ian Cheshire as Director Management For For 9 Re-elect Anders Dahlvig as Director Management For For 10 Re-elect Janis Kong as Director Management For For 11 Re-elect Kevin O'Byrne as Director Management For For 12 Re-elect Mark Seligman as Director Management For For 13 Elect Philippe Tible as Director Management For For 14 Elect Karen Witts as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KONINKLIJKE AHOLD NV Meeting Date:APR 17, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:AH Security ID:N0139V142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Adopt Financial Statements Management For For 5 Approve Dividends of EUR 0.44 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Elect J.H.M. Hommen to Supervisory Board Management For For 9 Reelect D.C. Doijer to Supervisory Board Management For For 10 Reelect S.M. Shern to Supervisory Board Management For For 11 Reelect B.J. Noteboom to Supervisory Board Management For For 12 Approve Amendments to Remuneration Policy for Management Board Members Management For For 13 Approve Remuneration of Supervisory Board Management For For 14 Amend Articles of Association Management For For 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 17 Authorize Board to Exclude Preemptive Rights from Issuance under Item 16 Management For For 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 19 Approve Reduction in Share Capital by Cancellation of Shares Management For For 20 Close Meeting Management None None KONINKLIJKE DSM NV Meeting Date:MAY 03, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:DSM Security ID:N5017D122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Dividends of EUR 1.50 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Elect D. de Vreeze to Executive Board Management For For 7 Reelect P. Hochuli to Supervisory Board Management For For 8 Amend Remuneration Policy for Management Board Members Management For For 9 Receive Announcements Re: Auditor Assessment Management None None 10a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Approve Cancellation of Shares Management For For 13 Other Business (Non-Voting) Management None None 14 Close Meeting Management None None KOREA EXCHANGE BANK Meeting Date:MAR 15, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Swap with Hana Financial Group Inc. Management For For KOREA EXCHANGE BANK Meeting Date:MAR 21, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 50 per Share Management For For 2 Reelect Ha Yong-Ee as Outside Director Management For For 3 Reelect Ha Yong-Ee as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Amend Terms of Severance Payments to Executives Management For For KOREAN REINSURANCE CO. Meeting Date:JUN 14, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:003690 Security ID:Y49391108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 250 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and Four Outside Directors (Bundled) Management For For 4 Elect Two Outside Directors as Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KUKA AG Meeting Date:JUN 05, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:KU2 Security ID:D3862Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.20 per Share Management For For 3a Approve Discharge of Management Board Member Till Reuter for Fiscal 2012 Management For For 3b Approve Discharge of Management Board Member Peter Mohnen for Fiscal 2012 Management For For 3c Approve Discharge of Management Board Member Stefan Schulak for Fiscal 2012 Management For For 4a Approve Discharge of Supervisory Board Member Bernd Minning for Fiscal 2012 Management For For 4b Approve Discharge of Supervisory Board Member Thomas Kalkbrenner for Fiscal 2012 Management For For 4c Approve Discharge of Supervisory Board Member Juergen Kerner for Fiscal 2012 Management For For 4d Approve Discharge of Supervisory Board Member Dirk Abel for Fiscal 2012 Management For For 4e Approve Discharge of Supervisory Board Member Wilfried Eberhardt for Fiscal 2012 Management For For 4f Approve Discharge of Supervisory Board Member Uwe Ganzer for Fiscal 2012 Management For For 4g Approve Discharge of Supervisory Board Member Siegfried Greulich for Fiscal 2012 Management For For 4h Approve Discharge of Supervisory Board Member Thomas Knabel for Fiscal 2012 Management For For 4i Approve Discharge of Supervisory Board Member Carola Leitmeir for Fiscal 2012 Management For For 4j Approve Discharge of Supervisory Board Member Uwe Loos for Fiscal 2012 Management For For 4k Approve Discharge of Supervisory Board Member Fritz Seifert for Fiscal 2012 Management For For 4l Approve Discharge of Supervisory Board Member Michael Proeller for Fiscal 2012 Management For For 4m Approve Discharge of Supervisory Board Member Guy Wyser-Pratte for Fiscal 2012 Management For For 5a Elect Bernd Minning to the Supervisory Board Management For For 5b Elect Dirk Abel to the Supervisory Board Management For For 5c Elect Walter Bickel to the Supervisory Board Management For For 5d Elect Uwe Loos to the Supervisory Board Management For For 5e Elect Michael Proeller to the Supervisory Board Management For For 5f Elect Guy Wyser-Pratte to the Supervisory Board Management For For 6 Approve Remuneration System for Management Board Members Management For For 7a Approve Reduction of Conditional Capital from EUR 18.2 Million to 4.2 Million Management For For 7b Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million; Approve Creation of EUR 39.9 Million Pool of Capital to Guarantee Conversion Rights Management For For 8 Ratify KPMG as Auditors for Fiscal 2013 Management For For LANCASHIRE HOLDINGS LTD Meeting Date:MAY 01, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:LRE Security ID:G5361W104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect John Bishop as Director Management For For 6 Re-elect Richard Brindle as Director Management For For 7 Re-elect Emma Duncan as Director Management For For 8 Elect Samantha Hoe-Richardson as Director Management For For 9 Re-elect Alex Maloney as Director Management For For 10 Re-elect Neil McConachie as Director Management For For 11 Re-elect Ralf Oelssner as Director Management For For 12 Re-elect Robert Spass as Director Management For For 13 Re-elect William Spiegel as Director Management For For 14 Re-elect Martin Thomas as Director Management For For 15 Elect Elaine Whelan as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Common Shares Management For For LANXESS AG Meeting Date:MAY 23, 2013 Record Date:MAY 01, 2013 Meeting Type:ANNUAL Ticker:LXS Security ID:D5032B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2013 Management For For 6 Approve Creation of EUR16.6 Million Pool of Capital without Preemptive Rights Management For For 7 Change Location of Registered Office/Headquarters to Cologne, Germany Management For For LAWSON, INC. Meeting Date:MAY 21, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:2651 Security ID:J3871L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 100 Management For For 2 Amend Articles To Amend Business Lines Management For For 3 Elect Director Kyoya, Yutaka Management For For 4 Appoint Statutory Auditor Seki, Atsuhiko Management For For MANDARIN ORIENTAL INTERNATIONAL LTD. Meeting Date:JAN 31, 2013 Record Date: Meeting Type:SPECIAL Ticker:M04 Security ID:G57848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acquire Assets from Societe Fonciere Lyonnaise Management For For MANDARIN ORIENTAL INTERNATIONAL LTD. Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:M04 Security ID:G57848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditors' Report and Declare Final Dividend Management For For 2 Reelect Stuart Dickie as Director Management For For 3 Reelect Lord Rodney Leach as Director Management For For 4 Reelect Lord Charles Powell as Director Management For For 5 Reelect Lord Sassoon as Director Management For For 6 Reelect Giles White as Director Management For For 7 Approve Remuneration of Directors Management For For 8 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Authorise Share Repurchase Program Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 10, 2012 Record Date:JUL 06, 2012 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Vindi Banga as Director Management For For 5 Elect Miranda Curtis as Director Management For For 6 Re-elect Marc Bolland as Director Management For For 7 Re-elect Kate Bostock as Director Management For For 8 Re-elect Jeremy Darroch as Director Management For For 9 Re-elect John Dixon as Director Management For For 10 Re-elect Martha Lane Fox as Director Management For For 11 Re-elect Steven Holliday as Director Management For For 12 Re-elect Jan du Plessis as Director Management For For 13 Re-elect Steven Sharp as Director Management For For 14 Re-elect Alan Stewart as Director Management For For 15 Re-elect Robert Swannell as Director Management For For 16 Re-elect Laura Wade-Gery as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 23 Approve EU Political Donations and Expenditure Management For For 24 Approve Share Incentive Plan Management For For METRO AG Meeting Date:MAY 08, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6.1 Reelect Wulf Bernotat to the Supervisory Board Management For For 6.2 Reelect Juergen Fitschen to the Supervisory Board Management For For 6.3 Reelect Erich Greipl to the Supervisory Board Management For Against 6.4 Elect Lucy Neville-Rolfe to the Supervisory Board Management For For 6.5 Reelect Mattheus de Raad to the Supervisory Board Management For For 6.6 Reelect Hans-Juergen Schinzler to the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Change Location of Annual Meeting Management For For 9 Amend Articles Re: Annual Financial Statements and Appropriation of Profits Management For For 10 Ammend Affiliation Agreement with METRO GroB- und Lebensmitteleinzelhandel Holding GmbH Management For For 11 Ammend Affiliation Agreement with METRO Kaufhaus und Fachmarkt Holding GmbH Management For For 12 Ammend Affiliation Agreement with METRO Dienstleistungs-Holding GmbH Management For For 13 Ammend Affiliation Agreement with METRO Group Asset Management Services GmbH Management For For 14 Ammend Affiliation Agreement with METRO AG and METRO PROPERTIES Holding GmbH Management For For 15 Ammend Affiliation Agreement with METRO Zwolfte Gesellschaft fur Vermoegensverwaltung mbH Management For For 16 Ammend Affiliation Agreement with METRO Siebzehnte Gesellschaft fur Vermoegensverwaltung mbH Management For For 17 Ammend Affiliation Agreement with METRO Achtzehnte Gesellschaft fur Vermoegensverwaltung mbH Management For For NEW WORLD DEPARTMENT STORE CHINA LTD. Meeting Date:NOV 20, 2012 Record Date:NOV 16, 2012 Meeting Type:ANNUAL Ticker:00825 Security ID:G65007109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Cheung Fai-yet, Philip as Director Management For For 3b Reelect Wong Kwok-kan, Kenneth as Director Management For For 3c Reelect Ngan Man-ying, Lynda as Director Management For For 3d Reelect Chan Yiu-tong, Ivan as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against NEW WORLD DEPARTMENT STORE CHINA LTD. Meeting Date:MAR 28, 2013 Record Date: Meeting Type:SPECIAL Ticker:00825 Security ID:G65007109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cooperation Agreement and Related Transactions Management For For NEXEN INC. Meeting Date:SEP 20, 2012 Record Date:AUG 16, 2012 Meeting Type:SPECIAL Ticker:NXY Security ID:65334H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by CNOOC Canada Holding Ltd., an Indirect Wholly-Owned Subsidiary of CNOOC Limited Management For For NOVARTIS AG Meeting Date:FEB 22, 2013 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.30 per Share Management For For 4 Approve Remuneration System Management For For 5.1 Elect Verena Briner as Director Management For For 5.2 Elect Joerg Reinhardt as Director Management For For 5.3 Elect Charles Sawyers as Director Management For For 5.4 Elect William Winters as Director Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors Management For For PERNOD RICARD Meeting Date:NOV 09, 2012 Record Date:NOV 05, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.58 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Pierre Pringuet Management For For 6 Approve Severance Payment Agreement with Alexandre Ricard Management For For 7 Ratify Appointment of Martina Gonzalez-Gallarza as Director Management For For 8 Ratify Appointment of Alexandre Ricard as Director Management For For 9 Reelect Alexandre Ricard as Director Management For For 10 Reelect Pierre Pringuet as Director Management For For 11 Reelect Wolfgang Colberg as Director Management For For 12 Reelect Cesar Giron as Director Management For For 13 Reelect Martina Gonzalez-Gallarza as Director Management For For 14 Elect Ian Gallienne as Director Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize up to 0.7 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 18 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Amend Article 5 of Bylaws Re: Company's Duration Management For For 21 Amend Article 20 of Bylaws Re: Age Limit of the Chairman of the Board Management For For 22 Amend Article 27 of Bylaws Re: Related-Party Transactions Management For For 23 Amend Article 32 of Bylaws Re: Convening of General Meetings Management For For 24 Amend Article 33 of Bylaws Re: Proxy Voting, Shareholders Proposals Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For PIRELLI & C. S.P.A Meeting Date:MAY 13, 2013 Record Date:MAY 02, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:PC Security ID:T76434199 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Carlo Salvatori as Director; Elect Two Directors (Bundled) and/or Reduce the Number of Directors Management For Against 3 Approve Remuneration Report Management For For 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 1 Amend Company Bylaws Management For For POLARIS FINANCIAL TECHNOLOGY LTD. Meeting Date:NOV 19, 2012 Record Date: Meeting Type:ANNUAL Ticker:532254 Security ID:Y70587111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 3.00 Per Share Management For For 3 Reelect A. Agarwal as Director Management For For 4 Reelect R. Venkatraman as Director Management For For 5 Approve S.R. Batliboi & Associates as Auditors and Authorize Board to Fix Their Remuneration Management For For REED ELSEVIER PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect Dr Wolfhart Hauser as Director Management For For 7 Elect Duncan Palmer as Director Management For For 8 Elect Linda Sanford as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve Long-Term Incentive Plan Management For For 20 Approve Executive Share Option Plan Management For For 21 Approve SAYE Share Option Scheme Management For For REPSOL SA Meeting Date:MAY 30, 2013 Record Date:MAY 23, 2013 Meeting Type:ANNUAL Ticker:REP Security ID:E8471S130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Discharge of Board Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4 Approve Updated Balance Sheets to Benefit from New Tax Regulation Management For For 5 Approve Allocation of Income and Dividends Management For For 6 Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Authorize Capitalization of Reserves for Scrip Dividends Management For For 8 Reelect Luis Suarez de Lezo Mantilla as Director Management For For 9 Reelect Maria Isabel Gabarro Miquel as Director Management For For 10 Ratify Appointment by Co-option of and Reelect Manuel Manrique Cecilia as Director Management For For 11 Elect Rene Dahan as Director Management For For 12 Amend Article 45 Re: Board Remuneration Management For For 13 Approve Remuneration of Directors Management For For 14 Advisory Vote on Remuneration Policy Report Management For For 15 Authorize Issuance of Non-Convertible Bonds/Debentures and Other Debt Securities Management For For 16 Amend Article 38 Re: Executive Committee Management For For 17 Authorize Board to Ratify and Execute Approved Resolutions Management For For RESOLUTION LTD Meeting Date:MAR 20, 2013 Record Date:MAR 18, 2013 Meeting Type:SPECIAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For RESOLUTION LTD Meeting Date:MAY 16, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:RSL Security ID:G7521S122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Elect David Allvey as Director Management For For 6 Elect Andy Briggs as Director Management For For 7 Re-elect Mel Carvill as Director Management For For 8 Elect Clive Cowdery as Director Management For For 9 Elect Peter Gibbs as Director Management For For 10 Re-elect Phil Hodkinson as Director Management For For 11 Elect Nick Lyons as Director Management For For 12 Elect Robin Phipps as Director Management For For 13 Elect Belinda Richards as Director Management For For 14 Elect Karl Sternberg as Director Management For For 15 Elect John Tiner as Director Management For For 16 Elect Tim Tookey as Director Management For For 17 Re-elect Tim Wade as Director Management For For 18 Elect Sir Malcolm Williamson as Director Management For For 19 Approve Final Dividend Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Amend Friends Life Group plc Deferred Share Award Plan 2010 Management For For 22 Establish International Share Plans Based on the Deferred Share Award Plan Management For For 23 Amend Friends Life Group plc Long Term Incentive Plan Management For For 24 Approve Resolution Ltd Sharesave Plan Management For For 25 Establish International Share Plans Based on the Sharesave Plan Management For For 26 Authorise Issue of Equity without Pre-emptive Rights Management For For 27 Authorise Market Purchase of Ordinary Shares Management For For 28 Amend Articles of Association Management For For REXAM PLC Meeting Date:JAN 24, 2013 Record Date:JAN 22, 2013 Meeting Type:SPECIAL Ticker:REX Security ID:G1274K113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Return of Cash to Shareholders Through the Issue of B Shares and Share Capital Consolidation Management For For 2 Authorise Issue of Equity with Pre-emptive Rights Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Management For For 4 Authorise Market Purchase of New Ordinary Shares Management For For REXAM PLC Meeting Date:APR 18, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:REX Security ID:G1274K212 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Johanna Waterous as Director Management For For 5 Re-elect Stuart Chambers as Director Management For For 6 Re-elect Graham Chipchase as Director Management For For 7 Re-elect David Robbie as Director Management For For 8 Re-elect John Langston as Director Management For For 9 Re-elect Leo Oosterveer as Director Management For For 10 Re-elect Jean-Pierre Rodier as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For REXEL Meeting Date:MAY 22, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:RXL Security ID:F7782J366 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.75 per Share Management For For 4 Approve Stock Dividend Program (New Shares) Management For For 5 Approve Transactions with Subsidiaries Management For For 6 Approve Transactions Re: Purchase Agreements, and Indenture Management For For 7 Approve "Amendment to the Secundary Offering Cooperation Agreement" Management For For 8 Reelect Eurazeo as Supervisory Board Member Management For For 9 Reelect Manfred Kindle as Supervisory Board Member Management For For 10 Reelect Thomas Farrell as Supervisory Board Member Management For For 11 Ratify Appointment of Vivianne Akriche as Supervisory Board Member Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For Abstain 16 Approve Employee Stock Purchase Plan Management For For 17 Approve Employee Stock Purchase Plan Reserved for International Employees Management For For 18 Amend Articles 23 of Bylaws Re: Supervisory Board Powers Management For For 19 Authorize Filing of Required Documents/Other Formalities Management For For REXLOT HOLDINGS. LTD. Meeting Date:NOV 09, 2012 Record Date: Meeting Type:SPECIAL Ticker:00555 Security ID:G7541U107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Subscription Agreement Management For Against REXLOT HOLDINGS. LTD. Meeting Date:JUN 11, 2013 Record Date:JUN 07, 2013 Meeting Type:ANNUAL Ticker:00555 Security ID:G7541U107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chan How Chung, Victor as Director Management For For 3b Elect Yuen Wai Ho as Director Management For For 4 Authorize Board to Fix the Remuneration of Directors Management For For 5 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 21, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Josef Ackermann as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Simon Henry as Director Management For For 6 Re-elect Charles Holliday as Director Management For For 7 Re-elect Gerard Kleisterlee as Director Management For For 8 Re-elect Jorma Ollila as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Peter Voser as Director Management For For 12 Re-elect Hans Wijers as Director Management For For 13 Elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 15, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Martin Scicluna as Director Management For For 5 Re-elect Edward Lea as Director Management For For 6 Re-elect Adrian Brown as Director Management For For 7 Elect Richard Houghton as Director Management For For 8 Re-elect Simon Lee as Director Management For For 9 Re-elect Alastair Barbour as Director Management For For 10 Re-elect Malcolm Le May as Director Management For For 11 Elect Hugh Mitchell as Director Management For For 12 Re-elect Joseph Streppel as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Appoint KPMG LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SAFRAN Meeting Date:MAY 28, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:SAF Security ID:F4035A557 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.96 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 5 Reelect Jean-Marc Forneri as Director Management For Abstain 6 Elect Monique Cohen as Director Management For Abstain 7 Elect Christian Streiff as Director Management For Abstain 8 Acknowledge Appointment of Four Representative of French State to the Board Management For Against 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 670,000 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 25 Million Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 8 Million Management For For 13 Authorize Capital Increase of Up to EUR 8 Million for Future Exchange Offers Management For For 14 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 8 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 11 to 14 Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For Against 17 Authorize Capitalization of Reserves of Up to EUR 12.5 Million for Bonus Issue or Increase in Par Value Management For For 18 Approve Employee Stock Purchase Plan Management For For 19 Set Total Limit for Capital Increase to Result from All Issuance Requests Under Items at EUR 50 Million Management For For 20 Authorize up to 1.5 Percent of Issued Capital for Use in Stock Option Plan Management For Against 21 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For Against 22 Elect One or Several Representatives of Employees to the Board Shareholder For Against 23 Approve Alternate Income Allocation Proposal with Respect to Item 3 Above and Dividends of EUR 0.77 per Share Shareholder Against Against 24 Authorize Filing of Required Documents/Other Formalities Management For For SAMSUNG CARD CO. Meeting Date:MAR 15, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:029780 Security ID:Y7T70U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 700 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SEVEN WEST MEDIA LTD. Meeting Date:NOV 13, 2012 Record Date:NOV 11, 2012 Meeting Type:ANNUAL Ticker:SWM Security ID:Q9594W195 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Michelle Deaker as a Director Management For For 3 Elect David Evans as a Director Management For For 4 Elect Ryan Stokes as a Director Management For For 5 Elect Doug Flynn as a Director Management For For 6 Elect Kerry Stokes as a Director Management For Against 7 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 8 Approve the Remuneration Report Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 21, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Xu Bo as Director Management For For 3b Elect Qian Yi as Director Management For For 3c Elect Lo Ka Shui as Director Management For For 3d Elect Woo Chia-Wei as Director Management For For 3e Elect Cheng Hoi Chuen, Vincent as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 21, 2013 Record Date:MAY 16, 2013 Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New SIUD Share Option Scheme Management For Against SINOMEDIA HOLDING LTD. Meeting Date:MAY 23, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:00623 Security ID:Y7544D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Declare Final Dividend and Special Dividend Management For For 4a Elect Chen Xin as Director Management For For 4b Elect Liu Jinlan as Director Management For For 4c Elect Lian Yuming as Director Management For Against 5 Authorize Board to Fix the Remuneration of Directors Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against SKYWORTH DIGITAL HOLDINGS LTD Meeting Date:AUG 28, 2012 Record Date:AUG 22, 2012 Meeting Type:ANNUAL Ticker:00751 Security ID:G8181C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend with Scrip Option Management For For 3a Reelect Yang Dongwen as Executive Director Management For For 3b Reelect Lu Rongchang as Executive Director Management For Against 3c Reelect So Hon Cheung, Stephen as Independent Non-Executive Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For SPRINGLAND INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 02, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:01700 Security ID:G83785108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chen Jianqiang as Director Management For For 3b Elect Fung Hiu Chuen, John as Director Management For For 3c Elect Zhang Weijong as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against STOREBRAND ASA Meeting Date:APR 17, 2013 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Issued Shares with an Aggregate Nominal Value of up to NOK 225 Million Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11a Relect Terje Adersen as Member of Board of Representatives Management For For 11b Elect Maalfrid Brath as Member of Board of Representatives Management For For 11c Elect Helge Baastad as Member of Board of Representatives Management For For 11d Elect Karen Ulltveit-Moe as Member of Board of Representatives Management For For 11e Elect Anne-Lise Aukner as Member of Board of Representatives Management For For 11f Elect Jostein Furnes as Deputy Member of Board of Representatives Management For For 11g Elect Mats Gottschalk as Deputy Member of Board of Representatives Management For For 11h Elect Terje Venold as Chairman of Board of Representatives Management For For 11i Elect Vibeke Madsen as Vice Chairman of Board of Representatives Management For For 12a Elect Terje Venold as Member of Nominating Committee Management For For 12b Elect Helge Baastad as Member of Nominating Committee Management For For 12c Elect Olaug Svarva as Member of Nominating Committee Management For For 12d Elect Kjetil Houg as Member of Nominating Committee Management For For 12e Elect Terje Venold as Chairman of Nominating Committee Management For For 13a Elect Finn Myhre as Member of Control Committee Management For For 13b Elect Harald Moen as Member of Control Committee Management For For 13c Elect Anne Grete Steinkjer as Member of Control Committee Management For For 13d Elect Tone Reierselmoen as Deputy Member of Control Committee Management For For 14 Approve Remuneration of Members of Control Committee, Board of Representatives, and Election Committee Management For For 15 Approve Remuneration of Auditors Management For For 16 Close Meeting Management None None SUN HUNG KAI & CO. LTD. Meeting Date:JUL 23, 2012 Record Date:JUL 18, 2012 Meeting Type:SPECIAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Director's Service Agreement and Related Transactions Management For Against SUN HUNG KAI & CO. LTD. Meeting Date:FEB 08, 2013 Record Date: Meeting Type:SPECIAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Facility Agreement Management For Against SUN HUNG KAI & CO. LTD. Meeting Date:JUN 05, 2013 Record Date:MAY 31, 2013 Meeting Type:ANNUAL Ticker:00086 Security ID:Y82415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Joseph Tong Tang as Director Management For For 3b Elect Peter Anthony Curry as Director Management For For 3c Elect Goh Joo Chuan as Director Management For Against 3d Elect Leung Pak To as Director Management For For 3e Authorize the Board to Fix Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 12, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Discuss Consolidated Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 Management None None 2 Distribute Cash Dividends for the Year Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share Management For For 3.1 Reelect Phillip Frost as Director Management For For 3.2 Reelect Roger Abravanel as Director Management For For 3.3 Elect Galia Maor as Director Management For For 3.4 Reelect Richard A. Lerner as Director Management For For 3.5 Reelect Erez Vigodman as Director Management For For 4 Approve Payment to Each of the Company Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee Management For For 5 Approve Annual Fee and Reimbursement of Expenses of Chairman Management For For 6 Approve Annual Fee and Reimbursement of Expenses of Vice Chairman Management For For 7 Approve Certain Amendments to Articles of Association Management For For 8 Approve Indemnification and Release Agreements for Directors of the Company Management For For 9 Reappoint Kesselman & Kesselman as Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation Management For For THE BERKELEY GROUP HOLDINGS PLC Meeting Date:SEP 05, 2012 Record Date:SEP 03, 2012 Meeting Type:ANNUAL Ticker:BKGL Security ID:G1191G120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Greg Fry as Director Management For For 4 Elect Alison Nimmo as Director Management For For 5 Elect Veronica Wadley as Director Management For For 6 Elect Glyn Barker as Director Management For For 7 Re-elect Tony Pidgley as Director Management For For 8 Re-elect Rob Perrins as Director Management For For 9 Re-elect Nick Simpkin as Director Management For For 10 Re-elect Karl Whiteman as Director Management For For 11 Re-elect Sean Ellis as Director Management For For 12 Re-elect David Howell as Director Management For For 13 Re-elect Alan Coppin as Director Management For For 14 Re-elect Sir John Armitt as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Approve Sale of an Apartment and Parking Space by Berkeley Homes (PCL) Limited to Tony Pidgley Management For Abstain 23 Approve Sale of an Apartment and a Right to Park by St George West London Limited to Greg Fry Management For Abstain 24 Amend 2011 Long Term Incentive Plan Management For Against THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 25, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note Financial Statements and Statutory Reports Management None None 2 Note the Appointment of Auditor of The Link REIT and Fixing Their Remuneration Management None None 3a Reelect Anthony Chow Wing Kin as Independent Non-Executive Director Management For For 3b Reelect William Chan Chak Cheung as Independent Non-Executive Director Management For For 3c Reelect David Charles Watt as Independent Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Units Management For For 5 Approve Expansion of the Asset Class of The Link REIT's Investment Strategy Management For For 6 Approve Expanded Asset Class Consequential Amendment Management For For 7 Approve Charitable Amendments Management For For 8 Amend Ancillary Trust Deed to Allow Manager to Establish Subsidiaries Management For For 9 Approve Ancillary Trust Deed Amendments Relating to Special Purpose Vehicles of The Link REIT in the Trust Deed Management For For THYSSENKRUPP AG Meeting Date:JAN 18, 2013 Record Date:DEC 27, 2012 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011/2012 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2011/2012 Management For Against 3 Approve Discharge of Supervisory Board for Fiscal 2011/2012 Management For For 4 Elect Carola von Schmettow to the Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012/2013 Management For For TIANNENG POWER INTERNATIONAL LTD Meeting Date:MAY 18, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL Ticker:00819 Security ID:G8655K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Zhang Kaihong as Director and Authorize Board to Fix His Remuneration Management For For 3b Elect Yang Lianming as Director and Authorize Board to Fix His Remuneration Management For For 3c Elect Ho Tso Hsiu as Director and Authorize Board to Fix His Remuneration Management For Against 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against TNT EXPRESS NV Meeting Date:AUG 06, 2012 Record Date:JUL 09, 2012 Meeting Type:SPECIAL Ticker: Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Discuss Public Offer by UPS Management None None 3a Elect D.J. Brutto to Supervisory Board Management For For 3b Elect J. Barber to Supervisory Board Management For For 3c Elect J. Firestone to Supervisory Board Management For For 3d Approve Discharge of A. Burgmans, L.W. Gunning, M.E. Harris and R. King as Members of the Supervisory Board Management For For 4 Other Business (Non-Voting) Management None None 5 Close Meeting Management None None TRANSFIELD SERVICES LTD. Meeting Date:NOV 01, 2012 Record Date:OCT 30, 2012 Meeting Type:ANNUAL Ticker:TSE Security ID:Q9187S114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Graeme Hunt as a Director Management For For 2b Elect Roy McKelvie as a Director Management For For 3a Elect Steven Crane as a Director Management For For 3b Elect Douglas Snedden as a Director Management For For 4 Approve the Adoption of the Remuneration Report Management For For UBS AG Meeting Date:MAY 02, 2013 Record Date: Meeting Type:ANNUAL Ticker:UBSN Security ID:H89231338 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Allocation of Income and Dividends of CHF 0.15 per Share from Capital Contribution Reserve Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1a Reelect Axel Weber as Director Management For For 4.1b Reelect Michel Demare as Director Management For For 4.1c Reelect David Sidwell as Director Management For For 4.1d Reelect Rainer-Marc Frey as Director Management For For 4.1e Relect Ann Godbehere as Director Management For For 4.1f Reelect Axel Lehmann as Director Management For For 4.1g Reelect Helmut Panke as Director Management For For 4.1h Reelect William Parrett as Director Management For For 4.1i Reelect Isabelle Romy as Director Management For For 4.1j Reelect Beatrice Weder di Mauro as Director Management For For 4.1k Reelect Joseph Yam as Director Management For For 4.2 Elect Reto Francioni as Director Management For For 4.3 Ratify Ernst & Young Ltd. as Auditors Management For For VALEO Meeting Date:JUN 06, 2013 Record Date:MAY 31, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:FR Security ID:F96221126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Reelect Gerard Blanc as Director Management For For 4 Reelect Michael Jay as Director Management For For 5 Elect Sophie Dutordoir as Director Management For For 6 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 7 Approve Auditors' Special Report on Related-Party Transactions Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 23 Million Management For For 11 Authorize Capitalization of Reserves of Up to EUR 30 Million for Bonus Issue or Increase in Par Value Management For For 12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegations Submitted to Shareholders Vote Above Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 14 Approve Employee Stock Purchase Plan Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For VICAT Meeting Date:APR 26, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:VCT Security ID:F18060107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For Against 6 Renew Appointment of Wolff et Associes SAS as Auditor Management For For 7 Renew Appointment of Constantin as Alternate Auditor Management For For 8 Authorize Filing of Required Documents/Other Formalities Management For For VINCI Meeting Date:APR 16, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.77 per Share Management For For 4 Approve Stock Dividend Program (Cash or Shares) Management For For 5 Reelect Michael Pragnell as Director Management For For 6 Elect Yannick Assouad as Director Management For For 7 Elect Graziella Gavezotti as Director Management For For 8 Renew Appointment of Deloitte et Associes as Auditor Management For For 9 Appoint KPMG Audit IS as Auditor Management For For 10 Renew Appointment of BEAS Sarl as Alternate Auditor Management For For 11 Appoint KPMG Audit ID as Alternate Auditor Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Transaction with Vinci Energies Re: Participation in Cegelec Entreprise Management For For 14 Approve Transaction with YTSeuropaconsultants Re: Consulting Services Management For For 15 Approve Transaction with Vinci Deutschland Management For For 16 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 17 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Management For For 19 Authorize Issuance of Specific Convertible Bonds without Preemptive Rights Named Oceane, up to an Aggregate Nominal Amount EUR 150 Million Management For For 20 Approve Issuance of Convertible Bonds without Preemptive Rights Other than Oceane, up to an Aggregate Nominal Amount EUR 150 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 23 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For VIVENDI Meeting Date:APR 30, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:VIV Security ID:F97982106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For Against 4 Approve Treatment of Losses and Dividends of EUR 1 per Share Management For For 5 Approve Severance Payment Agreement with Philippe Capron Management For For 6 Elect Vincent Bollore as Supervisory Board Member Management For For 7 Elect Pascal Cagni as Supervisory Board Member Management For For 8 Elect Yseulys Costes as Supervisory Board Member Management For For 9 Elect Alexandre de Juniac as Supervisory Board Member Management For For 10 Elect Nathalie Bricault as Representative of Employee Shareholders to the Supervisory Board Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion Management For For 14 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 15 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 16 Approve Employee Stock Purchase Plan Management For For 17 Approve Stock Purchase Plan Reserved for International Employees Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 24, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Re-elect Nick Land as Director Management For For 10 Re-elect Anne Lauvergeon as Director Management For For 11 Re-elect Luc Vandevelde as Director Management For For 12 Re-elect Anthony Watson as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WOORI FINANCE HOLDINGS CO. LTD. Meeting Date:JUN 14, 2013 Record Date:MAY 13, 2013 Meeting Type:SPECIAL Ticker:053000 Security ID:Y9695X119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For For 2 Elect Lee Soon-Woo as CEO Management For For ZURICH INSURANCE GROUP AG Meeting Date:APR 04, 2013 Record Date: Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income Management For For 2.2 Approve Dividends of CHF 17.00 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1.1 Elect Monica Maechler as Director Management For For 4.1.2 Reelect Susan Bies as Director Management For For 4.1.3 Reelect Victor Chu as Director Management For For 4.1.4 Reelect Rolf Watter as Director Management For For 4.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For Mutual Quest Fund AGEAS SA/NV Meeting Date:APR 24, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker: Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.1.4 Approve Allocation of Income Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.20 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Approve Remuneration Report Management For For 3.3 Approve Remuneration of Board Chairman Management For For 4.1 Elect Jane Murphy as Independent Director Management For For 4.2 Elect Steve Broughton as Independent Director Management For For 4.3 Reelect Bart De Smet as CEO Management For For 4.4 Reelect Shaoliang Jin as Independent Director Management For Against 5.1 Approve Cancellation of Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 6.1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6.2 Authorize Reissuance of Repurchased Shares Management For For 7 Close Meeting Management None None ALEXANDER'S, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:ALX Security ID:014752109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven Roth Management For For 1.2 Elect Director Thomas R. DiBenedetto Management For For 2 Ratify Auditors Management For For ALTRIA GROUP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For For 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert H. Benmosche Management For For 1b Elect Director W. Don Cornwell Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director William G. Jurgensen Management For For 1e Elect Director Christopher S. Lynch Management For For 1f Elect Director Arthur C. Martinez Management For For 1g Elect Director George L. Miles, Jr. Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For 6 Limit Total Number of Boards on Which Company Directors May Serve Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Eugene C. Fiedorek Management For For 2 Elect Director Chansoo Joung Management For For 3 Elect Director William C. Montgomery Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Declassify the Board of Directors Management For For BG GROUP PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Den Jones as Director Management For For 5 Elect Lim Haw-Kuang as Director Management For For 6 Re-elect Peter Backhouse as Director Management For For 7 Re-elect Vivienne Cox as Director Management For For 8 Re-elect Chris Finlayson as Director Management For For 9 Re-elect Andrew Gould as Director Management For For 10 Re-elect Baroness Hogg as Director Management For For 11 Re-elect Dr John Hood as Director Management For For 12 Re-elect Martin Houston as Director Management For For 13 Re-elect Caio Koch-Weser as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Appoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Ben Stevens as Director Management For For 16 Elect Richard Tubb as Director Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 22, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Sir George Iacobescu as Director Management For For 3 Re-elect Ahmad Al-Sayed as Director Management For For 4 Re-elect Robert Falls as Director Management For For 5 Reappoint Deloitte LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve EU Political Donations and Expenditure Management For For CAPMARK FINANCIAL GROUP INC. Meeting Date:APR 11, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:CPMK Security ID:140661109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Director Charles H. Cremens Management For For 1.2 Elect Director Eugene I. Davis Management For For 1.3 Elect Director Thomas L. Fairfield Management For For 1.4 Elect Director William C. Gallagher Management For For 1.5 Elect Director Michael Hegarty Management For For 1.6 Elect Director Thomas F. Maher Management For For 1.7 Elect Director John S. Poelker Management For For 1.8 Elect Director Scott A. Schroepfer Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 25, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Six Directors Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 3 Approve Executive Compensation Policy Management For For 4 Approve Compensation of Chairman/CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against CIGNA CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Cordani Management For For 1.2 Elect Director Isaiah Harris, Jr. Management For For 1.3 Elect Director Jane E. Henney Management For For 1.4 Elect Director Donna F. Zarcone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against CIT GROUP INC. Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Michael J. Embler Management For For 1c Elect Director William M. Freeman Management For For 1d Elect Director David M. Moffett Management For For 1e Elect Director R. Brad Oates Management For For 1f Elect Director Marianne Miller Parrs Management For For 1g Elect Director Gerald Rosenfeld Management For For 1h Elect Director John R. Ryan Management For For 1i Elect Director Seymour Sternberg Management For For 1j Elect Director Peter J. Tobin Management For For 1k Elect Director Laura S. Unger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COCA-COLA ENTERPRISES, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Andrea L. Saia Management For For 1.10 Elect Director Garry Watts Management For For 1.11 Elect Director Curtis R. Welling Management For For 1.12 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CONSOL ENERGY INC. Meeting Date:MAY 08, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Brett Harvey Management For For 1.2 Elect Director Philip W. Baxter Management For For 1.3 Elect Director James E. Altmeyer, Sr. Management For Withhold 1.4 Elect Director William E. Davis Management For For 1.5 Elect Director Raj K. Gupta Management For For 1.6 Elect Director David C. Hardesty, Jr. Management For Withhold 1.7 Elect Director John T. Mills Management For For 1.8 Elect Director William P. Powell Management For Withhold 1.9 Elect Director Joseph T. Williams Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Political Contributions Shareholder Against Against 6 Report on Climate Change Shareholder Against Against DOMTAR CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Giannella Alvarez Management For For 1.2 Elect Director Robert E. Apple Management For For 1.3 Elect Director Louis P. Gignac Management For For 1.4 Elect Director Brian M. Levitt Management For For 1.5 Elect Director Harold H. MacKay Management For For 1.6 Elect Director David G. Maffucci Management For For 1.7 Elect Director Robert J. Steacy Management For For 1.8 Elect Director Pamela B. Strobel Management For For 1.9 Elect Director Denis Turcotte Management For For 1.10 Elect Director John D. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENTERGY CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director L.P. Denault Management For For 1c Elect Director Gary W. Edwards Management For For 1d Elect Director Alexis M. Herman Management For For 1e Elect Director Donald C. Hintz Management For For 1f Elect Director Stuart L. Levenick Management For For 1g Elect Director Blanche L. Lincoln Management For For 1h Elect Director Stewart C. Myers Management For For 1i Elect Director W.J. Tauzin Management For For 1j Elect Director Steven V. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against EXELON CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director Thomas J. Ridge Management For For 1n Elect Director John W. Rogers, Jr. Management For For 1o Elect Director Mayo A. Shattuck, III Management For For 1p Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For FUGRO NV Meeting Date:MAY 08, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board and Supervisory Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Approve Dividends of EUR 2.00 Per Share Management For For 7a Reelect M. Helmes to Supervisory Board Management For For 7b Elect J.C.M. Schonfeld to Supervisory Board Management For For 8 Elect S.J. Thomson to Executive Board Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a) Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b) Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None GDF SUEZ Meeting Date:APR 23, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Ratify Appointment of Ann-Kristin Achleitner as Director Management For For 7 Elect Jonathan Reynolds as Representative of Employee Shareholders to the Board Management None Against 8 Elect Caroline Simon as Representative of Employee Shareholders to the Board Management None Against 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Reserved for A few Employees and Corporate Officers Management For For 13 Amend Article 13.3 of Bylaws Re: Representative of Employee Shareholders Length of Term Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For A Approve Dividends of EUR 0.83 per Share Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel F. Akerson Management For For 1b Elect Director David Bonderman Management For For 1c Elect Director Erroll B. Davis, Jr. Management For For 1d Elect Director Stephen J. Girsky Management For For 1e Elect Director E. Neville Isdell Management For For 1f Elect Director Robert D. Krebs Management For For 1g Elect Director Kathryn V. Marinello Management For For 1h Elect Director Michael G. Mullen Management For For 1i Elect Director James J. Mulva Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Thomas M. Schoewe Management For For 1l Elect Director Theodore M. Solso Management For For 1m Elect Director Carol M. Stephenson Management For For 1n Elect Director Cynthia A. Telles Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against Against GENON ENERGY, INC. Meeting Date:NOV 09, 2012 Record Date:OCT 05, 2012 Meeting Type:SPECIAL Ticker:GEN Security ID:37244E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For Withhold 1.8 Elect Director Paul S. Otellini Management For Withhold 1.9 Elect Director K. Ram Shriram Management For Withhold 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against GUARANTY BANCORP Meeting Date:MAY 07, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward B. Cordes Management For For 1b Elect Director John M. Eggemeyer Management For For 1c Elect Director Keith R. Finger Management For For 1d Elect Director Stephen D. Joyce Management For For 1e Elect Director Gail H. Klapper Management For For 1f Elect Director Stephen G. McConahey Management For For 1g Elect Director Paul W. Taylor Management For For 1h Elect Director W. Kirk Wycoff Management For For 1i Elect Director Albert C. Yates Management For For 2 Ratify Auditors Management For For 3 Approve Reverse Stock Split Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year HEWLETT-PACKARD COMPANY Meeting Date:MAR 20, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Against 1.2 Elect Director Shumeet Banerji Management For For 1.3 Elect Director Rajiv L. Gupta Management For Against 1.4 Elect Director John H. Hammergren Management For Against 1.5 Elect Director Raymond J. Lane Management For For 1.6 Elect Director Ann M. Livermore Management For For 1.7 Elect Director Gary M. Reiner Management For For 1.8 Elect Director Patricia F. Russo Management For For 1.9 Elect Director G. Kennedy Thompson Management For Against 1.10 Elect Director Margaret C. Whitman Management For For 1.11 Elect Director Ralph V. Whitworth Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Amend Omnibus Stock Plan Management For For 6 Establish Environmental/Social Issue Board Committee Shareholder Against Against 7 Amend Human Rights Policies Shareholder Against Against 8 Stock Retention/Holding Period Shareholder Against Against HOSPIRA, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Connie R. Curran Management For For 1b Elect Director William G. Dempsey Management For For 1c Elect Director Dennis M. Fenton Management For For 1d Elect Director Heino von Prondzynski Management For For 1e Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 30, 2013 Record Date:JAN 28, 2013 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Dr Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Elect David Haines as Director Management For For 8 Re-elect Michael Herlihy as Director Management For For 9 Re-elect Susan Murray as Director Management For For 10 Re-elect Iain Napier as Director Management For For 11 Elect Matthew Phillips as Director Management For For 12 Re-elect Berge Setrakian as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Re-elect Malcolm Wyman as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Approve Share Matching Scheme Management For For 20 Approve Long Term Incentive Plan Management For For 21 Approve International Sharesave Plan Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KGEN POWER CORP. Meeting Date:FEB 07, 2013 Record Date:DEC 17, 2012 Meeting Type:ANNUAL Ticker:KGENY Security ID:49373X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel T. Hudson Management For For 2 Elect Director Thomas B. White Management For For 3 Ratify Auditor Management For For 4 Approve the Proposed Dissolution of the Company Management For For KOHL'S CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Boneparth Management For For 1b Elect Director Steven A. Burd Management For For 1c Elect Director Dale E. Jones Management For For 1d Elect Director Kevin Mansell Management For For 1e Elect Director John E. Schlifske Management For For 1f Elect Director Frank V. Sica Management For For 1g Elect Director Peter M. Sommerhauser Management For Against 1h Elect Director Stephanie A. Streeter Management For For 1i Elect Director Nina G. Vaca Management For For 1j Elect Director Stephen E. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Policy on Animal Cruelty Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For LEE ENTERPRISES, INCORPORATED Meeting Date:FEB 20, 2013 Record Date:DEC 27, 2012 Meeting Type:ANNUAL Ticker:LEE Security ID:523768109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary E. Junck Management For For 1.2 Elect Director Herbert W. Moloney, III Management For For 1.3 Elect Director Andrew E. Newman Management For For 2 Ratify Auditors Management For For 3 Other Business Management For Against LORILLARD, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Andrew H. Card, Jr. Management For For 2.2 Elect Director Virgis W. Colbert Management For For 2.3 Elect Director Richard W. Roedel Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against MARATHON OIL CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Linda Z. Cook Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against MARVELL TECHNOLOGY GROUP LTD. Meeting Date:JUN 26, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:MRVL Security ID:G5876H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sehat Sutardja Management For For 1b Elect Director Juergen Gromer Management For For 1c Elect Director John G. Kassakian Management For For 1d Elect Director Arturo Krueger Management For For 1e Elect Director Randhir Thakur Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MEDTRONIC, INC. Meeting Date:AUG 23, 2012 Record Date:JUN 25, 2012 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Victor J. Dzau Management For For 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jack W. Schuler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Adopt Proxy Access Right Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For METLIFE, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Glenn Hubbard Management For For 1.2 Elect Director Steven A. Kandarian Management For For 1.3 Elect Director John M. Keane Management For For 1.4 Elect Director Alfred F. Kelly, Jr. Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Catherine R. Kinney Management For For 1.7 Elect Director Hugh B. Price Management For For 1.8 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For METRO AG Meeting Date:MAY 08, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6.1 Reelect Wulf Bernotat to the Supervisory Board Management For For 6.2 Reelect Juergen Fitschen to the Supervisory Board Management For For 6.3 Reelect Erich Greipl to the Supervisory Board Management For Against 6.4 Elect Lucy Neville-Rolfe to the Supervisory Board Management For For 6.5 Reelect Mattheus de Raad to the Supervisory Board Management For For 6.6 Reelect Hans-Juergen Schinzler to the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Change Location of Annual Meeting Management For For 9 Amend Articles Re: Annual Financial Statements and Appropriation of Profits Management For For 10 Ammend Affiliation Agreement with METRO GroB- und Lebensmitteleinzelhandel Holding GmbH Management For For 11 Ammend Affiliation Agreement with METRO Kaufhaus und Fachmarkt Holding GmbH Management For For 12 Ammend Affiliation Agreement with METRO Dienstleistungs-Holding GmbH Management For For 13 Ammend Affiliation Agreement with METRO Group Asset Management Services GmbH Management For For 14 Ammend Affiliation Agreement with METRO AG and METRO PROPERTIES Holding GmbH Management For For 15 Ammend Affiliation Agreement with METRO Zwolfte Gesellschaft fur Vermoegensverwaltung mbH Management For For 16 Ammend Affiliation Agreement with METRO Siebzehnte Gesellschaft fur Vermoegensverwaltung mbH Management For For 17 Ammend Affiliation Agreement with METRO Achtzehnte Gesellschaft fur Vermoegensverwaltung mbH Management For For MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against For NEWS CORPORATION Meeting Date:OCT 16, 2012 Record Date:SEP 26, 2012 Meeting Type:ANNUAL Ticker:NWSA Security ID:65248E203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jose Maria Aznar Management For For 1.2 Elect Director Natalie Bancroft Management For Against 1.3 Elect Director Peter L. Barnes Management For For 1.4 Elect Director James W. Breyer Management For For 1.5 Elect Director Chase Carey Management For For 1.6 Elect Director Elaine L. Chao Management For For 1.7 Elect Director David F. DeVoe Management For For 1.8 Elect Director Viet Dinh Management For For 1.9 Elect Director Roderick I. Eddington Management For For 1.10 Elect Director Joel I. Klein Management For For 1.11 Elect Director James R. Murdoch Management For For 1.12 Elect Director K. Rupert Murdoch Management For For 1.13 Elect Director Lachlan K. Murdoch Management For Against 1.14 Elect Director Alvaro Uribe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Reduce Supermajority Vote Requirement Shareholder Against For 6 Eliminate the Company's Dual Class Capital Structure Shareholder Against For 7 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For NEXEN INC. Meeting Date:SEP 20, 2012 Record Date:AUG 16, 2012 Meeting Type:SPECIAL Ticker:NXY Security ID:65334H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by CNOOC Canada Holding Ltd., an Indirect Wholly-Owned Subsidiary of CNOOC Limited Management For For NOVARTIS AG Meeting Date:FEB 22, 2013 Record Date: Meeting Type:ANNUAL Ticker:NOVN Security ID:H5820Q150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.30 per Share Management For For 4 Approve Remuneration System Management For For 5.1 Elect Verena Briner as Director Management For For 5.2 Elect Joerg Reinhardt as Director Management For For 5.3 Elect Charles Sawyers as Director Management For For 5.4 Elect William Winters as Director Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors Management For For NRG ENERGY, INC. Meeting Date:NOV 09, 2012 Record Date:OCT 05, 2012 Meeting Type:SPECIAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Fix Number of Directors at Sixteen Management For For 3 Adjourn Meeting Management For For NRG ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kirbyjon H. Caldwell Management For For 1.2 Elect Director David Crane Management For For 1.3 Elect Director Kathleen A. McGinty Management For For 1.4 Elect Director Evan J. Silverstein Management For For 1.5 Elect Director Thomas H. Weidemeyer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ON SEMICONDUCTOR CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ONNN Security ID:682189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Daniel McCranie Management For For 1.2 Elect Director Emmanuel T. Hernandez Management For For 1.3 Elect Director Teresa M. Ressel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For PERNOD RICARD Meeting Date:NOV 09, 2012 Record Date:NOV 05, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.58 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Pierre Pringuet Management For For 6 Approve Severance Payment Agreement with Alexandre Ricard Management For For 7 Ratify Appointment of Martina Gonzalez-Gallarza as Director Management For For 8 Ratify Appointment of Alexandre Ricard as Director Management For For 9 Reelect Alexandre Ricard as Director Management For For 10 Reelect Pierre Pringuet as Director Management For For 11 Reelect Wolfgang Colberg as Director Management For For 12 Reelect Cesar Giron as Director Management For For 13 Reelect Martina Gonzalez-Gallarza as Director Management For For 14 Elect Ian Gallienne as Director Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize up to 0.7 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 18 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Amend Article 5 of Bylaws Re: Company's Duration Management For For 21 Amend Article 20 of Bylaws Re: Age Limit of the Chairman of the Board Management For For 22 Amend Article 27 of Bylaws Re: Related-Party Transactions Management For For 23 Amend Article 32 of Bylaws Re: Convening of General Meetings Management For For 24 Amend Article 33 of Bylaws Re: Proxy Voting, Shareholders Proposals Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Mathis Cabiallavetta Management For For 1.3 Elect Director Andre Calantzopoulos Management For For 1.4 Elect Director Louis C. Camilleri Management For For 1.5 Elect Director J. Dudley Fishburn Management For For 1.6 Elect Director Jennifer Li Management For For 1.7 Elect Director Graham Mackay Management For For 1.8 Elect Director Sergio Marchionne Management For For 1.9 Elect Director Kalpana Morparia Management For For 1.10 Elect DirectorLucio A. Noto Management For For 1.11 Elect Director Robert B. Polet Management For For 1.12 Elect Director Carlos Slim Helu Management For For 1.13 Elect Director Stephen M. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PIRELLI & C. S.P.A Meeting Date:MAY 13, 2013 Record Date:MAY 02, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:PC Security ID:T76434199 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Carlo Salvatori as Director; Elect Two Directors (Bundled) and/or Reduce the Number of Directors Management For Against 3 Approve Remuneration Report Management For For 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 1 Amend Company Bylaws Management For For REED ELSEVIER PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect Dr Wolfhart Hauser as Director Management For For 7 Elect Duncan Palmer as Director Management For For 8 Elect Linda Sanford as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve Long-Term Incentive Plan Management For For 20 Approve Executive Share Option Plan Management For For 21 Approve SAYE Share Option Scheme Management For For RESEARCH IN MOTION LIMITED Meeting Date:JUL 10, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Dattels Management For For 1.2 Elect Director Thorsten Heins Management For For 1.3 Elect Director David Kerr Management For Withhold 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Mike Lazaridis Management For Withhold 1.6 Elect Director Roger Martin Management For Withhold 1.7 Elect Director John E. Richardson Management For Withhold 1.8 Elect Director Barbara Stymiest Management For Withhold 1.9 Elect Director Prem Watsa Management For For 1.10 Elect Director John Wetmore Management For Withhold 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ROWAN COMPANIES PLC Meeting Date:JUL 25, 2012 Record Date:JUN 04, 2012 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Thomas R. Hix as Director Management For For 2 Re-elect Suzanne P. Nimocks as Director Management For For 3 Re-elect P. Dexter Peacock as Director Management For Against 4 Appoint Deloitte & Touche LLP as U.S. Auditors Management For For 5 Appoint Deloitte & Touche UK LLP as U.K. Auditors Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:APR 26, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William T. Fox, III as Director Management For For 2 Elect Sir Graham Hearne as Director Management For For 3 Elect H. E. Lentz as Director Management For For 4 Ratify Deloitte & Touche LLP as our U.S. Auditors Management For For 5 Reappoint Deloitte & Touche U.K LLP as our U.K. Auditors Management For For 6 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 7 Approve Omnibus Stock Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 21, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Josef Ackermann as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Simon Henry as Director Management For For 6 Re-elect Charles Holliday as Director Management For For 7 Re-elect Gerard Kleisterlee as Director Management For For 8 Re-elect Jorma Ollila as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Peter Voser as Director Management For For 12 Re-elect Hans Wijers as Director Management For For 13 Elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For RSA INSURANCE GROUP PLC Meeting Date:MAY 15, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Martin Scicluna as Director Management For For 5 Re-elect Edward Lea as Director Management For For 6 Re-elect Adrian Brown as Director Management For For 7 Elect Richard Houghton as Director Management For For 8 Re-elect Simon Lee as Director Management For For 9 Re-elect Alastair Barbour as Director Management For For 10 Re-elect Malcolm Le May as Director Management For For 11 Elect Hugh Mitchell as Director Management For For 12 Re-elect Joseph Streppel as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Appoint KPMG LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SANDISK CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Marks Management For For 1.2 Elect Director Kevin DeNuccio Management For For 1.3 Elect Director Irwin Federman Management For For 1.4 Elect Director Steven J. Gomo Management For For 1.5 Elect Director Eddy W. Hartenstein Management For For 1.6 Elect Director Chenming Hu Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Sanjay Mehrotra Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPANSION INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:CODE Security ID:84649R200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond Bingham Management For For 1.2 Elect Director John H. Kispert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:JUN 12, 2013 Record Date:MAR 27, 2013 Meeting Type:SPECIAL Ticker:SRC Security ID:84860F109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For STRYKER CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Howard L. Lance Management For For 1g Elect Director Kevin A. Lobo Management For For 1h Elect Director William U. Parfet Management For Against 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SYMANTEC CORPORATION Meeting Date:OCT 23, 2012 Record Date:AUG 24, 2012 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen M. Bennett Management For For 1b Elect Director Michael A. Brown Management For For 1c Elect Director Frank E. Dangeard Management For For 1d Elect Director Stephen E. Gillett Management For For 1e Elect Director Geraldine B. Laybourne Management For For 1f Elect Director David L. Mahoney Management For For 1g Elect Director Robert S. Miller Management For For 1h Elect Director Daniel H. Schulman Management For For 1i Elect Director V. Paul Unruh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against TDC A/S Meeting Date:MAR 07, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:TDC Security ID:K94545116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Approve Financial Statements and Statutory Reports Management For Did Not Vote 3 Approve Discharge of Management and Board Management For Did Not Vote 4 Approve Allocation of Income Management For Did Not Vote 5a Reelect Vagn Sorensen as Director Management For Did Not Vote 5b Reelect Pierre Danon as Director Management For Did Not Vote 5c Reelect Stine Bosse as Director Management For Did Not Vote 5d Reelect Angus Porter as Director Management For Did Not Vote 5e Reelect Lars Rasmussen as Director Management For Did Not Vote 5f Reelect Soren Sorensen as Director Management For Did Not Vote 5g Elect Pieter Knook as Director Management For Did Not Vote 6 Ratify PricewaterhouseCoopers as Auditors Management For Did Not Vote 7a Authorize Share Repurchase Program Management For Did Not Vote 7b Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For Did Not Vote 7c Approve Remuneration of Directors in the Maximum Aggregate Amount of DKK 8 Million Management For Did Not Vote 7d Approve DKK 13 Million Reduction in Share Capital via Share Cancellation; Amend Articles of Association Accordingly Management For Did Not Vote 8 Other Business Management None None TE CONNECTIVITY LTD. Meeting Date:JUL 25, 2012 Record Date:JUL 05, 2012 Meeting Type:SPECIAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reallocation of Legal Reserves to Free Reserves Management For For 2 Adjourn Meeting Management For For TELENOR ASA Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Approve Financial Statements and Statutory Reports; Approve NOK 6.00 Dividend per Share Management For For 4 Approve Remuneration of Auditors Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 6 Approve NOK 259.9 Million Reduction in Share Capital via Cancellation of 19.9 Million Shares and Redemption of 23.4 Million Shares Owned by the Kingdom of Norway; Amend Articles Accordingly Management For For 7 Authorize Repurchase of up to 46 Million Issued Shares and Cancellation of Repurchased Shares Management For For 8a Elect Anders Skjaevestad as Member of Corporate Assembly Management For Against 8b Elect John Bernander as Member of Corporate Assembly Management For Against 8c Elect Kirsten Ideboen as Member of Corporate Assembly Management For Against 8d Elect Didrik Munch as Member of Corporate Assembly Management For Against 8e Elect Elin Myrmel-Johansen as Member of Corporate Assembly Management For Against 8f Elect Widar Salbuvik as Member of Corporate Assembly Management For Against 8g Elect Tore Onshuus Sandvik as Member of Corporate Assembly Management For Against 8h Elect Silvija Seres as Member of Corporate Assembly Management For Against 8i Elect Siri Strandenes as Member of Corporate Assembly Management For Against 8j Elect Olaug Svarva as Member of Corporate Assembly Management For Against 8k Elect Gry Molleskog as 1st Deputy Member of Corporate Assembly Management For Against 8l Elect Nils-Edvard Olsen as 2nd Deputy Member of Corporate Assembly Management For Against 8m Elect Ingvild Nybo Holth as 3rd Deputy Member of Corporate Assembly Management For Against 9a Elect Mette Wikborg as Member of Nominating Committee Management For For 9b Elect Rune Selmar as Member of Nominating Committee Management For For 10a Approve Remuneration of the Corporate Assembly Management For For 10b Approve Remuneration of the Nomination Committee Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 12, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Discuss Consolidated Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 Management None None 2 Distribute Cash Dividends for the Year Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share Management For For 3.1 Reelect Phillip Frost as Director Management For For 3.2 Reelect Roger Abravanel as Director Management For For 3.3 Elect Galia Maor as Director Management For For 3.4 Reelect Richard A. Lerner as Director Management For For 3.5 Reelect Erez Vigodman as Director Management For For 4 Approve Payment to Each of the Company Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee Management For For 5 Approve Annual Fee and Reimbursement of Expenses of Chairman Management For For 6 Approve Annual Fee and Reimbursement of Expenses of Vice Chairman Management For For 7 Approve Certain Amendments to Articles of Association Management For For 8 Approve Indemnification and Release Agreements for Directors of the Company Management For For 9 Reappoint Kesselman & Kesselman as Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 23, 2013 Record Date:JAN 31, 2013 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard O. Berndt Management For For 1.2 Elect Director Charles E. Bunch Management For For 1.3 Elect Director Paul W. Chellgren Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Kay Coles James Management For For 1.6 Elect Director Richard B. Kelson Management For For 1.7 Elect Director Bruce C. Lindsay Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director James E. Rohr Management For For 1.11 Elect Director Donald J. Shepard Management For For 1.12 Elect Director Lorene K. Steffes Management For For 1.13 Elect Director Dennis F. Strigl Management For For 1.14 Elect Director Thomas J. Usher Management For For 1.15 Elect Director George H. Walls, Jr. Management For For 1.16 Elect Director Helge H. Wehmeier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Climate Change Financing Risk Shareholder Against Against THYSSENKRUPP AG Meeting Date:JAN 18, 2013 Record Date:DEC 27, 2012 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011/2012 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2011/2012 Management For Against 3 Approve Discharge of Supervisory Board for Fiscal 2011/2012 Management For For 4 Elect Carola von Schmettow to the Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012/2013 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Glenn A. Britt Management For For 1c Elect Director Thomas H. Castro Management For For 1d Elect Director David C. Chang Management For For 1e Elect Director James E. Copeland, Jr. Management For For 1f Elect Director Peter R. Haje Management For For 1g Elect Director Donna A. James Management For For 1h Elect Director Don Logan Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Plan Shareholder Against Against TOTAL SA Meeting Date:MAY 17, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:F92124100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.34 per Share Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Reelect Thierry Desmarest as Director Management For For 6 Reelect Gunnar Brock as Director Management For For 7 Reelect Gerard Lamarche as Director Management For For 8 Elect Charles Keller as Representative of Employee Shareholders to the Board Management For For 9 Elect Philippe Marchandise as Representative of Employee Shareholders to the Board Management Against Against 10 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.40 Million Management For For 11 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plan Management For For 12 Approve Employee Stock Purchase Plan Management For For A Approve the Establishment of an Independent Ethics Committee Shareholder Against Against B Approve to Link Remuneration to Positive Safety Indicators Shareholder Against Against C Acquire the Diversity Label Shareholder Against Against D Approve Nomination of Employees Representative to the Remuneration Committee Shareholder Against Against E Allow Loyalty Dividends to Long-Term Registered Shareholders Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 17, 2013 Record Date:APR 30, 2013 Meeting Type:PROXY CONTEST Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 2 Approve Allocation of Income Management For Did Not Vote 3A Approve Payment of a Dividend in Principle Management For Did Not Vote 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management For Did Not Vote 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder Against Did Not Vote 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management For Did Not Vote 5 Declassify the Board of Directors Shareholder None Did Not Vote 6A Elect Director Frederico F. Curado Management For Did Not Vote 6B Elect Director Steven L. Newman Management For Did Not Vote 6C Elect Director Thomas W. Cason Management For Did Not Vote 6D Elect Director Robert M. Sprague Management For Did Not Vote 6E Elect Director J. Michael Talbert Management For Did Not Vote 6F Elect Director John J. Lipinski Shareholder Against Did Not Vote 6G Elect Director Jose Maria Alapont Shareholder Against Did Not Vote 6H Elect Director Samuel Merksamer Shareholder Against Did Not Vote 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For Did Not Vote 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1 Accept Financial Statements and Statutory Reports Management None For 2 Approve Allocation of Income Management None For 3A Approve Payment of a Dividend in Principle Management For For 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management Against Against 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder For For 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management Against Against 5 Declassify the Board of Directors Shareholder For For 6A Elect Director Frederico F. Curado Management For For 6B Elect Director Steven L. Newman Management For For 6C Elect Director Thomas W. Cason Management Against Against 6D Elect Director Robert M. Sprague Management Against Against 6E Elect Director J. Michael Talbert Management Against Against 6F Elect Directors John J. Lipinski Shareholder For For 6G Elect Directors Jose Maria Alapont Shareholder For For 6H Elect Directors Samuel Merksamer Shareholder For For 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For TRONOX LIMITED Meeting Date:MAY 21, 2013 Record Date:MAY 19, 2013 Meeting Type:ANNUAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Casey Management For For 1.2 Elect Director Andrew P. Hines Management For For 1.3 Elect Director Wayne A. Hinman Management For For 1.4 Elect Director Ilan Kaufthal Management For For 1.5 Elect Director Jeffry N. Quinn Management For For 1.6 Elect Director Peter Johnston Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year TRW AUTOMOTIVE HOLDINGS CORP. Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:TRW Security ID:87264S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jody G. Miller Management For For 1.2 Elect Director John C. Plant Management For For 1.3 Elect Director Neil P. Simpkins Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 03, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director Edson Bueno Management For For 1c Elect Director Richard T. Burke Management For For 1d Elect Director Robert J. Darretta Management For For 1e Elect Director Stephen J. Hemsley Management For For 1f Elect Director Michele J. Hooper Management For For 1g Elect Director Rodger A. Lawson Management For For 1h Elect Director Douglas W. Leatherdale Management For For 1i Elect Director Glenn M. Renwick Management For For 1j Elect Director Kenneth I. Shine Management For For 1k Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against VINCI Meeting Date:APR 16, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.77 per Share Management For For 4 Approve Stock Dividend Program (Cash or Shares) Management For For 5 Reelect Michael Pragnell as Director Management For For 6 Elect Yannick Assouad as Director Management For For 7 Elect Graziella Gavezotti as Director Management For For 8 Renew Appointment of Deloitte et Associes as Auditor Management For For 9 Appoint KPMG Audit IS as Auditor Management For For 10 Renew Appointment of BEAS Sarl as Alternate Auditor Management For For 11 Appoint KPMG Audit ID as Alternate Auditor Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Transaction with Vinci Energies Re: Participation in Cegelec Entreprise Management For For 14 Approve Transaction with YTSeuropaconsultants Re: Consulting Services Management For For 15 Approve Transaction with Vinci Deutschland Management For For 16 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 17 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Management For For 19 Authorize Issuance of Specific Convertible Bonds without Preemptive Rights Named Oceane, up to an Aggregate Nominal Amount EUR 150 Million Management For For 20 Approve Issuance of Convertible Bonds without Preemptive Rights Other than Oceane, up to an Aggregate Nominal Amount EUR 150 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 23 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 24, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Re-elect Nick Land as Director Management For For 10 Re-elect Anne Lauvergeon as Director Management For For 11 Re-elect Luc Vandevelde as Director Management For For 12 Re-elect Anthony Watson as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WELLPOINT, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:WLP Security ID:94973V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sheila P. Burke Management For For 1b Elect Director George A. Schaefer, Jr. Management For For 1c Elect Director Joseph R. Swedish Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 1.3 Elect Lowndes A. Smith as Director Management For For 2.1 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila E. Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren J. Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine H. Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director for Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director for Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director for Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of Sirius Capital Ltd. Management For For 8.1 Elect Paul J. Brehm as Director of Split Rock Insurance, Ltd. Management For For 8.2 Elect Sarah A. Kolar as Director of Split Rock Insurance, Ltd. Management For For 8.3 Elect Sheila E. Nicoll as Director of Split Rock Insurance, Ltd. Management For For 8.4 Elect John C. Treacy as Director of Split Rock Insurance, Ltd. Management For For 9.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 9.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 9.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 9.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Amend Omnibus Stock Plan Management For For 12 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WHITE RIVER CAPITAL, INC. Meeting Date:FEB 11, 2013 Record Date:JAN 07, 2013 Meeting Type:SPECIAL Ticker:RVR Security ID:96445P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For WPX ENERGY, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WPX Security ID:98212B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Carrig Management For For 1.2 Elect Director Henry E. Lentz Management For For 1.3 Elect Director William G. Lowrie Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For XEROX CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For For 1.8 Elect Director Ann N. Reese Management For For 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For Mutual Shares Fund ACE LIMITED Meeting Date:MAY 16, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert M. Hernandez as Director Management For For 1.2 Elect Peter Menikoff as Director Management For For 1.3 Elect Robert Ripp as Director Management For For 1.4 Elect Theodore E. Shasta as Director Management For For 2 Declassify the Board of Directors Management For For 3.1 Approve Annual Report Management For For 3.2 Accept Statutory Financial Statements Management For For 3.3 Accept Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Discharge of Board and Senior Management Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Amend Omnibus Stock Plan Management For For 8 Approve Dividend Distribution From Legal Reserves Through Reduction of Par Value Management For For 9 Advisory Vote to ratify Named Executive Officers' Compensation Management For For ALEXANDER'S, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:ALX Security ID:014752109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven Roth Management For For 1.2 Elect Director Thomas R. DiBenedetto Management For For 2 Ratify Auditors Management For For ALLEGHANY CORPORATION Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen P. Bradley Management For For 1b Elect Director Karen Brenner Management For For 1c Elect Director Thomas S. Johnson Management For For 1d Elect Director James F. Will Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALTRIA GROUP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For For 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert H. Benmosche Management For For 1b Elect Director W. Don Cornwell Management For For 1c Elect Director John H. Fitzpatrick Management For For 1d Elect Director William G. Jurgensen Management For For 1e Elect Director Christopher S. Lynch Management For For 1f Elect Director Arthur C. Martinez Management For For 1g Elect Director George L. Miles, Jr. Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For 6 Limit Total Number of Boards on Which Company Directors May Serve Shareholder Against Against ANGLO AMERICAN PLC Meeting Date:APR 19, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mark Cutifani as Director Management For For 4 Elect Byron Grote as Director Management For For 5 Elect Anne Stevens as Director Management For For 6 Re-elect David Challen as Director Management For For 7 Re-elect Sir CK Chow as Director Management For For 8 Re-elect Sir Philip Hampton as Director Management For For 9 Re-elect Rene Medori as Director Management For For 10 Re-elect Phuthuma Nhleko as Director Management For For 11 Re-elect Ray O'Rourke as Director Management For For 12 Re-elect Sir John Parker as Director Management For For 13 Re-elect Jack Thompson as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For Against 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For APACHE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Eugene C. Fiedorek Management For For 2 Elect Director Chansoo Joung Management For For 3 Elect Director William C. Montgomery Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Declassify the Board of Directors Management For For AVON PRODUCTS, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Fred Hassan Management For Withhold 1.5 Elect Director Maria Elena Lagomasino Management For For 1.6 Elect Director Sheri S. McCoy Management For For 1.7 Elect Director Ann S. Moore Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Gary M. Rodkin Management For For 1.10 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Safer Substitutes for Product Ingredients Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For For 1.10 Elect Director James W. Stewart Management For For 1.11 Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For BG GROUP PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Den Jones as Director Management For For 5 Elect Lim Haw-Kuang as Director Management For For 6 Re-elect Peter Backhouse as Director Management For For 7 Re-elect Vivienne Cox as Director Management For For 8 Re-elect Chris Finlayson as Director Management For For 9 Re-elect Andrew Gould as Director Management For For 10 Re-elect Baroness Hogg as Director Management For For 11 Re-elect Dr John Hood as Director Management For For 12 Re-elect Martin Houston as Director Management For For 13 Re-elect Caio Koch-Weser as Director Management For For 14 Re-elect Sir David Manning as Director Management For For 15 Re-elect Mark Seligman as Director Management For For 16 Re-elect Patrick Thomas as Director Management For For 17 Appoint Ernst & Young LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BOSTON SCIENTIFIC CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:BSX Security ID:101137107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Katharine T. Bartlett Management For For 1b Elect Director Bruce L. Byrnes Management For For 1c Elect Director Nelda J. Connors Management For For 1d Elect Director Kristina M. Johnson Management For For 1e Elect Director Michael F. Mahoney Management For For 1f Elect Director Ernest Mario Management For For 1g Elect Director N.J. Nicholas, Jr. Management For For 1h Elect Director Pete M. Nicholas Management For For 1i Elect Director Uwe E. Reinhardt Management For For 1j Elect Director John E. Sununu Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BATS Security ID:G1510J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Richard Burrows as Director Management For For 7 Re-elect John Daly as Director Management For For 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Anthony Ruys as Director Management For For 15 Re-elect Ben Stevens as Director Management For For 16 Elect Richard Tubb as Director Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRITISH SKY BROADCASTING GROUP PLC Meeting Date:NOV 01, 2012 Record Date:OCT 30, 2012 Meeting Type:ANNUAL Ticker:BSY Security ID:G15632105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Tracy Clarke as Director Management For For 4 Re-elect Jeremy Darroch as Director Management For For 5 Re-elect David DeVoe as Director Management For For 6 Re-elect Nicholas Ferguson as Director Management For For 7 Elect Martin Gilbert as Director Management For For 8 Re-elect Andrew Griffith as Director Management For For 9 Re-elect Andrew Higginson as Director Management For For 10 Re-elect Thomas Mockridge as Director Management For For 11 Re-elect James Murdoch as Director Management For For 12 Elect Matthieu Pigasse as Director Management For For 13 Re-elect Daniel Rimer as Director Management For For 14 Re-elect Arthur Siskind as Director Management For For 15 Re-elect Lord Wilson of Dinton as Director Management For For 16 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 17 Approve Remuneration Report Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise Off-Market Purchase of Ordinary Shares Management For For 24 Approve the News Agreement as a Related Party Transaction Management For For CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 20, 2012 Record Date:JUL 18, 2012 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Elect Mark Hamlin as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Elect Alison Platt as Director Management For For 9 Re-elect Tony Rice as Director Management For For 10 Re-elect Ian Tyler as Director Management For For 11 Reappoint KPMG Audit plc as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Final Dividend Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CANARY WHARF GROUP PLC Meeting Date:MAY 22, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:CWG Security ID:G1819R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Sir George Iacobescu as Director Management For For 3 Re-elect Ahmad Al-Sayed as Director Management For For 4 Re-elect Robert Falls as Director Management For For 5 Reappoint Deloitte LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve EU Political Donations and Expenditure Management For For CIGNA CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Cordani Management For For 1.2 Elect Director Isaiah Harris, Jr. Management For For 1.3 Elect Director Jane E. Henney Management For For 1.4 Elect Director Donna F. Zarcone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 15, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director M. Michele Burns Management For For 1d Elect Director Michael D. Capellas Management For For 1e Elect Director Larry R. Carter Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For For 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Richard M. Kovacevich Management For For 1k Elect Director Roderick C. McGeary Management For For 1l Elect Director Arun Sarin Management For For 1m Elect Director Steven M. West Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Eliminating Conflict Minerals from Supply Chain Shareholder Against Against CIT GROUP INC. Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Michael J. Embler Management For For 1c Elect Director William M. Freeman Management For For 1d Elect Director David M. Moffett Management For For 1e Elect Director R. Brad Oates Management For For 1f Elect Director Marianne Miller Parrs Management For For 1g Elect Director Gerald Rosenfeld Management For For 1h Elect Director John R. Ryan Management For For 1i Elect Director Seymour Sternberg Management For For 1j Elect Director Peter J. Tobin Management For For 1k Elect Director Laura S. Unger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIGROUP INC. Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Franz B. Humer Management For For 1c Elect Director Robert L. Joss Management For Against 1d Elect Director Michael E. O'Neill Management For For 1e Elect Director Judith Rodin Management For For 1f Elect Director Robert L. Ryan Management For For 1g Elect Director Anthony M. Santomero Management For For 1h Elect Director Joan E. Spero Management For For 1i Elect Director Diana L. Taylor Management For For 1j Elect Director William S. Thompson, Jr. Management For For 1k Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Indemnifications Provisions Shareholder Against Against CNO FINANCIAL GROUP, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:CNO Security ID:12621E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward J. Bonach Management For For 1b Elect Director Ellyn L. Brown Management For For 1c Elect Director Robert C. Greving Management For For 1d Elect Director Mary R. Henderson Management For For 1e Elect Director R. Keith Long Management For For 1f Elect Director Neal C. Schneider Management For For 1g Elect Director Frederick J. Sievert Management For For 1h Elect Director Michael T. Tokarz Management For For 1i Elect Director John G. Turner Management For For 2 Amend Securities Transfer Restrictions Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COCA-COLA ENTERPRISES, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Andrea L. Saia Management For For 1.10 Elect Director Garry Watts Management For For 1.11 Elect Director Curtis R. Welling Management For For 1.12 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COMPAGNIE FINANCIERE RICHEMONT SA Meeting Date:SEP 05, 2012 Record Date: Meeting Type:ANNUAL Ticker:CFR Security ID:H25662158 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For Against 2 Approve Allocation of Income and Dividends of CHF 0.55 per "A" Bearer Share and CHF 0.055 per "B" Registered Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Johann Rupert as Director Management For Against 4.2 Reelect Franco Cologni as Director Management For Against 4.3 Reelect Lord Duro as Director Management For Against 4.4 Reelect Yves-Andre Istel as Director Management For Against 4.5 Reelect Richard Lepeu as Director Management For For 4.6 Reelect Ruggero Magnoni as Director Management For Against 4.7 Reelect Josua Malherbe as Director Management For Against 4.8 Reelect Frederick Mostert as Director Management For For 4.9 Reelect Simon Murray as Director Management For Against 4.10 Reelect Alain Perrin as Director Management For Against 4.11 Reelect Guillaume Pictet as Director Management For Against 4.12 Reelect Norbert Platt as Director Management For For 4.13 Reelect Alan Quasha as Director Management For Against 4.14 Reelect Maria Ramos as Director Management For Against 4.15 Reelect Lord Renwick of Clifton as Director Management For Against 4.16 Reelect Dominique Rochat as Director Management For Against 4.17 Reelect Jan Rupert as Director Management For For 4.18 Reelect Gary Saage as Director Management For For 4.19 Reelect Juergen Schrempp as Director Management For Against 4.20 Reelect Martha Wikstrom as Director Management For For 5 Ratify PricewaterhouseCoopers as Auditors Management For For CONSOL ENERGY INC. Meeting Date:MAY 08, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Brett Harvey Management For For 1.2 Elect Director Philip W. Baxter Management For For 1.3 Elect Director James E. Altmeyer, Sr. Management For Withhold 1.4 Elect Director William E. Davis Management For For 1.5 Elect Director Raj K. Gupta Management For For 1.6 Elect Director David C. Hardesty, Jr. Management For Withhold 1.7 Elect Director John T. Mills Management For For 1.8 Elect Director William P. Powell Management For Withhold 1.9 Elect Director Joseph T. Williams Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Political Contributions Shareholder Against Against 6 Report on Climate Change Shareholder Against Against CVS CAREMARK CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. David Brown II Management For For 1.2 Elect Director David W. Dorman Management For For 1.3 Elect Director Anne M. Finucane Management For For 1.4 Elect Director Kristen Gibney Williams Management For For 1.5 Elect Director Larry J. Merlo Management For For 1.6 Elect Director Jean-Pierre Millon Management For For 1.7 Elect Director Richard J. Swift Management For For 1.8 Elect Director William C. Weldon Management For For 1.9 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Reduce Vote Requirement Under the Fair Price Provision Management For For 6 Report on Political Contributions Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against DOMTAR CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Giannella Alvarez Management For For 1.2 Elect Director Robert E. Apple Management For For 1.3 Elect Director Louis P. Gignac Management For For 1.4 Elect Director Brian M. Levitt Management For For 1.5 Elect Director Harold H. MacKay Management For For 1.6 Elect Director David G. Maffucci Management For For 1.7 Elect Director Robert J. Steacy Management For For 1.8 Elect Director Pamela B. Strobel Management For For 1.9 Elect Director Denis Turcotte Management For For 1.10 Elect Director John D. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DR PEPPER SNAPPLE GROUP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:DPS Security ID:26138E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Adams Management For For 1.2 Elect Director Ronald G. Rogers Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For ELI LILLY AND COMPANY Meeting Date:MAY 06, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ralph Alvarez Management For For 2 Elect Director Winfried Bischoff Management For For 3 Elect Director R. David Hoover Management For For 4 Elect Director Franklyn G. Prendergast Management For For 5 Elect Director Kathi P. Seifert Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Amend Omnibus Stock Plan Management For For ENSCO PLC Meeting Date:MAY 20, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Francis S. Kalman as Director Management For For 2 Re-elect Roxanne J. Decyk as Director Management For For 3 Re-elect Mary Francis CBE as Director Management For For 4 Reappoint KPMG LLP as Auditors of the Company Management For For 5 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote to Approve Directors' Remuneration Report Management For For 9 Accept Auditors' and Directors' Reports and Statutory Reports Management For For 10 Amend Articles of Association Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares Management For For 11 Authorize Share Repurchase Program Management For For ENTERGY CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director L.P. Denault Management For For 1c Elect Director Gary W. Edwards Management For For 1d Elect Director Alexis M. Herman Management For For 1e Elect Director Donald C. Hintz Management For For 1f Elect Director Stuart L. Levenick Management For For 1g Elect Director Blanche L. Lincoln Management For For 1h Elect Director Stewart C. Myers Management For For 1i Elect Director W.J. Tauzin Management For For 1j Elect Director Steven V. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against EXELON CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director Thomas J. Ridge Management For For 1n Elect Director John W. Rogers, Jr. Management For For 1o Elect Director Mayo A. Shattuck, III Management For For 1p Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For FEDERAL SIGNAL CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:FSS Security ID:313855108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles R. Campbell Management For For 1.2 Elect Director James E. Goodwin Management For For 1.3 Elect Director Paul W. Jones Management For For 1.4 Elect Director Dennis J. Martin Management For For 1.5 Elect Director Richard R. Mudge Management For For 1.6 Elect Director William F. Owens Management For For 1.7 Elect Director Brenda L. Reichelderfer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FIRST SOUTHERN BANCORP, INC. Meeting Date:APR 24, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:FSOF Security ID:33644N508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Herbert Boydstun Management For For 1.2 Elect Director Robert G. Cox Management For For 1.3 Elect Director Marsha M. Gassan Management For For 1.4 Elect Director John T. Grigsby Management For For 1.5 Elect Director Sidney W. Lassen Management For For 1.6 Elect Director William C. O'Malley Management For For 1.7 Elect Director Brian J. Sherr Management For For 2 Ratify Auditors Management For For FORESTAR GROUP INC. Meeting Date:MAY 14, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:FOR Security ID:346233109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jamed M. DeCosmo Management For For 1.2 Elect Director Kenneth M. Jashrow, II Management For For 1.3 Elect Director James A. Johnson Management For For 1.4 Elect Director Charles W. Matthews Management For For 1.5 Elect Director Richard M. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GDF SUEZ Meeting Date:APR 23, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Ratify Appointment of Ann-Kristin Achleitner as Director Management For For 7 Elect Jonathan Reynolds as Representative of Employee Shareholders to the Board Management None Against 8 Elect Caroline Simon as Representative of Employee Shareholders to the Board Management None Against 9 Approve Employee Stock Purchase Plan Management For For 10 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 11 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Reserved for A few Employees and Corporate Officers Management For For 13 Amend Article 13.3 of Bylaws Re: Representative of Employee Shareholders Length of Term Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For A Approve Dividends of EUR 0.83 per Share Shareholder Against Against GENERAL MILLS, INC. Meeting Date:SEP 24, 2012 Record Date:JUL 26, 2012 Meeting Type:ANNUAL Ticker:GIS Security ID:370334104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Bradbury H. Anderson Management For For 2 Elect Director R. Kerry Clark Management For For 3 Elect Director Paul Danos Management For For 4 Elect Director William T. Esrey Management For For 5 Elect Director Raymond V. Gilmartin Management For For 6 Elect Director Judith Richards Hope Management For For 7 Elect Director Heidi G. Miller Management For For 8 Elect Director Hilda Ochoa-Brillembourg Management For For 9 Elect Director Steve Odland Management For For 10 Elect Director Kendall J. Powell Management For For 11 Elect Director Michael D. Rose Management For For 12 Elect Director Robert L. Ryan Management For For 13 Elect Director Dorothy A. Terrell Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Ratify Auditors Management For For GENERAL MOTORS COMPANY Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel F. Akerson Management For For 1b Elect Director David Bonderman Management For For 1c Elect Director Erroll B. Davis, Jr. Management For For 1d Elect Director Stephen J. Girsky Management For For 1e Elect Director E. Neville Isdell Management For For 1f Elect Director Robert D. Krebs Management For For 1g Elect Director Kathryn V. Marinello Management For For 1h Elect Director Michael G. Mullen Management For For 1i Elect Director James J. Mulva Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Thomas M. Schoewe Management For For 1l Elect Director Theodore M. Solso Management For For 1m Elect Director Carol M. Stephenson Management For For 1n Elect Director Cynthia A. Telles Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against Against GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For Withhold 1.8 Elect Director Paul S. Otellini Management For Withhold 1.9 Elect Director K. Ram Shriram Management For Withhold 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against GUARANTY BANCORP Meeting Date:MAY 07, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:GBNK Security ID:40075T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward B. Cordes Management For For 1b Elect Director John M. Eggemeyer Management For For 1c Elect Director Keith R. Finger Management For For 1d Elect Director Stephen D. Joyce Management For For 1e Elect Director Gail H. Klapper Management For For 1f Elect Director Stephen G. McConahey Management For For 1g Elect Director Paul W. Taylor Management For For 1h Elect Director W. Kirk Wycoff Management For For 1i Elect Director Albert C. Yates Management For For 2 Ratify Auditors Management For For 3 Approve Reverse Stock Split Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year HEWLETT-PACKARD COMPANY Meeting Date:MAR 20, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Against 1.2 Elect Director Shumeet Banerji Management For For 1.3 Elect Director Rajiv L. Gupta Management For Against 1.4 Elect Director John H. Hammergren Management For Against 1.5 Elect Director Raymond J. Lane Management For For 1.6 Elect Director Ann M. Livermore Management For For 1.7 Elect Director Gary M. Reiner Management For For 1.8 Elect Director Patricia F. Russo Management For For 1.9 Elect Director G. Kennedy Thompson Management For Against 1.10 Elect Director Margaret C. Whitman Management For For 1.11 Elect Director Ralph V. Whitworth Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Amend Omnibus Stock Plan Management For For 6 Establish Environmental/Social Issue Board Committee Shareholder Against Against 7 Amend Human Rights Policies Shareholder Against Against 8 Stock Retention/Holding Period Shareholder Against Against HOSPIRA, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Connie R. Curran Management For For 1b Elect Director William G. Dempsey Management For For 1c Elect Director Dennis M. Fenton Management For For 1d Elect Director Heino von Prondzynski Management For For 1e Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Bruner Management For For 1.2 Elect Director Artur G. Davis Management For For 1.3 Elect Director Thomas B. Fargo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:JAN 30, 2013 Record Date:JAN 28, 2013 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Dr Ken Burnett as Director Management For For 5 Re-elect Alison Cooper as Director Management For For 6 Re-elect Robert Dyrbus as Director Management For For 7 Elect David Haines as Director Management For For 8 Re-elect Michael Herlihy as Director Management For For 9 Re-elect Susan Murray as Director Management For For 10 Re-elect Iain Napier as Director Management For For 11 Elect Matthew Phillips as Director Management For For 12 Re-elect Berge Setrakian as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Re-elect Malcolm Wyman as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Approve Share Matching Scheme Management For For 20 Approve Long Term Incentive Plan Management For For 21 Approve International Sharesave Plan Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Report of Supervisory Board (Non-Voting) Management None None 2c Adopt Financial Statements Management For For 2d Receive Announcement Re: Discontinuation of Dutch Translation Annual Reports Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5 Discussion on Company's Corporate Governance Structure Management None None 6 Receive Announcements on Sustainability Management None None 7a Approve Discharge of Management Board Management For For 7b Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst & Young as Auditors Management For For 9a Reelect Jan Hommen to Executive Board Management For For 9b Reelect Patrick Flynn to Executive Board Management For For 9c Elect Ralph Hamers to Executive Board Management For For 10a Reelect Jeroen van der Veer to Supervisory Board Management For For 10b Reelect Tine Bahlmann to Supervisory Board Management For For 10c Elect Carin Gorter to Supervisory Board Management For For 10d Elect Hermann-Josef Lamberti to Supervisory Board Management For For 10e Elect Isabel Martin Castella to Supervisory Board Management For For 11a Grant Board Authority to Issue Up To 380 Million Shares and Restricting/Excluding Preemptive Rights Management For Against 11b Grant Board Authority to Issue 380 Million Shares in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None INTERNATIONAL PAPER COMPANY Meeting Date:MAY 13, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:IP Security ID:460146103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Bronczek Management For For 1b Elect Director Ahmet C. Dorduncu Management For For 1c Elect Director John V. Faraci Management For For 1d Elect Director Ilene S. Gordon Management For For 1e Elect Director Stacey J. Mobley Management For For 1f Elect Director Joan E. Spero Management For For 1g Elect Director John L. Townsend, III Management For For 1h Elect Director John F. Turner Management For For 1i Elect Director William G. Walter Management For For 1j Elect Director J. Steven Whisler Management For For 2 Ratify Auditors Management For For 3 Provide Right to Act by Written Consent Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Pro-rata Vesting of Equity Plans Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For Against 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For Against 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against KB FINANCIAL GROUP INC. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 600 per Share Management For For 2.1 Reelect Lee Kyung-Jae as Outside Director Management For For 2.2 Reelect Bae Jae-Wook as Outside Director Management For For 2.3 Reelect Kim Young-Jin as Outside Director Management For For 2.4 Reelect Lee Jong-Cheon as Outside Director Management For For 2.5 Reelect Ko Seung-Hee as Outside Director Management For For 2.6 Elect Kim Young-Kwa as Outside Director Management For For 2.7 Reelect Lee Young-Nam as Outside Director Management For For 2.8 Reelect Cho Jae-Mok as Outside Director Management For For 3.1 Elect Lee Kyung-Jae as Member of Audit Committee Management For For 3.2 Reelect Bae Jae-Wook as Member of Audit Committee Management For For 3.3 Reelect Kim Young-Jin as Member of Audit Committee Management For For 3.4 Reelect Lee Jong-Cheon as Member of Audit Committee Management For For 3.5 Elect Ko Seung-Hee as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOHL'S CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Boneparth Management For For 1b Elect Director Steven A. Burd Management For For 1c Elect Director Dale E. Jones Management For For 1d Elect Director Kevin Mansell Management For For 1e Elect Director John E. Schlifske Management For For 1f Elect Director Frank V. Sica Management For For 1g Elect Director Peter M. Sommerhauser Management For Against 1h Elect Director Stephanie A. Streeter Management For For 1i Elect Director Nina G. Vaca Management For For 1j Elect Director Stephen E. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Policy on Animal Cruelty Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For LINDE AG Meeting Date:MAY 29, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:LIN Security ID:D50348107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6 Approve Creation of EUR 47 Million Pool of Capital without Preemptive Rights Management For For 7 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 3.5 Billion; Approve Creation of EUR 47 Million Pool of Capital to Guarantee Conversion Rights Management For For 8 Approve Cancellation of Conditional Capital Management For For 9.1.1 Elect Ann-Kristin Achleitner to the Supervisory Board Management For For 9.1.2 Elect Clemens Boersig to the Supervisory Board Management For For 9.1.3 Elect Michael Diekmann to the Supervisory Board Management For For 9.1.4 Elect Franz Fehrenbach to the Supervisory Board Management For For 9.1.5 Elect Klaus-Peter Mueller to the Supervisory Board Management For For 9.1.6 Elect Manfred Schneider to the Supervisory Board Management For For 9.2.1 Elect Mathias Otto as Alternate Supervisory Board Member Management For For 9.2.2 Elect Guenter Hugger as Alternate Supervisory Board Member Management For For 10.1 Amend Corporate Purpose Management For For 10.2 Amend Articles Re: Composition of the Board Management For For 10.3 Amend Articles Re: Remuneration of Supervisory Board Management For For 10.4 Amend Articles Re: Editorial Changes Management For For LORILLARD, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Andrew H. Card, Jr. Management For For 2.2 Elect Director Virgis W. Colbert Management For For 2.3 Elect Director Richard W. Roedel Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against MARATHON OIL CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Linda Z. Cook Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against MEADWESTVACO CORPORATION Meeting Date:APR 22, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MWV Security ID:583334107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Campbell Management For For 1.2 Elect Director James G. Kasier Management For For 1.3 Elect Director Richard B. Kelson Management For For 1.4 Elect Director James M. Kilts Management For For 1.5 Elect Director Susan J. Kropf Management For For 1.6 Elect Director Douglas S. Luke Management For For 1.7 Elect Director John A. Luke, Jr. Management For For 1.8 Elect Director Gracia C. Martore Management For For 1.9 Elect Director Timothy H. Powers Management For For 1.10 Elect Director Jane L. Warner Management For For 1.11 Elect Director Alan D. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MEDTRONIC, INC. Meeting Date:AUG 23, 2012 Record Date:JUN 25, 2012 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Victor J. Dzau Management For For 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jack W. Schuler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Adopt Proxy Access Right Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For MERCK & CO., INC. Meeting Date:MAY 28, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 6 Report on Charitable and Political Contributions Shareholder Against Against 7 Report on Lobbying Activities Shareholder Against Against METLIFE, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Glenn Hubbard Management For For 1.2 Elect Director Steven A. Kandarian Management For For 1.3 Elect Director John M. Keane Management For For 1.4 Elect Director Alfred F. Kelly, Jr. Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Catherine R. Kinney Management For For 1.7 Elect Director Hugh B. Price Management For For 1.8 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against For MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Fredric G. Reynolds Management For For 1g Elect Director Irene B. Rosenfeld Management For For 1h Elect Director Patrick T. Siewert Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Ratan N. Tata Management For For 1k Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Erskine B. Bowles Management For For 1.2 Elect Director Howard J. Davies Management For For 1.3 Elect Director Thomas H. Glocer Management For For 1.4 Elect Director James P. Gorman Management For For 1.5 Elect Director Robert H. Herz Management For For 1.6 Elect Director C. Robert Kidder Management For For 1.7 Elect Director Klaus Kleinfeld Management For For 1.8 Elect Director Donald T. Nicolaisen Management For For 1.9 Elect Director Hutham S. Olayan Management For For 1.10 Elect Director James W. Owens Management For For 1.11 Elect Director O. Griffith Sexton Management For For 1.12 Elect Director Ryosuke Tamakoshi Management For For 1.13 Elect Director Masaaki Tanaka Management For For 1.14 Elect Director Laura D. Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For MURPHY OIL CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:MUR Security ID:626717102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frank W. Blue Management For For 1b Elect Director Steven A. Cosse Management For For 1c Elect Director Claiborne P. Deming Management For For 1d Elect Director Robert A. Hermes Management For For 1e Elect Director James V. Kelley Management For For 1f Elect Director Walentin Mirosh Management For For 1g Elect Director R. Madison Murphy Management For For 1h Elect Director J.W. Nolan Management For For 1i Elect Director Neal E. Schmale Management For For 1j Elect Director David J.H. Smith Management For For 1k Elect Director Caroline G. Theus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For NEWS CORPORATION Meeting Date:OCT 16, 2012 Record Date:SEP 26, 2012 Meeting Type:ANNUAL Ticker:NWSA Security ID:65248E203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jose Maria Aznar Management For For 1.2 Elect Director Natalie Bancroft Management For Against 1.3 Elect Director Peter L. Barnes Management For For 1.4 Elect Director James W. Breyer Management For For 1.5 Elect Director Chase Carey Management For For 1.6 Elect Director Elaine L. Chao Management For For 1.7 Elect Director David F. DeVoe Management For For 1.8 Elect Director Viet Dinh Management For For 1.9 Elect Director Roderick I. Eddington Management For For 1.10 Elect Director Joel I. Klein Management For For 1.11 Elect Director James R. Murdoch Management For For 1.12 Elect Director K. Rupert Murdoch Management For For 1.13 Elect Director Lachlan K. Murdoch Management For Against 1.14 Elect Director Alvaro Uribe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Reduce Supermajority Vote Requirement Shareholder Against For 6 Eliminate the Company's Dual Class Capital Structure Shareholder Against For 7 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For NEWS CORPORATION Meeting Date:JUN 11, 2013 Record Date:APR 19, 2013 Meeting Type:SPECIAL Ticker:NWS Security ID:65248E203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation Clarifying the Ability to Make Distributions in Comparable Securities in Connection with Separation Transactions Management For For 2 Amend Certificate of Incorporation Allowing for Certain Distributions on Subsidiary-owned Shares and the Creation of Additional Subsidiary-owned Shares Management For For 3 Change Company Name Management For For 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For NEXEN INC. Meeting Date:SEP 20, 2012 Record Date:AUG 16, 2012 Meeting Type:SPECIAL Ticker:NXY Security ID:65334H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by CNOOC Canada Holding Ltd., an Indirect Wholly-Owned Subsidiary of CNOOC Limited Management For For NINTENDO CO. LTD. Meeting Date:JUN 27, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:7974 Security ID:J51699106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 100 Management For For 2.1 Elect Director Iwata, Satoru Management For Against 2.2 Elect Director Takeda, Genyo Management For For 2.3 Elect Director Miyamoto, Shigeru Management For For 2.4 Elect Director Kimishima, Tatsumi Management For For 2.5 Elect Director Takemura, Kaoru Management For For 2.6 Elect Director Takahashi, Shigeyuki Management For For 2.7 Elect Director Yamato, Satoshi Management For For 2.8 Elect Director Tanaka, Susumu Management For For 2.9 Elect Director Takahashi, Shinya Management For For 2.10 Elect Director Shinshi, Hirokazu Management For For NRG ENERGY, INC. Meeting Date:NOV 09, 2012 Record Date:OCT 05, 2012 Meeting Type:SPECIAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Fix Number of Directors at Sixteen Management For For 3 Adjourn Meeting Management For For NRG ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kirbyjon H. Caldwell Management For For 1.2 Elect Director David Crane Management For For 1.3 Elect Director Kathleen A. McGinty Management For For 1.4 Elect Director Evan J. Silverstein Management For For 1.5 Elect Director Thomas H. Weidemeyer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NYSE EURONEXT Meeting Date:APR 25, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andre Bergen Management For For 1b Elect Director Ellyn L. Brown Management For For 1c Elect Director Marshall N. Carter Management For For 1d Elect Director Dominique Cerutti Management For For 1e Elect Director George Cox Management For For 1f Elect Director Sylvain Hefes Management For For 1g Elect Director Jan-Michiel Hessels Management For For 1h Elect Director Lawrence E. Leibowitz Management For For 1i Elect Director Duncan M. McFarland Management For For 1j Elect Director James J. McNulty Management For For 1k Elect Director Duncan L. Niederauer Management For For 1l Elect Director Luis Maria Viana Palha da Silva Management For For 1m Elect Director Robert G. Scott Management For For 1n Elect Director Jackson P. Tai Management For For 1o Elect Director Rijnhard van Tets Management For For 1p Elect Director Brian Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Provide Right to Call Special Meeting Management For For 7 Provide Right to Act by Written Consent Management For For NYSE EURONEXT Meeting Date:JUN 03, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For OSHKOSH CORPORATION Meeting Date:JAN 29, 2013 Record Date:NOV 30, 2012 Meeting Type:ANNUAL Ticker:OSK Security ID:688239201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard M. Donnelly Management For For 1.2 Elect Director Michael W. Grebe Management For For 1.3 Elect Director Peter B. Hamilton Management For For 1.4 Elect Director Kathleen J. Hempel Management For For 1.5 Elect Director Leslie F. Kenne Management For For 1.6 Elect Director J. Peter Mosling, Jr. Management For For 1.7 Elect Director Stephen D. Newlin Management For For 1.8 Elect Director Craig P. Omtvedt Management For For 1.9 Elect Director Duncan J. Palmer Management For For 1.10 Elect Director John S. Shiely Management For For 1.11 Elect Director Richard G. Sim Management For For 1.12 Elect Director Charles L. Szews Management For For 1.13 Elect Director William S. Wallace Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Retention Ratio for Executives Shareholder Against Against OWENS CORNING Meeting Date:APR 18, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph F. Hake Management For For 1.2 Elect Director J. Brian Ferguson Management For For 1.3 Elect Director F. Philip Handy Management For For 1.4 Elect Director Michael H. Thaman Management For For 2 Ratify Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PERNOD RICARD Meeting Date:NOV 09, 2012 Record Date:NOV 05, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:RI Security ID:F72027109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.58 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Severance Payment Agreement with Pierre Pringuet Management For For 6 Approve Severance Payment Agreement with Alexandre Ricard Management For For 7 Ratify Appointment of Martina Gonzalez-Gallarza as Director Management For For 8 Ratify Appointment of Alexandre Ricard as Director Management For For 9 Reelect Alexandre Ricard as Director Management For For 10 Reelect Pierre Pringuet as Director Management For For 11 Reelect Wolfgang Colberg as Director Management For For 12 Reelect Cesar Giron as Director Management For For 13 Reelect Martina Gonzalez-Gallarza as Director Management For For 14 Elect Ian Gallienne as Director Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 875,000 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize up to 0.7 Percent of Issued Capital for Use in Restricted Stock Plan Management For For 18 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Amend Article 5 of Bylaws Re: Company's Duration Management For For 21 Amend Article 20 of Bylaws Re: Age Limit of the Chairman of the Board Management For For 22 Amend Article 27 of Bylaws Re: Related-Party Transactions Management For For 23 Amend Article 32 of Bylaws Re: Convening of General Meetings Management For For 24 Amend Article 33 of Bylaws Re: Proxy Voting, Shareholders Proposals Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For PFIZER INC. Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director M. Anthony Burns Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director William H. Gray, III Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director Constance J. Horner Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director George A. Lorch Management For For 1.10 Elect Director Suzanne Nora Johnson Management For For 1.11 Elect Director Ian C. Read Management For For 1.12 Elect Director Stephen W. Sanger Management For For 1.13 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Mathis Cabiallavetta Management For For 1.3 Elect Director Andre Calantzopoulos Management For For 1.4 Elect Director Louis C. Camilleri Management For For 1.5 Elect Director J. Dudley Fishburn Management For For 1.6 Elect Director Jennifer Li Management For For 1.7 Elect Director Graham Mackay Management For For 1.8 Elect Director Sergio Marchionne Management For For 1.9 Elect Director Kalpana Morparia Management For For 1.10 Elect DirectorLucio A. Noto Management For For 1.11 Elect Director Robert B. Polet Management For For 1.12 Elect Director Carlos Slim Helu Management For For 1.13 Elect Director Stephen M. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PLAINS EXPLORATION & PRODUCTION COMPANY Meeting Date:MAY 20, 2013 Record Date:MAR 21, 2013 Meeting Type:SPECIAL Ticker:PXP Security ID:726505100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For Against RAYTHEON COMPANY Meeting Date:MAY 30, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cartwright Management For For 1b Elect Director Vernon E. Clark Management For For 1c Elect Director Stephen J. Hadley Management For For 1d Elect Director Michael C. Ruettgers Management For For 1e Elect Director Ronald L. Skates Management For For 1f Elect Director William R. Spivey Management For For 1g Elect Director Linda G. Stuntz Management For For 1h Elect Director William H. Swanson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against REED ELSEVIER PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:REL Security ID:G74570121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Deloitte LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect Dr Wolfhart Hauser as Director Management For For 7 Elect Duncan Palmer as Director Management For For 8 Elect Linda Sanford as Director Management For For 9 Re-elect Erik Engstrom as Director Management For For 10 Re-elect Anthony Habgood as Director Management For For 11 Re-elect Adrian Hennah as Director Management For For 12 Re-elect Lisa Hook as Director Management For For 13 Re-elect Robert Polet as Director Management For For 14 Re-elect Ben van der Veer as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve Long-Term Incentive Plan Management For For 20 Approve Executive Share Option Plan Management For For 21 Approve SAYE Share Option Scheme Management For For RESEARCH IN MOTION LIMITED Meeting Date:JUL 10, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Dattels Management For For 1.2 Elect Director Thorsten Heins Management For For 1.3 Elect Director David Kerr Management For Withhold 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Mike Lazaridis Management For Withhold 1.6 Elect Director Roger Martin Management For Withhold 1.7 Elect Director John E. Richardson Management For Withhold 1.8 Elect Director Barbara Stymiest Management For Withhold 1.9 Elect Director Prem Watsa Management For For 1.10 Elect Director John Wetmore Management For Withhold 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 21, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Josef Ackermann as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Simon Henry as Director Management For For 6 Re-elect Charles Holliday as Director Management For For 7 Re-elect Gerard Kleisterlee as Director Management For For 8 Re-elect Jorma Ollila as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Peter Voser as Director Management For For 12 Re-elect Hans Wijers as Director Management For For 13 Elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 16, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George W. Buckley Management For For 1.2 Elect Director Patrick D. Campbell Management For For 1.3 Elect Director Carlos M. Cardoso Management For For 1.4 Elect Director Robert B. Coutts Management For For 1.5 Elect Director Benjamin H. Griswold, IV Management For For 1.6 Elect Director John F. Lundgren Management For For 1.7 Elect Director Anthony Luiso Management For For 1.8 Elect Director Marianne M. Parrs Management For For 1.9 Elect Director Robert L. Ryan Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STATE BANK FINANCIAL CORPORATION Meeting Date:MAY 22, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:STBZ Security ID:856190103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James R. Balkcom, Jr. Management For For 1b Elect Director Kelly H. Barrett Management For For 1c Elect Director Archie L. Bransford, Jr. Management For For 1d Elect Director Kim M. Childers Management For For 1e Elect Director Joseph W. Evans Management For For 1f Elect Director Virginia A. Hepner Management For For 1g Elect Director John D. Houser Management For For 1h Elect Director Robert H. McMahon Management For For 1i Elect Director J. Daniel Speight, Jr. Management For For 1j Elect Director J. Thomas Wiley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STRYKER CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Howard L. Lance Management For For 1g Elect Director Kevin A. Lobo Management For For 1h Elect Director William U. Parfet Management For Against 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SYMANTEC CORPORATION Meeting Date:OCT 23, 2012 Record Date:AUG 24, 2012 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen M. Bennett Management For For 1b Elect Director Michael A. Brown Management For For 1c Elect Director Frank E. Dangeard Management For For 1d Elect Director Stephen E. Gillett Management For For 1e Elect Director Geraldine B. Laybourne Management For For 1f Elect Director David L. Mahoney Management For For 1g Elect Director Robert S. Miller Management For For 1h Elect Director Daniel H. Schulman Management For For 1i Elect Director V. Paul Unruh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against TE CONNECTIVITY LTD. Meeting Date:JUL 25, 2012 Record Date:JUL 05, 2012 Meeting Type:SPECIAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reallocation of Legal Reserves to Free Reserves Management For For 2 Adjourn Meeting Management For For TE CONNECTIVITY LTD. Meeting Date:MAR 06, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierre R. Brondeau Management For For 1.2 Elect Director Juergen W. Gromer Management For For 1.3 Elect Director William A. Jeffrey Management For For 1.4 Elect Director Thomas J. Lynch Management For For 1.5 Elect Director Yong Nam Management For For 1.6 Elect Director Daniel J. Phelan Management For For 1.7 Elect Director Frederic M. Poses Management For For 1.8 Elect Director Lawrence S. Smith Management For For 1.9 Elect Director Paula A. Sneed Management For For 1.10 Elect Director David P. Steiner Management For For 1.11 Elect Director John C. Van Scoter Management For For 2.1 Accept Annual Report for Fiscal 2011/2012 Management For For 2.2 Accept Statutory Financial Statements for Fiscal 2012/2013 Management For For 2.3 Accept Consolidated Financial Statements for Fiscal 2012/2013 Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal 2012/2013 Management For For 4.2 Ratify Deloitte AG as Swiss Registered Auditors for Fiscal 2012/2013 Management For For 4.3 Ratify PricewaterhouseCoopers AG as Special Auditor for Fiscal 2012/2013 Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Ordinary Cash Dividend Management For For 7 Renew Authorized Capital Management For For 8 Approve Reduction in Share Capital Management For For 9 Adjourn Meeting Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 12, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Discuss Consolidated Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 Management None None 2 Distribute Cash Dividends for the Year Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share Management For For 3.1 Reelect Phillip Frost as Director Management For For 3.2 Reelect Roger Abravanel as Director Management For For 3.3 Elect Galia Maor as Director Management For For 3.4 Reelect Richard A. Lerner as Director Management For For 3.5 Reelect Erez Vigodman as Director Management For For 4 Approve Payment to Each of the Company Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee Management For For 5 Approve Annual Fee and Reimbursement of Expenses of Chairman Management For For 6 Approve Annual Fee and Reimbursement of Expenses of Vice Chairman Management For For 7 Approve Certain Amendments to Articles of Association Management For For 8 Approve Indemnification and Release Agreements for Directors of the Company Management For For 9 Reappoint Kesselman & Kesselman as Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation Management For For THE KROGER CO. Meeting Date:JUN 27, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:KR Security ID:501044101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Reuben V. Anderson Management For For 1b Elect Director Robert D. Beyer Management For For 1c Elect Director David B. Dillon Management For For 1d Elect Director Susan J. Kropf Management For For 1e Elect Director John T. LaMacchia Management For For 1f Elect Director David B. Lewis Management For For 1g Elect Director W. Rodney McMullen Management For For 1h Elect Director Jorge P. Montoya Management For For 1i Elect Director Clyde R. Moore Management For For 1j Elect Director Susan M. Phillips Management For For 1k Elect Director Steven R. Rogel Management For For 1l Elect Director James A. Runde Management For For 1m Elect Director Ronald L. Sargent Management For For 1n Elect Director Bobby S. Shackouls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Supply Chain Human Rights Risks and Management Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 7 Adopt and Implement Sustainable Palm Oil Policy Shareholder Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 23, 2013 Record Date:JAN 31, 2013 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard O. Berndt Management For For 1.2 Elect Director Charles E. Bunch Management For For 1.3 Elect Director Paul W. Chellgren Management For For 1.4 Elect Director William S. Demchak Management For For 1.5 Elect Director Kay Coles James Management For For 1.6 Elect Director Richard B. Kelson Management For For 1.7 Elect Director Bruce C. Lindsay Management For For 1.8 Elect Director Anthony A. Massaro Management For For 1.9 Elect Director Jane G. Pepper Management For For 1.10 Elect Director James E. Rohr Management For For 1.11 Elect Director Donald J. Shepard Management For For 1.12 Elect Director Lorene K. Steffes Management For For 1.13 Elect Director Dennis F. Strigl Management For For 1.14 Elect Director Thomas J. Usher Management For For 1.15 Elect Director George H. Walls, Jr. Management For For 1.16 Elect Director Helge H. Wehmeier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Climate Change Financing Risk Shareholder Against Against THYSSENKRUPP AG Meeting Date:JAN 18, 2013 Record Date:DEC 27, 2012 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011/2012 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2011/2012 Management For Against 3 Approve Discharge of Supervisory Board for Fiscal 2011/2012 Management For For 4 Elect Carola von Schmettow to the Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012/2013 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Glenn A. Britt Management For For 1c Elect Director Thomas H. Castro Management For For 1d Elect Director David C. Chang Management For For 1e Elect Director James E. Copeland, Jr. Management For For 1f Elect Director Peter R. Haje Management For For 1g Elect Director Donna A. James Management For For 1h Elect Director Don Logan Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Plan Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 17, 2013 Record Date:APR 30, 2013 Meeting Type:PROXY CONTEST Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 2 Approve Allocation of Income Management For Did Not Vote 3A Approve Payment of a Dividend in Principle Management For Did Not Vote 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management For Did Not Vote 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder Against Did Not Vote 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management For Did Not Vote 5 Declassify the Board of Directors Shareholder None Did Not Vote 6A Elect Director Frederico F. Curado Management For Did Not Vote 6B Elect Director Steven L. Newman Management For Did Not Vote 6C Elect Director Thomas W. Cason Management For Did Not Vote 6D Elect Director Robert M. Sprague Management For Did Not Vote 6E Elect Director J. Michael Talbert Management For Did Not Vote 6F Elect Director John J. Lipinski Shareholder Against Did Not Vote 6G Elect Director Jose Maria Alapont Shareholder Against Did Not Vote 6H Elect Director Samuel Merksamer Shareholder Against Did Not Vote 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For Did Not Vote 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1 Accept Financial Statements and Statutory Reports Management None For 2 Approve Allocation of Income Management None For 3A Approve Payment of a Dividend in Principle Management For For 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management Against Against 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder For For 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management Against Against 5 Declassify the Board of Directors Shareholder For For 6A Elect Director Frederico F. Curado Management For For 6B Elect Director Steven L. Newman Management For For 6C Elect Director Thomas W. Cason Management Against Against 6D Elect Director Robert M. Sprague Management Against Against 6E Elect Director J. Michael Talbert Management Against Against 6F Elect Directors John J. Lipinski Shareholder For For 6G Elect Directors Jose Maria Alapont Shareholder For For 6H Elect Directors Samuel Merksamer Shareholder For For 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 03, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director Edson Bueno Management For For 1c Elect Director Richard T. Burke Management For For 1d Elect Director Robert J. Darretta Management For For 1e Elect Director Stephen J. Hemsley Management For For 1f Elect Director Michele J. Hooper Management For For 1g Elect Director Rodger A. Lawson Management For For 1h Elect Director Douglas W. Leatherdale Management For For 1i Elect Director Glenn M. Renwick Management For For 1j Elect Director Kenneth I. Shine Management For For 1k Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against VODAFONE GROUP PLC Meeting Date:JUL 24, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Re-elect Nick Land as Director Management For For 10 Re-elect Anne Lauvergeon as Director Management For For 11 Re-elect Luc Vandevelde as Director Management For For 12 Re-elect Anthony Watson as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WAL-MART STORES, INC. Meeting Date:JUN 07, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For For 1b Elect Director James I. Cash, Jr. Management For For 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Douglas N. Daft Management For For 1e Elect Director Michael T. Duke Management For For 1f Elect Director Timothy P. Flynn Management For For 1g Elect Director Marissa A. Mayer Management For For 1h Elect Director Gregory B. Penner Management For For 1i Elect Director Steven S. Reinemund Management For For 1j Elect Director H. Lee Scott, Jr. Management For For 1k Elect Director Jim C. Walton Management For For 1l Elect Director S. Robson Walton Management For For 1m Elect Director Christopher J. Williams Management For For 1n Elect Director Linda S. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Disclosure of Recoupment Activity from Senior Officers Shareholder Against Against WALGREEN CO. Meeting Date:JAN 09, 2013 Record Date:NOV 12, 2012 Meeting Type:ANNUAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Mark P. Frissora Management For For 1f Elect Director Ginger L. Graham Management For For 1g Elect Director Alan G. McNally Management For For 1h Elect Director Dominic P. Murphy Management For For 1i Elect Director Stefano Pessina Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director Alejandro Silva Management For For 1l Elect Director James A. Skinner Management For For 1m Elect Director Gregory D. Wasson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against WELLPOINT, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:WLP Security ID:94973V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sheila P. Burke Management For For 1b Elect Director George A. Schaefer, Jr. Management For For 1c Elect Director Joseph R. Swedish Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against WEST COAST BANCORP Meeting Date:MAR 18, 2013 Record Date:JAN 22, 2013 Meeting Type:SPECIAL Ticker:WCBO Security ID:952145209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For WHITE MOUNTAINS INSURANCE GROUP, LTD. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:WTM Security ID:G9618E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Morgan W. Davis as Director Management For For 1.2 Elect Edith E. Holiday as Director Management For For 1.3 Elect Lowndes A. Smith as Director Management For For 2.1 Elect Jeffrey Davis as Director for Sirius International Insurance Corporation Management For For 2.2 Elect Lars Ek as Director for Sirius International Insurance Corporation Management For For 2.3 Elect Brian E. Kensil as Director for Sirius International Insurance Corporation Management For For 2.4 Elect Jan Onselius as Director for Sirius International Insurance Corporation Management For For 2.5 Elect Goran A. Thorstensson as Director for Sirius International Insurance Corporation Management For For 2.6 Elect Allan L. Waters as Director for Sirius International Insurance Corporation Management For For 3.1 Elect Sheila E. Nicoll as Director for HG Re Ltd. Management For For 3.2 Elect Kevin Pearson as Director for HG Re Ltd. Management For For 3.3 Elect Warren J. Trace as Director for HG Re Ltd. Management For For 3.4 Elect Allan L. Waters as Director for HG Re Ltd. Management For For 4.1 Elect Jennifer L. Pitts as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.2 Elect Christine H. Repasy as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.3 Elect Warren J. Trace as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 4.4 Elect Allan L. Waters as Director for White Mountains Life Reinsurance (Bermuda) Ltd. Management For For 5.1 Elect Christine H. Repasy as Director for White Shoals Re Ltd. Management For For 5.2 Elect Warren J. Trace as Director for White Shoals Re Ltd. Management For For 5.3 Elect Allan L. Waters as Director for White Shoals Re Ltd. Management For For 6.1 Elect Christine H. Repasy as Director for Star Re Ltd. Management For For 6.2 Elect Goran A. Thorstensson as Director for Star Re Ltd. Management For For 6.3 Elect Warren J. Trace as Director for Star Re Ltd. Management For For 6.4 Elect Allan L. Waters as Director for Star Re Ltd. Management For For 7.1 Elect Michael Dashfield as Director of Sirius Capital Ltd. Management For For 7.2 Elect Lars Ek as Director of Sirius Capital Ltd. Management For For 7.3 Elect Goran A. Thorstensson as Director of Sirius Capital Ltd. Management For For 7.4 Elect Allan L. Waters as Director of Sirius Capital Ltd. Management For For 8.1 Elect Paul J. Brehm as Director of Split Rock Insurance, Ltd. Management For For 8.2 Elect Sarah A. Kolar as Director of Split Rock Insurance, Ltd. Management For For 8.3 Elect Sheila E. Nicoll as Director of Split Rock Insurance, Ltd. Management For For 8.4 Elect John C. Treacy as Director of Split Rock Insurance, Ltd. Management For For 9.1 Elect Raymond Barrette as Director for Any New Designated Subsidiary Management For For 9.2 Elect David T. Foy as Director for Any New Designated Subsidiary Management For For 9.3 Elect Jennifer L. Pitts as Director for Any New Designated Subsidiary Management For For 9.4 Elect Warren J. Trace as Director for Any New Designated Subsidiary Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Amend Omnibus Stock Plan Management For For 12 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WPX ENERGY, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WPX Security ID:98212B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Carrig Management For For 1.2 Elect Director Henry E. Lentz Management For For 1.3 Elect Director William G. Lowrie Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For XEROX CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For For 1.8 Elect Director Ann N. Reese Management For For 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For ZURICH INSURANCE GROUP AG Meeting Date:APR 04, 2013 Record Date: Meeting Type:ANNUAL Ticker:ZURN Security ID:H9870Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2.1 Approve Allocation of Income Management For For 2.2 Approve Dividends of CHF 17.00 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1.1 Elect Monica Maechler as Director Management For For 4.1.2 Reelect Susan Bies as Director Management For For 4.1.3 Reelect Victor Chu as Director Management For For 4.1.4 Reelect Rolf Watter as Director Management For For 4.2 Ratify PricewaterhouseCoopers AG as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Mutual Series Funds By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
